 

Exhibit 10.13

 

EXECUTION VERSION

 



 

 

ABL U.S. GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

pisces midco, inc.,

 

pisces holdings, inc.,

 

and certain Domestic Subsidiaries of the Parent Borrower,

 

in favor of

 

ubs ag, stamford branch,

 

as Collateral Agent and Administrative Agent

 

dated as of April 12, 2018

 



 

 

 

 

 

SECTION 1 Defined Terms 2       1.1 Definitions 2 1.2 Other Definitional
Provisions 13       SECTION 2 Guarantee 13       2.1 Guarantee 13 2.2 Right of
Contribution 15 2.3 No Subrogation 15 2.4 Amendments, etc. with Respect to the
Obligations 16 2.5 Guarantee Absolute and Unconditional 17 2.6 Reinstatement 18
2.7 Payments 18       SECTION 3 Grant of Security Interest 18       3.1 Grant 18
3.2 Pledged Collateral 19 3.3 Certain Limited Exceptions 19 3.4 Intercreditor
Relations 24       SECTION 4 Representations and Warranties 24       4.1
Representations and Warranties of Each Guarantor 24 4.2 Representations and
Warranties of Each Grantor 25 4.3 Representations and Warranties of Each Pledgor
28       SECTION 5 Covenants 30       5.1 Covenants of Each Guarantor 30 5.2
Covenants of Each Grantor 30 5.3 Covenants of Each Pledgor 35       SECTION 6
Remedial Provisions 38       6.1 Certain Matters Relating to Accounts 38 6.2
Communications with Obligors; Grantors Remain Liable 39 6.3 Pledged Stock 40 6.4
Proceeds to Be Turned Over to the Collateral Agent 41 6.5 Application of
Proceeds 41 6.6 Code and Other Remedies 42 6.7 Registration Rights 43 6.8
Waiver; Deficiency 44       SECTION 7 The Collateral Agent 44       7.1
Collateral Agent’s Appointment as Attorney-in-Fact, etc 44

 

i 

 

 

7.2 Duty of Collateral Agent 46 7.3 Financing Statements 46 7.4 Authority of
Collateral Agent 46 7.5 Right of Inspection 47       SECTION 8 Non-Lender
Secured Parties 47       8.1 Rights to Collateral 47 8.2 Appointment of Agent 49
8.3 Waiver of Claims 49 8.4 Designation of Non-Lender Secured Parties 49      
SECTION 9 Miscellaneous 50       9.1 Amendments in Writing 50 9.2 Notices 50 9.3
No Waiver by Course of Conduct; Cumulative Remedies 50 9.4 Enforcement Expenses;
Indemnification 51 9.5 Successors and Assigns 51 9.6 Set-Off 51 9.7 Counterparts
52 9.8 Severability 52 9.9 Section Headings 52 9.10 Integration 52 9.11
GOVERNING LAW 52 9.12 Submission to Jurisdiction; Waivers 52 9.13
Acknowledgments 54 9.14 WAIVER OF JURY TRIAL 54 9.15 Additional Granting Parties
54 9.16 Releases 54 9.17 Judgment 57 9.18 Transfer Tax Acknowledgment 58

 

SCHEDULES

 

Schedule 1 — Notice Addresses of Granting Parties Schedule 2 — Pledged
Securities Schedule 3 — Perfection Matters Schedule 4A — Financing Statements
Schedule 4B — Jurisdiction of Organization Schedule 5 — Intellectual Property
Schedule 6 — Commercial Tort Claims Schedule 7 — Letter-of-Credit Rights

 

ii 

 

 

ANNEXES

 

Annex 1 — Acknowledgement and Consent of Issuers who are not Granting Parties
Annex 2 — Assumption Agreement Annex 3 — Supplemental Agreement Annex 4 —
Joinder and Release

 

iii 

 

 

ABL U.S. GUARANTEE AND COLLATERAL AGREEMENT

 

ABL U.S. GUARANTEE AND COLLATERAL AGREEMENT, dated as of April 12, 2018, made by
PISCES MIDCO, INC., a Delaware corporation (as further defined in the Credit
Agreement, the “Parent Borrower”), PISCES HOLDINGS, INC., a Delaware corporation
(as further defined in the Credit Agreement, “Holdings”), and certain Domestic
Subsidiaries of the Parent Borrower from time to time party hereto, in favor of
ubs ag, stamford branch, as collateral agent (in such capacity, and together
with its successors and assigns in such capacity, the “Collateral Agent”) for
the Secured Parties (as defined below) and administrative agent (in such
capacity, and together with its successors and assigns in such capacity, the
“Administrative Agent”) for the banks and other financial institutions
(collectively, the “Lenders”; individually, a “Lender”) from time to time
parties to the Credit Agreement described below.

 

WITNESSETH:

 

WHEREAS, pursuant to that certain ABL Credit Agreement, dated as of the date
hereof (as amended, restated, supplemented, waived or otherwise modified from
time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or successor agreements, the “Credit Agreement”), among the Parent
Borrower, the U.S. Subsidiary Borrowers from time to time party thereto
(together with the Parent Borrower, the “U.S. Borrowers”), the Canadian
Borrowers from time to time party thereto (the Canadian Borrowers together with
the U.S. Borrowers, the “Borrowers”), the Collateral Agent, the Administrative
Agent, and the other parties from time to time party thereto, the Lenders have
severally agreed to make extensions of credit to the Borrowers upon the terms
and subject to the conditions set forth therein;

 

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes the other Granting Parties (as defined below);

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Granting Parties in connection with the operation of their
respective businesses;

 

WHEREAS, the Borrowers and the other Granting Parties are engaged in related
businesses, and each such Granting Party will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement;

 

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Granting
Parties shall execute and deliver this Agreement to the Collateral Agent and
Administrative Agent for the benefit of the Secured Parties;

 

WHEREAS, pursuant to that certain Cash Flow Credit Agreement, dated as of the
date hereof (as amended, restated, supplemented, waived or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under, such
agreement or successor agreements, the “Cash Flow Credit Agreement”), among the
Parent Borrower, JPMorgan Chase Bank, N.A., as collateral agent and as
administrative agent (in such capacities, the “Cash Flow Agent”), and the other
parties party thereto, the lenders party thereto have severally agreed to make
extensions of credit to the Parent Borrower upon the terms and subject to the
conditions set forth therein;

 

 1 

 

 

WHEREAS, pursuant to that certain Cash Flow Guarantee and Collateral Agreement,
dated as of the date hereof (as amended, restated, supplemented, waived or
otherwise modified from time to time, the “Cash Flow Collateral Agreement”),
among the Parent Borrower, certain Domestic Subsidiaries (as defined in the Cash
Flow Credit Agreement) of the Parent Borrower from time to time party thereto,
Holdings (collectively, the “Cash Flow Granting Parties”) and the Cash Flow
Agent, the Cash Flow Granting Parties have granted a first priority (as defined
in the Cash Flow Credit Agreement) Lien to the Cash Flow Agent for the benefit
of the Cash Flow Secured Parties (as defined herein) on the Cash Flow Priority
Collateral (as defined herein) and a second priority Lien for the benefit of the
Cash Flow Secured Parties on the ABL Priority Collateral (as defined herein)
(subject in each case to Permitted Liens);

 

WHEREAS, the Collateral Agent and the Cash Flow Agent have entered into an
Intercreditor Agreement, acknowledged by the Parent Borrower, Holdings and the
other Granting Parties, dated as of the date hereof (as amended, restated,
supplemented, waived or otherwise modified from time to time (subject to
Subsection 9.1), the “ABL/Cash Flow Intercreditor Agreement”); and

 

WHEREAS, the Collateral Agent and/or one or more Additional Agents may in the
future enter into a Junior Lien Intercreditor Agreement substantially in the
form attached to the Credit Agreement as Exhibit P, and acknowledged by the
Borrowers and the other Granting Parties (as amended, restated, supplemented,
waived or otherwise modified from time to time (subject to Subsection 9.1), the
“Junior Lien Intercreditor Agreement”), and one or more Other Intercreditor
Agreements or Intercreditor Agreement Supplements.

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Granting Party hereby agrees with the Administrative
Agent and the Collateral Agent, for the benefit of the Secured Parties as
follows:

 

SECTION 1

Defined Terms

 

1.1          Definitions. (a) Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms that are defined in the Code (as
defined below and in effect on the date hereof) are used herein as so defined:
Cash Proceeds, Chattel Paper, Commercial Tort Claims, Documents, Electronic
Chattel Paper, Equipment, Farm Products, Fixtures, General Intangibles, Goods,
Letter-of-Credit Rights, Money, Promissory Notes, Records, Securities,
Securities Accounts and Supporting Obligations.

 

(b)          The following terms shall have the following meanings:

 

 2 

 

 

“ABL Priority Collateral”: as defined in the ABL/Cash Flow Intercreditor
Agreement.

 

“ABL/Cash Flow Intercreditor Agreement”: as defined in the recitals hereto.

 

“Accounts”: all accounts (as defined in the Code) of each Grantor, including all
Accounts (as defined in the Credit Agreement) and Accounts Receivable of such
Grantor.

 

“Accounts Receivable”: any right to payment, whether or not earned by
performance, for goods sold, leased, licensed, assigned or otherwise disposed,
or for services rendered or to be rendered, which is not evidenced by an
instrument (as defined in the Code) or Chattel Paper.

 

“Additional ABL Agent”: as defined in the ABL/Cash Flow Intercreditor Agreement.

 

“Additional ABL Collateral Documents”: as defined in the ABL/Cash Flow
Intercreditor Agreement.

 

“Additional ABL Credit Facility”: as defined in the ABL/Cash Flow Intercreditor
Agreement.

 

“Additional ABL Obligations”: as defined in the ABL/Cash Flow Intercreditor
Agreement.

 

“Additional ABL Secured Parties”: as defined in the ABL/Cash Flow Intercreditor
Agreement.

 

“Additional Agent”: as defined in the ABL/Cash Flow Intercreditor Agreement.

 

“Additional Cash Flow Agent”: as defined in the ABL/Cash Flow Intercreditor
Agreement.

 

“Additional Cash Flow Collateral Documents”: as defined in the ABL/Cash Flow
Intercreditor Agreement.

 

“Additional Cash Flow Obligations”: as defined in the ABL/Cash Flow
Intercreditor Agreement.

 

“Additional Credit Facilities”: as defined in the ABL/Cash Flow Intercreditor
Agreement.

 

“Adjusted Net Worth”: of any Guarantor at any time, the greater of (x) $0 and
(y) the amount by which the fair saleable value of such Guarantor’s assets on
the date of the respective payment hereunder exceeds its debts and other
liabilities (including contingent liabilities, but without giving effect to any
of its obligations under this Agreement or any other Loan Document, or pursuant
to its guarantee with respect to any Indebtedness then outstanding under the
Cash Flow Credit Agreement, the Senior Notes, any Additional Credit Facility or
any Acquired Indebtedness) on such date.

 

 3 

 

 

“Administrative Agent”: as defined in the preamble hereto.

 

“Agreement”: this ABL U.S. Guarantee and Collateral Agreement, as the same may
be amended, supplemented, waived or otherwise modified from time to time.

 

“Applicable Law”: as defined in Subsection 9.8.

 

“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution or other Person agrees to provide (a) treasury services,
(b) credit card, debit card, merchant card, purchasing card, stored value card,
non-card electronic payable or other similar services (including the processing
of payments and other administrative services with respect thereto), (c) cash
management or related services (including controlled disbursements, automated
clearinghouse transactions, return items, netting, overdrafts, depository,
lockbox, stop payment, electronic funds transfer, information reporting, wire
transfer and interstate depository network services) and (d) other banking,
financial or treasury products or services as may be requested by any Grantor
(other than letters of credit and other than loans and advances except
indebtedness arising from services described in clauses (a) through (c) of this
definition), including, for the avoidance of doubt, bank guarantees.

 

“Bank Products Provider”: any Person that has entered into a Bank Products
Agreement with a Grantor with the obligations of such Grantor thereunder being
secured by one or more Loan Documents, as designated by the Borrower
Representative in accordance with Subsection 8.4 (provided that no Person shall,
with respect to any Bank Products Agreement, be at any time a Bank Products
Provider with respect to more than one Credit Facility).

 

“Bankruptcy Case”: (i) Holdings, any Borrower or any other Subsidiary of the
Parent Borrower commencing any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, conservatorship or relief of debtors,
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (B) seeking appointment of a receiver,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or Holdings, any Borrower or any other
Subsidiary of the Parent Borrower making a general assignment for the benefit of
its creditors; or (ii) there being commenced against Holdings, any Borrower or
any other Subsidiary of the Parent Borrower any case, proceeding or other action
of a nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days.

 

 4 

 

 

“Borrower Obligations”: with respect to any Borrower, the collective reference
to all obligations and liabilities of such Borrower in respect of the unpaid
principal of and interest on (including interest and fees accruing after the
maturity of the Loans and Reimbursement Obligations and interest and fees
accruing after (or that would accrue but for) the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to such Borrower, whether or not a claim for post-filing or
post-petition interest or fees is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of such
Borrower to the Secured Parties, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, the Loans,
the Letters of Credit, this Agreement, the other Loan Documents, any Hedging
Agreement or Permitted Hedging Arrangement entered into with any Hedging
Provider, any Bank Products Agreement entered into with any Bank Products
Provider, any Guarantee Obligation of Holdings, the Parent Borrower or any of
its Subsidiaries as to which any Secured Party is a beneficiary (including any
Management Guarantee entered into with any Management Credit Provider) or any
other document made, delivered or given in connection therewith, in each case
whether on account of principal, interest, reimbursement obligations, amounts
payable in connection with any such Bank Products Agreement or a termination of
any transaction entered into pursuant to any such Hedging Agreement or Permitted
Hedging Arrangement, fees, indemnities, costs, expenses or otherwise (including
all reasonable fees, expenses and disbursements of counsel to the Administrative
Agent or any other Secured Party that are required to be paid by such Borrower
pursuant to the terms of the Credit Agreement or any other Loan Document). With
respect to any Guarantor, if and to the extent, under the Commodity Exchange Act
or any rule, regulation or order of the CFTC (or the application or official
interpretation of any thereof), all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest for, the
obligation (the “Excluded Borrower Obligation”) to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act (or the analogous term or
section in any amended or successor statute) is or becomes illegal, the Borrower
Obligations guaranteed by such Guarantor shall not include any such Excluded
Borrower Obligation.

 

“Borrowers”: as defined in the recitals hereto. For the avoidance of doubt, the
references to “Borrowers” herein shall refer to both the U.S. Borrowers and the
Canadian Borrowers.

 

“Cash Flow Agent”: as defined in the recitals hereto and as further defined in
the Credit Agreement.

 

“Cash Flow Collateral Agreement”: as defined in the recitals hereto

 

“Cash Flow Credit Agreement”: as defined in the recitals hereto and as further
defined in the Credit Agreement.

 

“Cash Flow Obligations”: as defined in the ABL/Cash Flow Intercreditor
Agreement.

 

“Cash Flow Priority Collateral”: as defined in the ABL/Cash Flow Intercreditor
Agreement.

 

“Cash Flow Secured Parties”: the “Secured Parties” as defined in the Cash Flow
Collateral Agreement.

 

 5 

 

 

“CFTC”: the Commodity Futures Trading Commission or any successor to the
Commodity Futures Trading Commission.

 

“Code”: the Uniform Commercial Code as from time to time in effect in the State
of New York.

 

“Collateral”: as defined in Section 3; provided that, for purposes of Section 8,
“Collateral” shall have the meaning assigned to such term in the Credit
Agreement.

 

“Collateral Account Bank”: a bank which at all times is the Collateral Agent or
a Lender or an affiliate thereof as selected by the relevant Grantor and
consented to in writing by the Collateral Agent (such consent not to be
unreasonably withheld or delayed).

 

“Collateral Agent”: as defined in the preamble hereto.

 

“Collateral Proceeds Account”: a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Collateral Agent for the benefit of the Secured Parties.

 

“Collateral Representative”: (i) if the ABL/Cash Flow Intercreditor Agreement is
then in effect, the ABL Collateral Representative (as defined therein) and the
Cash Flow Collateral Representative (as defined therein), (ii) if any Junior
Lien Intercreditor Agreement is then in effect, the Senior Priority
Representative (as defined therein) and (iii) if any Other Intercreditor
Agreement is then in effect, the Person acting as representative for the
Collateral Agent and the Secured Parties thereunder for the applicable purpose
contemplated by this Agreement and the Credit Agreement.

 

“Commercial Tort Action”: any action, other than an action primarily seeking
declaratory or injunctive relief with respect to claims asserted or expected to
be asserted by Persons other than the Grantors, that is commenced by a Grantor
in the courts of the United States of America, any state or territory thereof or
any political subdivision of any such state or territory, in which any Grantor
seeks damages arising out of torts committed against it that would reasonably be
expected to result in a damage award to it exceeding $15,000,000.

 

“Commodity Exchange Act”: the Commodity Exchange Act, as in effect from time to
time, or any successor statute.

 

“Contracts”: with respect to any Grantor, all contracts, agreements, instruments
and indentures in any form and portions thereof, to which such Grantor is a
party or under which such Grantor or any property of such Grantor is subject, as
the same may from time to time be amended, restated, supplemented, waived or
otherwise modified, and all rights of such Grantor thereunder, including (i) all
rights of such Grantor to receive moneys due and to become due to it thereunder
or in connection therewith, (ii) all rights of such Grantor to damages arising
thereunder and (iii) all rights of such Grantor to perform and to exercise all
remedies thereunder.

 

 6 

 

 

“Copyright Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States copyright of such Grantor, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Parent
Borrower or such Grantor, including any such license agreements that are
material to the business of the Parent Borrower and its Restricted Subsidiaries,
taken as a whole, and are listed on Schedule 5, subject, in each case, to the
terms of such license agreements, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such licenses.

 

“Copyrights”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States copyrights, whether or not the
underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including any
copyright registrations and copyright applications listed on Schedule 5, and (i)
all renewals thereof, (ii) all income, royalties, damages and payments now and
hereafter due and/or payable with respect thereto, including payments under all
licenses entered into in connection therewith, and damages and payments for past
or future infringements thereof and (iii) the right to sue or otherwise recover
for past, present and future infringements and misappropriations thereof.

 

“Credit Agreement”: as defined in the recitals hereto.

 

“Credit Facility”: as defined in the ABL/Cash Flow Intercreditor Agreement.

 

“Deposit Account”: any “deposit account” as such term is defined in the Code (as
in effect on the date hereof), now or hereafter maintained by any Grantor, and,
in any event, shall include, but shall not be limited to, all Blocked Accounts,
DDAs and Concentration Accounts.

 

“Discharge of Additional ABL Obligations”: as defined in the ABL/Cash Flow
Intercreditor Agreement.

 

“Discharge of Additional Cash Flow Obligations”: as defined in the ABL/Cash Flow
Intercreditor Agreement.

 

“Discharge of Cash Flow Obligations”: as defined in the ABL/Cash Flow
Intercreditor Agreement.

 

“Excluded Assets”: as defined in Subsection 3.3.

 

“Excluded Borrower Obligation”: as defined in the definition of “Borrower
Obligations”.

 

“first priority”: as defined in the Credit Agreement.

 

“Foreign Intellectual Property”: any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, service marks, trademark and
service mark applications, trade names, trade dress, trademark licenses,
technology, know-how and processes or any other intellectual property governed
by or arising or existing under, pursuant to or by virtue of the laws of any
jurisdiction other than the United States of America or any state thereof.

 

 7 

 

 

“Granting Parties”: (x) Holdings (unless and until Holdings is released from all
of its obligations hereunder pursuant to Subsection 9.16(h)), (y) the U.S.
Borrowers and (z) the U.S. Subsidiary Guarantors.

 

“Grantor”: (x) Holdings (unless and until Holdings is released from all of its
obligations hereunder pursuant to Subsection 9.16(h)), (y) the U.S. Borrowers
and (z) the U.S. Subsidiary Guarantors.

 

“Guarantor Obligations”: with respect to any Guarantor, the collective reference
to (i) the Borrower Obligations guaranteed by such Guarantor pursuant to Section
2 and (ii) all obligations and liabilities of such Guarantor that may arise
under or in connection with this Agreement or any other Loan Document to which
such Guarantor is a party, any Hedging Agreement or Permitted Hedging
Arrangement entered into with any Hedging Provider, any Bank Products Agreement
entered into with any Bank Products Provider, any Guarantee Obligation of
Holdings, the Parent Borrower or any of its Subsidiaries as to which any Secured
Party is a beneficiary (including any Management Guarantee entered into with any
Management Credit Provider) or any other document made, delivered or given in
connection therewith, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including all reasonable fees and disbursements of counsel to the
Administrative Agent or to any other Secured Party that are required to be paid
by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document and interest and fees accruing after (or that would accrue but for) the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to such Guarantor, whether or not a
claim for post-filing or post-petition interest or fees is allowed in such
proceeding); provided that, when referring to the Guarantor Obligations of the
U.S. Borrowers, such reference shall be a reference solely to a guaranty of the
Obligations of the Canadian Borrowers. With respect to any Guarantor, if and to
the extent, under the Commodity Exchange Act or any rule, regulation or order of
the CFTC (or the application or official interpretation of any thereof), all or
a portion of the guarantee of such Guarantor of, or the grant by such Guarantor
of a security interest for, the obligation (together with the Excluded Borrower
Obligation, the “Excluded Obligation”) to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act (or the analogous term or section in any
amended or successor statute) is or becomes illegal, the Guarantor Obligations
of such Guarantor shall not include any such Excluded Obligation.

 

“Guarantors”: the collective reference to each Granting Party.

 

“Hedging Agreement”: any Interest Rate Agreement, Commodities Agreement,
Currency Agreement (each as defined in the ABL/Cash Flow Intercreditor
Agreement) or any other credit or equity swap, collar, cap, floor or forward
rate agreement, or other agreement or arrangement designed to protect against
fluctuations in interest rates or currency, commodity, credit or equity values
or creditworthiness (including any option with respect to any of the foregoing
and any combination of the foregoing agreements or arrangements), and any
confirmation executed in connection with any such agreement or arrangement.

 

 8 

 

 

“Hedging Provider”: any Person that has entered into a Hedging Agreement with a
Grantor with the obligations of such Grantor thereunder being secured by one or
more Loan Documents, as designated by the Borrower Representative in accordance
with Subsection 8.4 (provided that no Person shall, with respect to any Hedging
Agreement, be at any time a Hedging Provider with respect to more than one
Credit Facility).

 

“Holdings”: as defined in the preamble hereto.

 

“Instruments”: as defined in Article 9 of the Code but excluding Pledged
Securities.

 

“Intellectual Property”: with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trademarks and Trademark Licenses.

 

“Intercompany Note”: with respect to any Grantor, any promissory note in a
principal amount in excess of $15,000,000 evidencing loans made by such Grantor
to the Parent Borrower or any of its Restricted Subsidiaries (other than to
Special Purpose Subsidiaries (as defined in the Cash Flow Credit Agreement) to
the extent the applicable documentation for a Special Purpose Financing (as
defined in the Cash Flow Credit Agreement) does not permit such Intercompany
Note to be pledged under this Agreement).

 

“Intercreditor Agreements”: (a) the ABL/Cash Flow Intercreditor Agreement,
(b) any Junior Lien Intercreditor Agreement and (c) any Other Intercreditor
Agreement that may be entered into in the future by the Collateral Agent and one
or more Additional Agents and acknowledged by the Parent Borrower and the other
Granting Parties (each such Intercreditor Agreement as amended, restated,
supplemented, waived or otherwise modified from time to time (subject to
Subsection 9.1)) (in each case, upon and during the effectiveness thereof).

 

“Inventory”: with respect to any Grantor, all inventory (as defined in the Code)
of such Grantor, including all Inventory (as defined in the Credit Agreement) of
such Grantor.

 

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the Code (as in effect on the
date hereof) (other than (a) Capital Stock (including for these purposes any
investment deemed to be Capital Stock for United States tax purposes) of any
Foreign Subsidiary in excess of 65% of any series of such Capital Stock and (b)
any Capital Stock excluded from the definition of “Pledged Stock”) and (ii)
whether or not constituting “investment property” as so defined, all Pledged
Securities.

 

“Issuers”: the collective reference to issuers of Pledged Stock, including (as
of the Closing Date) the Persons identified on Schedule 2 as the issuers of
Pledged Stock.

 

“Junior Lien Intercreditor Agreement”: as defined in the recitals hereto.

 

“Lender”: as defined in the preamble hereto.

 

 9 

 

 

“Management Credit Provider”: any Person that is a beneficiary of a Management
Guarantee, with the obligations of the applicable Grantor thereunder being
secured by one or more Loan Documents, as designated by the Borrower
Representative in accordance with Subsection 8.4 (provided that no Person shall,
with respect to any Management Guarantee, be at any time a Management Credit
Provider with respect to more than one Credit Facility).

 

“Non-Lender Secured Parties”: the collective reference to all Bank Products
Providers, Hedging Providers, Management Credit Providers and their respective
successors, assigns and transferees, in their respective capacities as such.

 

“Obligations”: (i) in the case of each U.S. Borrower, its Borrower Obligations
and its Guarantor Obligations and (ii) in the case of each other Guarantor, its
Guarantor Obligations.

 

“Parent Borrower”: as defined in the preamble hereto.

 

“Patent Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States patent, patent application, or patentable
invention other than agreements with any Person who is an Affiliate or a
Subsidiary of the Parent Borrower or such Grantor, including any such license
agreements that are material to the business of the Parent Borrower and its
Restricted Subsidiaries, taken as a whole, and are listed on Schedule 5,
subject, in each case, to the terms of such license agreements, and the right to
prepare for sale, sell and advertise for sale, all Inventory now or hereafter
covered by such licenses.

 

“Patents”: with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all United States patents, patent applications and patentable
inventions and all reissues and extensions thereof, including all patents and
patent applications identified in Schedule 5, and including (i) all inventions
and improvements described and claimed therein, (ii) the right to sue or
otherwise recover for any and all past, present and future infringements and
misappropriations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including
payments under all licenses entered into in connection therewith, and damages
and payments for past, present or future infringements thereof), and (iv) all
other rights corresponding thereto in the United States and all reissues,
divisions, continuations, continuations-in-part, substitutes, renewals, and
extensions thereof, all improvements thereon, and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto.

 

“Pledged Collateral”: as to any Pledgor other than Holdings, the Pledged
Securities, and as to Holdings, the Pledged Stock, in all cases, now owned or at
any time hereafter acquired by such Pledgor, and any Proceeds thereof.

 

“Pledged Notes”: with respect to any Pledgor other than Holdings, all
Intercompany Notes at any time issued to, or held or owned by, such Pledgor.

 

“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.

 

 10 

 

 

“Pledged Stock”: with respect to any Pledgor other than Holdings, the shares of
Capital Stock listed on Schedule 2 as held by such Pledgor, together with any
other shares of Capital Stock of any Subsidiary of such Pledgor required to be
pledged by such Pledgor pursuant to Subsection 7.9 of the Credit Agreement, as
well as any other shares, stock certificates, options or rights of any nature
whatsoever in respect of any Capital Stock of any Issuer that may be issued or
granted to, or held by, such Pledgor while this Agreement is in effect and, with
respect to Holdings, the shares of Capital Stock of the Parent Borrower, as well
as any other shares, stock certificates, options or rights of any nature
whatsoever in respect of the Capital Stock of the Parent Borrower that may be
issued or granted to, or held by, Holdings while this Agreement is in effect, in
each case, unless and until such time as the respective pledge of such Capital
Stock under this Agreement is released in accordance with the terms hereof and
of the Credit Agreement; provided that in no event shall there be pledged, nor
shall any Pledgor be required to pledge, directly or indirectly, (i) more than
65% of any series of the outstanding Capital Stock (including for these purposes
any investment deemed to be Capital Stock for U.S. tax purposes) of any Foreign
Subsidiary, (ii) any Capital Stock of a Subsidiary of any Foreign Subsidiary,
(iii) de minimis shares of a Foreign Subsidiary held by any Pledgor as a nominee
or in a similar capacity, (iv) any Capital Stock of any not-for-profit
Subsidiary, (v) any Capital Stock of any Excluded Subsidiary (other than, but
without limiting clause (i) above, a Subsidiary described in clause (d) of the
definition thereof) and (vi) without duplication, any Excluded Assets.

 

“Pledgor”: (x) Holdings (solely with respect to the Pledged Stock held by
Holdings in the Parent Borrower) (unless and until Holdings is released from all
of its obligations hereunder pursuant to Subsection 9.16(h)), (y) each U.S.
Borrower (with respect to Pledged Securities held by such U.S. Borrower and all
other Pledged Collateral of such U.S. Borrower) and (z) each other Granting
Party (with respect to Pledged Securities held by such Granting Party and all
other Pledged Collateral of such Granting Party).

 

“Predecessor Holding Company”: as defined in Subsection 9.16(e).

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Code (as in effect on the date hereof) and, in any event, Proceeds of
Pledged Securities shall include all dividends or other income from the Pledged
Securities, collections thereon or distributions or payments with respect
thereto.

 

“Restrictive Agreements”: as defined in Subsection 3.3(a).

 

“Secured Parties”: the collective reference to (i) the Administrative Agent, the
Collateral Agent and each Other Representative, (ii) the Lenders (including the
Issuing Lenders and the Swing Line Lender), (iii) the Non-Lender Secured Parties
and (iv) the respective successors and assigns and the permitted transferees and
endorsees of each of the foregoing.

 

“Security Collateral”: with respect to any Granting Party, collectively, the
Collateral (if any) and the Pledged Collateral (if any) of such Granting Party.

 

“Specified Asset”: as defined in Subsection 4.2.2.

 

“Successor Holding Company”: as defined in Subsection 9.16(e).

 

 11 

 

 

“Trade Secret Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trade secrets, including know-how,
processes, formulae, compositions, designs, and confidential business and
technical information, and all rights of any kind whatsoever accruing thereunder
or pertaining thereto, other than agreements with any Person who is an Affiliate
or a Subsidiary of the Parent Borrower or such Grantor, subject, in each case,
to the terms of such license agreements, and the right to prepare for sale, sell
and advertise for sale, all Inventory now or hereafter covered by such licenses.

 

“Trade Secrets”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trade secrets, including know-how,
processes, formulae, compositions, designs, and confidential business and
technical information, and all rights of any kind whatsoever accruing thereunder
or pertaining thereto, including (i) all income, royalties, damages and payments
now and hereafter due and/or payable with respect thereto, including payments
under all licenses, non-disclosure agreements and memoranda of understanding
entered into in connection therewith, and damages and payments for past or
future misappropriations thereof, and (ii) the right to sue or otherwise recover
for past, present or future misappropriations thereof.

 

“Trademark Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Parent
Borrower or such Grantor, including any such license agreements that are
material to the business of the Parent Borrower and its Restricted Subsidiaries,
taken as a whole, and are listed on Schedule 5, subject, in each case, to the
terms of such license agreements, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such licenses.

 

“Trademarks”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations (except for “intent to use” applications for trademark or service
mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of said Act has been filed and accepted, it being
understood and agreed that the carve out in this parenthetical shall be
applicable only if and for so long as a grant or enforcement of a security
interest in such intent to use application would invalidate or otherwise
jeopardize Grantor’s rights therein or in the resulting registration), and any
renewals thereof, including each registration and application identified in
Schedule 5, and including (i) the right to sue or otherwise recover for any and
all past, present and future infringements or dilutions thereof, (ii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including payments under all licenses entered into
in connection therewith, and damages and payments for past or future
infringements thereof), and (iii) all other rights corresponding thereto and all
other rights of any kind whatsoever of such Grantor accruing thereunder or
pertaining thereto in the United States, together in each case with the goodwill
of the business connected with the use of, and symbolized by, each such
trademark, service mark, trade name, trade dress or other indicia of trade
origin or business identifiers.

 

 12 

 

 

“U.S. Borrowers”: as defined in the recitals hereto.

 

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

 

1.2          Other Definitional Provisions. (a) The words “hereof”, “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section, Schedule and Annex references are to this Agreement
unless otherwise specified. The words “include”, “includes”, and “including”
shall be deemed to be followed by the phrase “without limitation”.

 

(b)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)          Where the context requires, terms relating to the Collateral,
Pledged Collateral or Security Collateral, or any part thereof, when used in
relation to a Granting Party shall refer to such Granting Party’s Collateral,
Pledged Collateral or Security Collateral or the relevant part thereof.

 

(d)          All references in this Agreement to any of the property described
in the definition of the term “Collateral” or “Pledged Collateral”, or to any
Proceeds thereof, shall be deemed to be references thereto only to the extent
the same constitute Collateral or Pledged Collateral, respectively.

 

SECTION 2

 

Guarantee

 

2.1          Guarantee. (a) (i) Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the benefit of the applicable Secured Parties, the prompt and
complete payment and performance by each U.S. Borrower when due and payable
(whether at the stated maturity, by acceleration or otherwise) of the Borrower
Obligations of such U.S. Borrower owed to the applicable Secured Parties, and
(ii) each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the benefit of the
applicable Secured Parties, the prompt and complete payment and performance by
each Canadian Borrower when due and payable (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations of such Canadian Borrower
owed to the applicable Secured Parties.

 

(b)          Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount that can be guaranteed
by such Guarantor under applicable law, including applicable federal and state
laws relating to the insolvency of debtors; provided that, to the maximum extent
permitted under applicable law, it is the intent of the parties hereto that the
rights of contribution of each Guarantor provided in Subsection 2.2 be included
as an asset of the respective Guarantor in determining the maximum liability of
such Guarantor hereunder.

 

 13 

 

 

(c)          Each Guarantor agrees that the Borrower Obligations guaranteed by
it hereunder may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Administrative
Agent or any other Secured Party hereunder.

 

(d)          The guarantee contained in this Section 2 shall remain in full
force and effect until the earliest to occur of (i) the first date on which all
of the Loans, any Reimbursement Obligations and all other Borrower Obligations
then due and owing, and the obligations of each Guarantor under the guarantee
contained in this Section 2 then due and owing shall have been satisfied by
payment in full in cash, no Letter of Credit shall be outstanding (except for
Letters of Credit that have been cash collateralized, or otherwise provided for
in a manner reasonably satisfactory to the applicable Issuing Lender) and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement any of the Borrowers may be free from any
Borrower Obligations, (ii) as to any Guarantor (other than Holdings), a sale or
other disposition of all the Capital Stock of such Guarantor (other than to a
U.S. Borrower or a U.S. Subsidiary Guarantor), or any other transaction or
occurrence as a result of which such Guarantor ceases to be a Restricted
Subsidiary of the Parent Borrower, in each case that is permitted under the
Credit Agreement, (iii) as to any Guarantor (other than Holdings), such
Guarantor being or becoming an Excluded Subsidiary and (iv) as to Holdings,
Holdings being released from its obligations hereunder pursuant to Subsection
9.16(h).

 

(e)           No payment made by any Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any other Secured Party from any of the Borrowers, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of any of the Borrower Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any Guarantor hereunder which shall, notwithstanding any such payment (other
than any payment made by such Guarantor in respect of the Borrower Obligations
or any payment received or collected from such Guarantor in respect of any of
the Borrower Obligations), remain liable for the Borrower Obligations of each
Borrower guaranteed by it hereunder up to the maximum liability of such
Guarantor hereunder until the earliest to occur of (i) the first date on which
all the Loans, any Reimbursement Obligations, and all other Borrower Obligations
then due and owing are paid in full in cash, no Letter of Credit shall be
outstanding (except for Letters of Credit that have been cash collateralized or
otherwise provided for in a manner reasonably satisfactory to the applicable
Issuing Lender) and the Commitments are terminated, (ii) as to any Guarantor
(other than Holdings), a sale or other disposition of all the Capital Stock of
such Guarantor (other than to a U.S. Borrower or a U.S. Subsidiary Guarantor),
or any other transaction or occurrence as a result of which such Guarantor
ceases to be a Restricted Subsidiary of the Parent Borrower, in each case that
is permitted under the Credit Agreement, (iii) as to any Guarantor (other than
Holdings), such Guarantor being or becoming an Excluded Subsidiary and (iv) as
to Holdings, Holdings being released from its obligations hereunder pursuant to
Subsection 9.16(h).

 

 14 

 

 

(f)           Notwithstanding anything herein or in any other Loan Document to
the contrary, including Subsection 2.6 hereof, (i) the obligations of Holdings
under this Agreement, including in respect of its Guarantor Obligations, are
expressly limited recourse obligations of Holdings, and such obligations shall
be payable solely from, limited to, and shall in no event exceed, Holdings’
Pledged Collateral and (ii) upon the collection, sale or disposition of, or
other realization upon, all of Holdings’ Pledged Collateral, by or on behalf of
the Collateral Agent or any Secured Party, whether pursuant to Section 6 of this
Agreement or otherwise, the obligations of Holdings under this Agreement,
including in respect of its Guarantor Obligations, shall be irrevocably and
indefeasibly terminated and shall not be subject to reinstatement under any
circumstance.

 

2.2          Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share
(based, to the maximum extent permitted by law, on the respective Adjusted Net
Worth of each Guarantor on the date the respective payment is made) of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder that has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Subsection 2.3. The provisions
of this Subsection 2.2 shall in no respect limit the obligations and liabilities
of any Guarantor to the Administrative Agent and the other Secured Parties, and
each Guarantor shall remain liable to the Administrative Agent and the other
Secured Parties for the full amount guaranteed by such Guarantor hereunder.

 

2.3          No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any other Secured Party, no Guarantor shall be entitled
to be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against any Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
other Secured Party for the payment of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from any
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Administrative Agent and the other
Secured Parties by any Borrower on account of the Borrower Obligations are paid
in full in cash, no Letter of Credit shall be outstanding (or shall not have
been cash collateralized, or otherwise provided for in a manner reasonably
satisfactory to each applicable Issuing Lender) and the Commitments are
terminated. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Borrower Obligations shall not
have been paid in full in cash or any Letter of Credit shall remain outstanding
(and shall not have been cash collateralized or otherwise provided for in a
manner reasonably satisfactory to the applicable Issuing Lender) or any of the
Commitments shall remain in effect, such amount shall be held by such Guarantor
in trust for the Administrative Agent and the other Secured Parties, segregated
from other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be held as collateral security for all of the Borrower
Obligations (whether matured or unmatured) guaranteed by such Guarantor and/or
then or at any time thereafter may be applied against any Borrower Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine.

 

 15 

 

 

2.4           Amendments, etc. with Respect to the Obligations. To the maximum
extent permitted by law, each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Borrower Obligations made by the Collateral Agent, the
Administrative Agent or any other Secured Party may be rescinded by the
Collateral Agent, the Administrative Agent or such other Secured Party and any
of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, subordinated, waived, surrendered or released by the
Collateral Agent, the Administrative Agent or any other Secured Party, and the
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, waived, modified,
supplemented or terminated, in whole or in part, as the Collateral Agent or the
Administrative Agent (or the Required Lenders or the applicable Lender(s), as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Collateral Agent,
the Administrative Agent or any other Secured Party for the payment of any of
the Borrower Obligations may be sold, exchanged, waived, surrendered or
released. None of the Collateral Agent, the Administrative Agent and each other
Secured Party shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for any of the Borrower Obligations
or for the guarantee contained in this Section 2 or any property subject
thereto, except to the extent required by applicable law.

 

 16 

 

 

2.5          Guarantee Absolute and Unconditional. Each Guarantor waives, to the
maximum extent permitted by applicable law, any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by the Collateral Agent, the Administrative Agent or any
other Secured Party upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; each of the Borrower Obligations,
and any obligation contained therein, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 2; and all dealings
between any of the Borrowers and any of the Guarantors, on the one hand, and the
Collateral Agent, the Administrative Agent and the other Secured Parties, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor waives, to the maximum extent permitted by applicable law, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any of the Borrowers or any of the other Guarantors with respect to any
of the Borrower Obligations. Each Guarantor understands and agrees, to the
extent permitted by law, that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment and
not of collection. Each Guarantor hereby waives, to the maximum extent permitted
by applicable law, any and all defenses (other than any claim alleging breach of
a contractual provision of any of the Loan Documents) that it may have arising
out of or in connection with any and all of the following: (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Collateral Agent, the Administrative Agent or any other Secured Party, (b)
any defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to or be asserted by any of the
Borrowers against the Collateral Agent, the Administrative Agent or any other
Secured Party, (c) any change in the time, place, manner or place of payment,
amendment, or waiver or increase in any of the Obligations, (d) any exchange,
non-perfection, taking, or release of Security Collateral, (e) any change in the
structure or existence of any of the Borrowers, (f) any application of Security
Collateral to any of the Obligations, (g) any law, regulation or order of any
jurisdiction, or any other event, affecting any term of any Obligation or the
rights of the Collateral Agent, the Administrative Agent or any other Secured
Party with respect thereto, including: (i) the application of any such law,
regulation, decree or order, including any prior approval, which would prevent
the exchange of any currency (other than Dollars) for Dollars or the remittance
of funds outside of such jurisdiction or the unavailability of Dollars in any
legal exchange market in such jurisdiction in accordance with normal commercial
practice, (ii) a declaration of banking moratorium or any suspension of payments
by banks in such jurisdiction or the imposition by such jurisdiction or any
Governmental Authority thereof of any moratorium on, the required rescheduling
or restructuring of, or required approval of payments on, any indebtedness in
such jurisdiction, (iii) any expropriation, confiscation, nationalization or
requisition by such country or any Governmental Authority that directly or
indirectly deprives any Borrower of any assets or their use, or of the ability
to operate its business or a material part thereof, or (iv) any war (whether or
not declared), insurrection, revolution, hostile act, civil strife or similar
events occurring in such jurisdiction which has the same effect as the events
described in clause (i), (ii) or (iii) above (in each of the cases contemplated
in clauses (i) through (iv) above, to the extent occurring or existing on or at
any time after the date of this Agreement), or (h) any other circumstance
whatsoever (other than payment in full in cash of the Borrower Obligations
guaranteed by it hereunder) (with or without notice to or knowledge of any of
the Borrowers or such Guarantor) or any existence of or reliance on any
representation by the Secured Parties that constitutes, or might be construed to
constitute, an equitable or legal discharge of any of the Borrowers for the
Borrower Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Collateral Agent, the Administrative Agent and any other Secured
Party may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against any of the
Borrowers, any other Guarantor or any other Person or against any collateral
security or guarantee for the Borrower Obligations guaranteed by such Guarantor
hereunder or any right of offset with respect thereto, and any failure by the
Collateral Agent, the Administrative Agent or any other Secured Party to make
any such demand, to pursue such other rights or remedies or to collect any
payments from any Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of any of the Borrowers, any other Guarantor or
any other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Collateral Agent, the Administrative Agent
or any other Secured Party against any Guarantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.

 

 17 

 

 

2.6          Reinstatement. The guarantee of any Guarantor contained in this
Section 2 shall continue to be effective, or be reinstated if previously
released in accordance with Subsection 9.16(a), as the case may be, if at any
time payment, or any part thereof, of any of the Borrower Obligations guaranteed
by such Guarantor hereunder is rescinded or must otherwise be restored or
returned by the Collateral Agent, the Administrative Agent or any other Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

2.7          Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim, in
Dollars (or in the case of any amount required to be paid in any other currency
pursuant to the requirements of the Credit Agreement or other agreement relating
to the respective Obligations, such other currency), at the Administrative
Agent’s office specified in Subsection 11.2 of the Credit Agreement or such
other address as may be designated in writing by the Administrative Agent to
such Guarantor from time to time in accordance with Subsection 11.2 of the
Credit Agreement.

 

SECTION 3

 

Grant of Security Interest

 

3.1          Grant. Each Grantor (other than Holdings) hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
all of the Collateral of such Grantor, as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations of such Grantor, except as
provided in Subsection 3.3. The term “Collateral”, as to any Grantor (other than
Holdings), means the following property (wherever located) now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest, except as
provided in Subsection 3.3:

 

(a)          all Accounts;

 

(b)          all Money (including all cash);

 

(c)          all Cash Equivalents;

 

(d)          all Chattel Paper;

 

(e)          all Contracts;

 

(f)           all Deposit Accounts;

 

(g)          all Documents;

 

(h)          all Equipment;

 

(i)           all General Intangibles;

 

(j)           all Instruments;

 

 18 

 

 

(k)          all Intellectual Property;

 

(l)           all Inventory;

 

(m)          all Investment Property;

 

(n)          all Letter-of-Credit Rights;

 

(o)          all Fixtures;

 

(p)          all Supporting Obligations;

 

(q)          all Commercial Tort Claims constituting Commercial Tort Actions
described in Schedule 6 (together with any Commercial Tort Actions subject to a
further writing provided in accordance with Subsection 5.2.12);

 

(r)           all books and records relating to the foregoing;

 

(s)          the Collateral Proceeds Account; and

 

(t)           to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing;

 

provided that, Collateral shall not include any Pledged Collateral, or any
property or assets described in the proviso to the definition of Pledged Stock.

 

3.2          Pledged Collateral. Each Granting Party that is a Pledgor, hereby
grants to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in all of the Pledged Collateral of such Pledgor now owned or
at any time hereafter acquired by such Pledgor, including any Proceeds thereof,
as collateral security for the prompt and complete payment and performance when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations of such Pledgor, except as provided in Subsection 3.3.

 

3.3          Certain Limited Exceptions. No security interest is or will be
granted pursuant to this Agreement or any other Security Document in any right,
title or interest of any Granting Party under or in, and “Collateral” and
“Pledged Collateral” shall not include the following (collectively, the
“Excluded Assets”):

 

(a)          any Instruments, Contracts, Chattel Paper, General Intangibles,
Copyright Licenses, Patent Licenses, Trademark Licenses, Trade Secret Licenses
or other contracts or agreements with or issued by Persons other than Holdings,
the Parent Borrower, a Subsidiary of the Parent Borrower, or an Affiliate of any
of the foregoing (collectively, “Restrictive Agreements”) that would otherwise
be included in the Security Collateral (and such Restrictive Agreements shall
not be deemed to constitute a part of the Security Collateral) for so long as,
and to the extent that, the granting of such a security interest pursuant hereto
would result in a breach, default or termination of such Restrictive Agreements
(in each case, except to the extent that, pursuant to the Code and any other
applicable law, the granting of security interests therein can be made without
resulting in a breach, default or termination of such Restrictive Agreements);

 

 19 

 

 

(b)          any Equipment or other property that would otherwise be included in
the Security Collateral (and such Equipment or other property shall not be
deemed to constitute a part of the Security Collateral) if such Equipment or
other property (x) (A) is subject to a Lien described in Subsection 8.14(d) or
8.14(e) (with respect to a Lien described in Subsection 8.14(d)) of the Credit
Agreement (or any corresponding provision of any Additional Credit Facility) or
(B) is subject to a Lien described in clause (h) (with respect to Purchase Money
Obligations or Financing Lease Obligations) or (o) (with respect to such Liens
described in such clause (h)) of the definition of “Permitted Liens” in the Cash
Flow Credit Agreement (or any corresponding provision of any Additional Credit
Facility; provided that such provision in any Additional Credit Facility is not
materially less favorable to the Lenders than the corresponding provision in the
Credit Agreement (as determined by the Borrower Representative in good faith,
which determination shall be conclusive) (but in each case only for so long as
such Liens are in place)) or (y) (A) is subject to any Lien described in
Subsection 8.14(q) of the Credit Agreement (or any corresponding provision of
any Additional Credit Facility) or (B) is subject to any Lien in respect of
Hedging Obligations (as defined in the Cash Flow Credit Agreement) permitted by
Subsection 8.6 of the Cash Flow Credit Agreement as a “Permitted Lien” pursuant
to clause (h) of the definition thereof in the Cash Flow Credit Agreement (or
any corresponding provision of any Additional Credit Facility; provided that
such provision in any Additional Credit Facility is not materially less
favorable to the Lenders than the corresponding provision in the Credit
Agreement (as determined by the Borrower Representative in good faith, which
determination shall be conclusive) (but in each case only for so long as such
Liens are in place)), and, in the case of such other property, such other
property consists solely of (i) cash, Cash Equivalents or Temporary Cash
Investments, together with proceeds, dividends and distributions in respect
thereof, (ii) any assets relating to such assets, proceeds, dividends or
distributions, or to such Hedging Obligations (as defined in the Cash Flow
Credit Agreement), and/or (iii) any other assets consisting of, relating to or
arising under or in connection with (1) any Hedging Obligations (as defined in
the Cash Flow Credit Agreement) or (2) any other agreements, instruments or
documents related to any Hedging Obligations (as defined in the Cash Flow Credit
Agreement) or to any of the assets referred to in any of subclauses (i) through
(iii) of this subclause (b)(y);

 

 20 

 



 

(c)          any property (and/or related rights and/or assets) that (A) would
otherwise be included in the Security Collateral (and such property (and/or
related rights and/or assets) shall not be deemed to constitute a part of the
Security Collateral) if such property has been sold or otherwise transferred in
connection with a Sale and Leaseback Transaction (as defined in the definition
of “Exempt Sale and Leaseback Transaction” in the Cash Flow Credit Agreement)
permitted under Subsection 8.5 of the Credit Agreement (or any corresponding
provision of any Additional Credit Facility) or clause (x) or (xix) of the
definition of “Asset Disposition” in the Cash Flow Credit Agreement (or any
corresponding provision of any Additional Credit Facility; provided that such
provision in any Additional Credit Facility is not materially less favorable to
the Lenders than the corresponding provision in the Cash Flow Credit Agreement
(as determined by the Borrower Representative in good faith, which determination
shall be conclusive)), or (B) is subject to any Liens permitted under Subsection
8.14 of the Credit Agreement (or any corresponding provision of any Additional
Credit Facility) or Subsection 8.6 of the Cash Flow Credit Agreement (or any
corresponding provision of any Additional Credit Facility; provided that such
provision in any Additional Credit Facility is not materially less favorable to
the Lenders than the corresponding provision in the Cash Flow Credit Agreement
in any material respect (as determined by the Borrower Representative in good
faith, which determination shall be conclusive)) that, in each case, relate to
property subject to any such Sale and Leaseback Transaction (as defined in the
definition of “Exempt Sale and Leaseback Transaction” in the Cash Flow Credit
Agreement) or general intangibles related thereto (but only for so long as such
Liens are in place); provided that, notwithstanding the foregoing, a security
interest of the Collateral Agent shall attach to any money, securities or other
consideration received by any Grantor as consideration for the sale or other
disposition of such property as and to the extent such consideration would
otherwise constitute Security Collateral;

 

(d)          Capital Stock (including for these purposes any investment deemed
to be Capital Stock for United States tax purposes) which is described in the
proviso to the definition of Pledged Stock;

 

(e)          any Money, cash, checks, other negotiable instruments, funds and
other evidence of payment held in any Deposit Account of the Parent Borrower or
any of its Subsidiaries in the nature of a security deposit with respect to
obligations for the benefit of the Parent Borrower or any of its Subsidiaries,
which must be held for or returned to the applicable counterparty under
applicable law or pursuant to Contractual Obligations;

 

(f)           (x) the Pisces Acquisition Agreement and any rights therein or
arising thereunder (except any proceeds of the Pisces Acquisition Agreement) and
(y) the Atlas Acquisition Agreement and any rights therein or arising thereunder
(except any proceeds of the Atlas Acquisition Agreement);

 

(g)          any interest in leased real property (including Fixtures related
thereto) (and there shall be no requirement to deliver landlord lien waivers,
estoppels or collateral access letters);

 

(h)          any fee interest in owned real property (including Fixtures related
thereto) if (A) the fair market value (as determined by the Borrower
Representative in good faith, which determination shall be conclusive) of such
fee interest at the time of the acquisition of such fee interest is less than
$15,000,000 individually, or (B) such real property is located in an area
identified as a special flood hazard area by the Federal Emergency Management
Agency or other applicable agency;

 

(i)           any Vehicles and any assets subject to certificate of title;

 

 21 

 

 

(j)           Letter-of-Credit Rights (other than Letter-of-Credit Rights (i) to
the extent such Letter-of-Credit Rights are supporting obligations in respect of
Collateral and (ii) in which a security interest is automatically perfected by
filings under the Uniform Commercial Code of any applicable jurisdiction;
provided that, notwithstanding any other provision of this Agreement or any
other Loan Document, neither the Parent Borrower nor any other Grantor will be
required to confer perfection by control over any such Letter-of-Credit Rights)
and Commercial Tort Claims, in each case, individually with a value of less than
$15,000,000;

 

(k)           assets to the extent the granting or perfecting of a security
interest in such assets would result in costs or other consequences to Topco or
any of its Subsidiaries as reasonably determined in writing by the Borrower
Representative, the Administrative Agent and, to the extent such assets would
otherwise constitute ABL Priority Collateral, the Collateral Agent, which
determination shall be conclusive, that are excessive in view of the benefits
that would be obtained by the Secured Parties;

 

(l)            those assets over which the granting of security interests in
such assets would be prohibited by contract permitted under the Credit
Agreement, applicable law or regulation or the organizational or joint venture
documents of any non-wholly owned Subsidiary (including permitted liens, leases
and licenses), including contracts over which the granting of security interests
therein would result in termination thereof (in each case, after giving effect
to the applicable anti-assignment provisions of the Uniform Commercial Code of
any applicable jurisdiction, other than proceeds and receivables thereof to the
extent that their assignment is expressly deemed effective under the Uniform
Commercial Code of any applicable jurisdiction notwithstanding such prohibitions
for so long as such prohibitions are in effect), or to the extent that such
security interests would result in adverse tax consequences to Topco or one of
its Subsidiaries (or, at the election of the Borrower Representative in
connection with an initial public offering or other restructuring of the Parent
Borrower, any Parent Entity, the Parent Borrower or any of its Subsidiaries) (as
determined by the Borrower Representative in good faith, which determination
shall be conclusive) (it being understood that the Lenders shall not require the
Parent Borrower or any of its Subsidiaries to enter into any security agreements
or pledge agreements governed by foreign law);

 

(m)          any assets specifically requiring perfection through control
(including cash, cash equivalents, deposit accounts or other bank or securities
accounts), (i) to the extent the security interest in such asset is not
perfected by filings under the Uniform Commercial Code of any applicable
jurisdiction, (ii) other than in the case of Pledged Stock or Pledged Notes, to
the extent not perfected by being held by the Collateral Agent or an Additional
Agent as agent for the Collateral Agent, (iii) other than DDAs, Concentration
Accounts, the Core Concentration Account and Blocked Accounts (in each case only
to the extent required pursuant to Subsection 4.16 of the Credit Agreement (or
any corresponding provision of any Additional ABL Credit Facility)), and (iv)
other than the Collateral Proceeds Account (to the extent required pursuant to
this Agreement), and any Collateral Proceeds Account under and as defined in the
Cash Flow Collateral Agreement (to the extent required pursuant to the Cash Flow
Collateral Agreement);

 

(n)          Foreign Intellectual Property;

 

 22 

 

 

(o)          any aircraft, airframes, aircraft engines, helicopters, vessels or
rolling stock or any Equipment or other assets constituting a part thereof;

 

(p)          prior to the Discharge of Cash Flow Obligations and the Discharge
of Additional Cash Flow Obligations, any property that would otherwise
constitute Cash Flow Priority Collateral but is an Excluded Asset (as such term
is defined in the Cash Flow Collateral Agreement);

 

(q)          any Capital Stock and other securities of (i) a Subsidiary of the
Parent Borrower to the extent that the pledge of or grant of any other Lien on
such Capital Stock and other securities for the benefit of any holders of
securities results in the Parent Borrower or any of its Restricted Subsidiaries
being required to file separate financial statements for such Subsidiary with
the Securities and Exchange Commission (or any other governmental authority)
pursuant to either Rule 3-10 or 3-16 of Regulation S-X under the Securities Act,
or any other law, rule or regulation as in effect from time to time, but only to
the extent necessary to not be subject to such requirement and/or (ii) any
Subsidiary of the Parent Borrower that is (x) an Unrestricted Subsidiary or (y)
an Excluded Subsidiary, other than a Foreign Subsidiary (which pledge of Capital
Stock (including for these purposes any investment deemed to be Capital Stock
for United States tax purposes) of a Foreign Subsidiary shall be limited to 65%
of each series of its Capital Stock);

 

(r)           any assets or property of Holdings, other than the Pledged Stock
of the Parent Borrower; and

 

(s)           any Goods in which a security interest is not perfected by filing
a financing statement in the applicable Grantor’s jurisdiction of organization.

 

For the avoidance of doubt, if any Grantor receives any payment or other amount
under the Atlas Acquisition Agreement or the Pisces Acquisition Agreement, such
payment or other amount shall constitute Collateral when and if actually
received by such Grantor, to the extent set forth in Subsection 3.1.

 

 23 

 

 

3.4           Intercreditor Relations. Notwithstanding anything herein to the
contrary, it is the understanding of the parties that the Liens granted pursuant
to Subsections 3.1 and 3.2 shall (a) with respect to all Security Collateral
constituting Cash Flow Priority Collateral (x) prior to the Discharge of Cash
Flow Obligations, be subject and subordinate to the Liens granted to the Cash
Flow Agent for the benefit of the Cash Flow Secured Parties to secure the Cash
Flow Obligations pursuant to the Cash Flow Collateral Agreement and (y) prior to
the Discharge of Additional Cash Flow Obligations, be subject and subordinate to
the Liens granted to any Additional Cash Flow Agent for the benefit of the
holders of the Additional Cash Flow Obligations to secure the Additional Cash
Flow Obligations pursuant to any Additional Cash Flow Collateral Documents as
and to the extent provided for therein, and (b) with respect to all Security
Collateral, prior to the Discharge of Additional ABL Obligations, be pari passu
and equal in priority to the Liens granted to any Additional ABL Agent for the
benefit of the holders of the applicable Additional ABL Obligations to secure
such Additional ABL Obligations pursuant to the applicable Additional ABL
Collateral Documents (except, in the case of this clause (b), as may be
separately otherwise agreed between the Collateral Agent, on behalf of itself
and the Secured Parties, and any Additional ABL Agent, on behalf of itself and
the Additional ABL Secured Parties represented thereby). Each of the Collateral
Agent and the Administrative Agent acknowledges and agrees that the relative
priority of the Liens granted to the Collateral Agent, the Cash Flow Agent and
any Additional Agent shall be determined solely pursuant to the applicable
Intercreditor Agreements, and not by priority as a matter of law or otherwise.
Notwithstanding anything herein to the contrary, the Liens and security interest
granted to the Collateral Agent pursuant to this Agreement and the exercise of
any right or remedy by the Collateral Agent hereunder are subject to the
provisions of the applicable Intercreditor Agreements. In the event of any
conflict between the terms of any Intercreditor Agreement and this Agreement,
the terms of such Intercreditor Agreement shall govern and control as among (i)
the Collateral Agent, the Cash Flow Agent and any Additional Agent, in the case
of the ABL/Cash Flow Intercreditor Agreement, (ii) the Collateral Agent and
Additional ABL Agent, in the case of any Junior Lien Intercreditor Agreement,
and (iii) the Collateral Agent and any other secured creditor (or agent
therefor) party thereto, in the case of any Other Intercreditor Agreement. In
the event of any such conflict, each Grantor may act (or omit to act) in
accordance with such Intercreditor Agreement, and shall not be in breach,
violation or default of its obligations hereunder by reason of doing so.
Notwithstanding any other provision hereof, (x) prior to the Discharge of Cash
Flow Obligations and the Discharge of Additional Cash Flow Obligations, any
obligation hereunder to deliver to the Collateral Agent any Security Collateral
constituting Cash Flow Priority Collateral shall be satisfied by causing such
Cash Flow Priority Collateral to be delivered to the Cash Flow Agent or the
applicable Cash Flow Collateral Representative (as defined in the ABL/Cash Flow
Intercreditor Agreement) to be held in accordance with the ABL/Cash Flow
Intercreditor Agreement and (y) prior to the Discharge of Additional ABL
Obligations, any obligation hereunder to deliver to the Collateral Agent any
Security Collateral shall be satisfied by causing such Security Collateral to be
delivered to the applicable Collateral Representative or any Additional ABL
Agent to be held in accordance with the applicable Intercreditor Agreement.

 

SECTION 4

 

Representations and Warranties

 

4.1          Representations and Warranties of Each Guarantor. To induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrowers thereunder, each Guarantor (other than the U.S.
Borrowers) hereby represents and warrants to the Collateral Agent and each other
Secured Party (to the extent such representations and warranties are required to
be true and correct for any applicable Extension of Credit pursuant to Section 6
of the Credit Agreement) that the representations and warranties set forth in
Section 5 of the Credit Agreement as they relate to such Guarantor or to the
Loan Documents to which such Guarantor is a party, each of which representations
and warranties is hereby incorporated herein by reference, are true and correct
in all material respects, and the Collateral Agent and each other Secured Party
shall be entitled to rely on each of such representations and warranties as if
fully set forth herein; provided that each reference in each such representation
and warranty to the Parent Borrower’s knowledge shall, for the purposes of this
Subsection 4.1, be deemed to be a reference to such Guarantor’s knowledge.

 

 24 

 



 

4.2           Representations and Warranties of Each Grantor. To induce the
Administrative Agent, the Collateral Agent and the Lenders to make their
respective extensions of credit to the Borrowers under the Credit Agreement
following the Closing Date, each Grantor hereby represents and warrants to the
Collateral Agent and each other Secured Party (solely to the extent such
representations and warranties are required to be true and correct for such
Extension of Credit pursuant to Subsection 6.2 of the Credit Agreement) that, in
each case after giving effect to the Transactions:

 

4.2.1        Title; No Other Liens. Except for the security interests granted to
the Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on such Grantor’s Collateral by
the Credit Agreement (including Subsection 8.14 thereof), such Grantor owns each
item of such Grantor’s Collateral free and clear of any and all Liens securing
Indebtedness. As of the Closing Date, except as set forth on Schedule 3, to the
knowledge of such Grantor (x) in the case of the ABL Priority Collateral, no
currently effective financing statement or other similar public notice with
respect to any Lien securing Indebtedness on all or any part of such Grantor’s
ABL Priority Collateral is on file or of record in any public office in the
United States of America, any state, territory or dependency thereof or the
District of Columbia and (y) in the case of the Cash Flow Priority Collateral,
no currently effective financing statement or other similar public notice with
respect to any Lien securing Indebtedness on all or any part of such Grantor’s
Cash Flow Priority Collateral is on file or of record in any public office in
the United States of America, any state, territory or dependency thereof or the
District of Columbia, except, in each case, such as have been filed in favor of
the Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement or as are permitted by the Credit Agreement (including Subsection 8.14
thereof) or any other Loan Document or for which termination statements will be
delivered on the Closing Date.

 

4.2.2        Perfected First Priority Liens. (a) This Agreement is effective to
create, as collateral security for the Obligations of such Grantor, valid and
enforceable Liens on such Grantor’s Security Collateral in favor of the
Collateral Agent for the benefit of the Secured Parties, except as to
enforcement, as may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

 25 

 

 

(b)          Except with regard to (i) Liens (if any) on Specified Assets and
(ii) any rights in favor of the United States government as required by law (if
any), upon the completion of the Filings and, with respect to Instruments,
Chattel Paper and Documents upon the earlier of such Filing or the delivery to
and continuing possession by the Collateral Agent, the Cash Flow Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, of all Instruments,
Chattel Paper and Documents a security interest in which is perfected by
possession, and upon the obtaining and maintenance of “control” (as described in
the Code) by the Collateral Agent, the Cash Flow Agent, the Administrative
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable (or their respective agents appointed for purposes of perfection), in
accordance with any applicable Intercreditor Agreement of all Deposit Accounts,
all Blocked Accounts, the Collateral Proceeds Account, all Electronic Chattel
Paper and all Letter-of-Credit Rights a security interest in which is perfected
by “control” (in the case of Deposit Accounts and Blocked Accounts, to the
extent required under Subsection 4.16 of the Credit Agreement (or any
corresponding provision of any Additional ABL Credit Facility)) and in the case
of Commercial Tort Actions (other than such Commercial Tort Actions listed on
Schedule 6 on the date of this Agreement), upon the taking of the actions
required by Subsection 5.2.12, the Liens created pursuant to this Agreement will
constitute valid Liens on and (to the extent provided herein) perfected security
interests in such Grantor’s Collateral in favor of the Collateral Agent for the
benefit of the Secured Parties, and will be prior to all other Liens of all
other Persons securing Indebtedness, in each case other than Liens permitted by
the Credit Agreement (including Permitted Liens) (and subject to any applicable
Intercreditor Agreement), and enforceable as such as against all other Persons
other than Ordinary Course Transferees, except to the extent that the recording
of an assignment or other transfer of title to the Collateral Agent, the
Administrative Agent, the Cash Flow Agent, the applicable Collateral
Representative or any Additional Agent (in accordance with any applicable
Intercreditor Agreement) or the recording of other applicable documents in the
United States Patent and Trademark Office or United States Copyright Office may
be necessary for perfection or enforceability, and except as to enforcement, as
may be limited by applicable domestic or foreign bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing. As used in this Subsection
4.2.2(b), the following terms shall have the following meanings:

 

“Filings”: the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a notice thereof with respect to
Intellectual Property as set forth in Schedule 3, and (iii) any filings after
the Closing Date in any other jurisdiction as may be necessary under any
Requirement of Law.

 

“Financing Statements”: the financing statements attached hereto on Schedule 4A
for filing in the jurisdictions listed in Schedule 4B.

 

“Ordinary Course Transferees”: (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person who is
entitled to take free of the Lien pursuant to the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction.

 

“Specified Assets”: the following property and assets of such Grantor:

 

 26 

 

 

(1)          Patents, Patent Licenses, Trademarks and Trademark Licenses to the
extent that (a) Liens thereon cannot be perfected by the filing of financing
statements under the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction or by the filing and acceptance of intellectual
property security agreements in the United States Patent and Trademark Office or
(b) such Patents, Patent Licenses, Trademarks and Trademark Licenses are not,
individually or in the aggregate, material to the business of the Parent
Borrower and its Subsidiaries taken as a whole;

 

(2)          Copyrights and Copyright Licenses with respect thereto and Accounts
or receivables arising therefrom to the extent that (a) Liens thereon cannot be
perfected by filing and acceptance of intellectual property security agreements
in the United States Copyright Office or (b) the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction is not applicable to the
creation or perfection of Liens thereon;

 

(3)          Collateral for which the perfection of Liens thereon requires
filings in or other actions under the laws of jurisdictions outside of the
United States of America, any State, territory or dependency thereof or the
District of Columbia;

 

(4)          goods included in Collateral received by any Person from any
Grantor for “sale or return” within the meaning of Section 2-326(1)(b) of the
Uniform Commercial Code as in effect from time to time in the relevant
jurisdiction, to the extent of claims of creditors of such Person;

 

(5)          Fixtures, Vehicles, any other assets subject to certificates of
title, and Money and Cash Equivalents (other than Cash Equivalents constituting
Investment Property to the extent a security interest therein is perfected by
the filing of a financing statement under the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction);

 

(6)          Proceeds of Accounts or Inventory which do not themselves
constitute Collateral or which do not constitute identifiable Cash Proceeds or
which have not yet been transferred to or deposited in the Collateral Proceeds
Account (if any) or to a Blocked Account;

 

(7)          Contracts, Accounts or receivables subject to the Assignment of
Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.);

 

(8)          uncertificated securities, to the extent Liens thereon cannot be
perfected by the filing of a financing statement under the Uniform Commercial
Code as in effect from time to time in the relevant jurisdiction; and

 

(9)           securities held with an intermediary (as such phrase is defined in
the Convention on the Law Applicable to Certain Rights in Respect of Securities
held with an Intermediary as in effect in the United States) to the extent that
the Uniform Commercial Code as in effect from time to time in the relevant
jurisdiction is not applicable to the perfection of Liens thereon.

 

 27 

 

 

4.2.3       Jurisdiction of Organization. On the date hereof, such Grantor’s
jurisdiction of organization is specified on Schedule 4B.

 

4.2.4       [Reserved].

 

4.2.5       Accounts Receivable. The amounts represented by such Grantor (other
than Holdings) to the Administrative Agent or the other Secured Parties from
time to time as owing by each account debtor or by all account debtors in
respect of such Grantor’s (other than Holdings) Accounts Receivable constituting
Security Collateral will at such time be the correct amount, in all material
respects, actually owing by such account debtor or debtors thereunder, except to
the extent that appropriate reserves therefor have been established on the books
of such Grantor (other than Holdings) in accordance with GAAP. Unless otherwise
indicated in writing to the Administrative Agent, each Account Receivable of
such Grantor (other than Holdings) arises out of a bona fide sale and delivery
of goods or rendition of services by such Grantor (other than Holdings). Such
Grantor (other than Holdings) has not given any account debtor any deduction in
respect of the amount due under any such Account, except in the ordinary course
of business or as such Grantor (other than Holdings) may otherwise advise the
Administrative Agent in writing.

 

4.2.6       Patents, Copyrights and Trademarks. Schedule 5 lists all Trademarks,
Copyrights and Patents, in each case, material to the business of the Parent
Borrower and its Restricted Subsidiaries, taken as a whole, and registered in
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, and owned by such Grantor (other than Holdings) in its
own name as of the date hereof, and all Trademark Licenses, all Copyright
Licenses and all Patent Licenses, in each case, material to the business of the
Parent Borrower and its Restricted Subsidiaries, taken as a whole (including
Trademark Licenses for registered Trademarks, Copyright Licenses for registered
Copyrights and Patent Licenses for registered Patents, in each case, material to
the business of the Parent Borrower and its Restricted Subsidiaries, taken as a
whole, but excluding licenses to commercially available “off-the-shelf”
software), owned by such Grantor (other than Holdings) in its own name as of the
date hereof, in each case, that is solely United States Intellectual Property.

 

4.3           Representations and Warranties of Each Pledgor. To induce the
Administrative Agent, the Collateral Agent and the Lenders to make their
respective extensions of credit to the Borrowers under the Credit Agreement
following the Closing Date, each Pledgor hereby represents and warrants to the
Collateral Agent and each other Secured Party (solely to the extent such
representations and warranties are required to be true and correct for such
Extension of Credit pursuant to Subsection 6.2 of the Credit Agreement) that:

 

4.3.1       Except as provided in Subsection 3.3, the shares of Pledged Stock
pledged by such Pledgor hereunder constitute (i) in the case of shares of a
Domestic Subsidiary, all the issued and outstanding shares of all classes of the
Capital Stock of such Domestic Subsidiary owned by such Pledgor and (ii) in the
case of any Pledged Stock constituting Capital Stock of any Foreign Subsidiary,
as of the Closing Date such percentage (not more than 65%) as is specified on
Schedule 2 of all the issued and outstanding shares of all classes of the
Capital Stock of each such Foreign Subsidiary owned by such Pledgor.

 

 28 

 

 

4.3.2       [Reserved].

 

4.3.3       Such Pledgor is the record and beneficial owner of, and has good
title to, the Pledged Securities pledged by it hereunder, free of any and all
Liens securing Indebtedness owing to any other Person, except the security
interest created by this Agreement and Liens permitted by the Credit Agreement
(including Permitted Liens).

 

4.3.4       Upon the delivery to the Collateral Agent, the Cash Flow Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, of the certificates
evidencing the Pledged Securities held by such Pledgor together with executed
undated stock powers or other instruments of transfer, the security interest
created by this Agreement in such Pledged Securities constituting certificated
securities, assuming the continuing possession of such Pledged Securities by the
Collateral Agent, the Cash Flow Agent, the applicable Collateral Representative
or any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement, will constitute a valid, perfected first priority
(subject, in terms of priority only, to the priority of the Liens of the Cash
Flow Agent, the applicable Collateral Representative and any Additional Agent)
security interest in such Pledged Securities to the extent provided in and
governed by the Code, enforceable in accordance with its terms against all
creditors of such Pledgor and any Persons purporting to purchase such Pledged
Securities from such Pledgor to the extent provided in and governed by the Code,
in each case subject to Liens permitted by the Credit Agreement (including
Permitted Liens) (and any applicable Intercreditor Agreement), and except as to
enforcement, as may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

4.3.5       Upon the earlier of (x) (to the extent a security interest in
uncertificated securities may be perfected by the filing of a financing
statement) the filing of the Financing Statements or of financing statements
delivered pursuant to Subsection 7.9 of the Credit Agreement in the relevant
jurisdiction and (y) (to the extent a security interest in uncertificated
securities may be perfected by the obtaining and maintenance of “control” (as
described in the Code)) the obtaining and maintenance of “control” (as described
in the Code) by the Collateral Agent, the Cash Flow Agent, the applicable
Collateral Representative or any Additional Agent (or their respective agents
appointed for purposes of perfection), as applicable, in accordance with any
applicable Intercreditor Agreement, of all Pledged Securities that constitute
uncertificated securities, the security interest created by this Agreement in
such Pledged Securities that constitute uncertificated securities, will
constitute a valid, perfected first priority (subject, in terms of priority
only, to the priority of the Liens of the Cash Flow Agent, the applicable
Collateral Representative and any Additional Agent set forth in the ABL/Cash
Flow Intercreditor Agreement or any Other Intercreditor Agreement) security
interest in such Pledged Securities constituting uncertificated securities to
the extent provided in and governed by the Code, enforceable in accordance with
its terms against all creditors of such Pledgor and any persons purporting to
purchase such Pledged Securities from such Pledgor, to the extent provided in
and governed by the Code, in each case subject to Liens permitted by the Credit
Agreement (including Permitted Liens) (and any applicable Intercreditor
Agreement), and except as to enforcement, as may be limited by applicable
domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

 

 29 

 

 

4.3.6       Letter-of-Credit Rights. Schedule 7 lists all Letter-of-Credit
Rights not constituting Excluded Assets owned by any Grantor (other than
Holdings) on the date hereof.

 

SECTION 5

 

Covenants

 

5.1          Covenants of Each Guarantor. Each Guarantor (other than the U.S.
Borrowers) covenants and agrees with the Collateral Agent and the other Secured
Parties that, from and after the date of this Agreement until the earliest to
occur of (i) the date upon which the Loans, any Reimbursement Obligations, and
all other Obligations then due and owing, shall have been paid in full in cash,
no Letter of Credit shall be outstanding (except for Letters of Credit that have
been cash collateralized, or otherwise provided for in a manner reasonably
satisfactory to the applicable Issuing Lender) and the Commitments shall have
terminated, (ii) as to any such Guarantor (other than Holdings), a sale or other
disposition of all the Capital Stock of such Guarantor (other than to a U.S.
Borrower or a U.S. Subsidiary Guarantor), or any other transaction or occurrence
as a result of which such Guarantor ceases to be a Restricted Subsidiary of the
Parent Borrower, in each case that is permitted under the Credit Agreement,
(iii) as to any such Guarantor (other than Holdings), such Guarantor being or
becoming an Excluded Subsidiary or (iv) as to Holdings, Holdings being released
from its obligations hereunder pursuant to Subsection 9.16(h), such Guarantor
shall take, or shall refrain from taking, as the case may be, each action that
is necessary to be taken or not taken, as the case may be, so that no Default or
Event of Default is caused by the failure to take such action or to refrain from
taking such action by such Guarantor or any of its Restricted Subsidiaries.

 

5.2          Covenants of Each Grantor. Each Grantor (other than Holdings)
covenants and agrees with the Collateral Agent and the other Secured Parties
that, from and after the date of this Agreement until the earliest to occur of
(i) the date upon which the Loans, any Reimbursement Obligations and all other
Obligations then due and owing shall have been paid in full in cash, no Letter
of Credit shall be outstanding (except for Letters of Credit that have been cash
collateralized, or otherwise provided for in a manner reasonably satisfactory to
the applicable Issuing Lender) and the Commitments shall have terminated, (ii)
as to any such Grantor, a sale or other disposition of all the Capital Stock of
such Grantor (other than to a U.S. Borrower or a U.S. Subsidiary Guarantor), or
any other transaction or occurrence as a result of which such Grantor ceases to
be a Restricted Subsidiary of the Parent Borrower, in each case that is
permitted under the Credit Agreement or (iii) as to any such Grantor, such
Grantor being or becoming an Excluded Subsidiary:

 

 30 

 

 

5.2.1        Delivery of Instruments and Chattel Paper. If any amount payable
under or in connection with any of such Grantor’s Collateral shall be or become
evidenced by any Instrument or Chattel Paper, such Grantor shall (except as
provided in the following sentence) be entitled to retain possession of all
Collateral of such Grantor evidenced by any Instrument or Chattel Paper, and
shall hold all such Collateral in trust for the Collateral Agent, for the
benefit of the Secured Parties. In the event that an Event of Default shall have
occurred and be continuing, upon the request of the Collateral Agent, the Cash
Flow Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, such
Instrument or Chattel Paper shall be promptly delivered to the Collateral Agent,
the Cash Flow Agent, the applicable Collateral Representative, or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
duly indorsed in a manner reasonably satisfactory to the Collateral Agent, the
Cash Flow Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with the applicable Intercreditor Agreement,
to be held as Collateral pursuant to this Agreement. Such Grantor shall not
permit any other Person to possess any such Collateral at any time other than in
connection with any sale or other disposition of such Collateral in a
transaction permitted by the Credit Agreement or as contemplated by the
Intercreditor Agreements.

 

5.2.2       [Reserved].

 

5.2.3       Payment of Obligations. Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all material taxes, assessments and governmental charges or levies
imposed upon such Grantor’s Collateral or in respect of income or profits
therefrom, as well as all material claims of any kind (including material claims
for labor, materials and supplies) against or with respect to such Grantor’s
Collateral, except that no such tax, assessment, charge, levy or claim need be
paid, discharged or satisfied if the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP with respect thereto have been provided on the books of
such Grantor and except to the extent that the failure to do so, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

5.2.4       Maintenance of Perfected Security Interest; Further Documentation.
(a)Such Grantor shall use commercially reasonable efforts to maintain the
security interest created by this Agreement in such Grantor’s Collateral as a
perfected security interest as and to the extent described in Subsection 4.2.2
and to defend the security interest created by this Agreement in such Grantor’s
Collateral against the claims and demands of all Persons whomsoever (subject to
the other provisions hereof).

 

(b)          Such Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing such Grantor’s ABL
Priority Collateral (and, after the Discharge of Cash Flow Obligations and the
Discharge of Additional Cash Flow Obligations, such Grantor’s Cash Flow Priority
Collateral) and such other reports in connection with such Grantor’s ABL
Priority Collateral (and, after the Discharge of Cash Flow Obligations and the
Discharge of Additional Cash Flow Obligations, such Grantor’s Cash Flow Priority
Collateral) as the Collateral Agent may reasonably request in writing, all in
reasonable detail.

 

 31 

 

 

(c)          At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Collateral Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted by such Grantor, including the filing of
any financing or continuation statements under the Uniform Commercial Code (or
other similar laws) as in effect from time to time in any United States
jurisdiction with respect to the security interests created hereby; provided
that, notwithstanding any other provision of this Agreement or any other Loan
Document, neither the Parent Borrower nor any other Grantor will be required to
(v) take any action in any jurisdiction other than the United States of America,
or required by the laws of any such non-U.S. jurisdiction, or enter into any
security agreement or pledge agreement governed by the laws of any such non-U.S.
jurisdiction, in order to create any security interests (or other Liens) in
assets located or titled outside of the United States of America or to perfect
any security interests (or other Liens) in any Collateral, (w) deliver control
agreements with respect to, or confer perfection by “control” over, any deposit
accounts, bank or securities account or other Collateral, except (A) as required
by Subsection 4.16 of the Credit Agreement and (B) in the case of Security
Collateral that constitutes Capital Stock or Pledged Notes in certificated form,
delivering such Capital Stock or Pledged Notes to the Collateral Agent (or
another Person as required under any applicable Intercreditor Agreement), (x)
take any action in order to perfect any security interests in any assets
specifically requiring perfection through control (including cash, cash
equivalents, deposit accounts or securities accounts) (except, in each case (A)
as required by Subsection 4.16 of the Credit Agreement and (B) to the extent
consisting of proceeds perfected automatically or by the filing of a financing
statement under the Uniform Commercial Code of any applicable jurisdiction or,
in the case of Pledged Stock or Pledged Notes, by being held by the Collateral
Agent or any Additional Agent as agent for the Collateral Agent), (y) deliver
landlord lien waivers, estoppels or collateral access letters or (z) file any
fixture filing with respect to any security interest in Fixtures affixed to or
attached to any real property constituting Excluded Assets.

 

(d)          The Collateral Agent may grant extensions of time for the creation
and perfection of security interests in, or obtaining a delivery of documents or
other deliverables with respect to, particular assets of any Grantor where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.

 

 32 

 

 

5.2.5       Changes in Name, Jurisdiction of Organization, etc. Such Grantor
will give prompt written notice to the Collateral Agent of any change in its
name, legal form or jurisdiction of organization (whether by merger or
otherwise) (and in any event within 30 days of such change); provided that,
promptly thereafter such Grantor shall deliver to the Collateral Agent all
additional financing statements and other documents reasonably necessary to
maintain the validity, perfection and priority of the security interests created
hereunder and other documents reasonably requested by the Collateral Agent to
maintain the validity, perfection and priority of the security interests as and
to the extent provided for herein and upon receipt of such additional financing
statements the Collateral Agent shall either promptly file such additional
financing statements or approve the filing of such additional financing
statements by such Grantor. Upon any such approval such Grantor shall proceed
with the filing of the additional financing statements and deliver copies (or
other evidence of filing) of the additional filed financing statements to the
Collateral Agent.

 

5.2.6       [Reserved].

 

5.2.7       Pledged Stock. In the case of each Grantor that is an Issuer, such
Issuer agrees that (i) it will be bound by the terms of this Agreement relating
to the Pledged Stock issued by it and will comply with such terms insofar as
such terms are applicable to it, (ii) it will notify the Collateral Agent
promptly in writing of the occurrence of any of the events described in
Subsection 5.3.1 with respect to the Pledged Stock issued by it and (iii) the
terms of Subsections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Subsection 6.3(c)
or 6.7 with respect to the Pledged Stock issued by it.

 

5.2.8       Accounts Receivable. (a) With respect to Accounts Receivable
constituting ABL Priority Collateral, such Grantor will not, other than in the
ordinary course of business or as permitted by the Loan Documents, (i) grant any
extension of the time of payment of any of such Grantor’s Accounts Receivable,
(ii) compromise or settle any such Accounts Receivable for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any such Accounts Receivable, (iv) allow any credit or discount
whatsoever on any such Accounts Receivable, (v) amend, supplement or modify any
such Accounts Receivable, unless such extensions, compromises, settlements,
releases, credits, discounts, amendments, supplements or modifications would not
reasonably be expected to materially adversely affect the value of the Accounts
Receivable constituting ABL Priority Collateral taken as a whole or
(vi) evidence any Accounts Receivable by an Instrument as Chattel Paper.

 

(b)          Such Grantor will deliver to the Collateral Agent a copy of each
material demand, notice or document received by it from any obligor under the
Accounts Receivable constituting ABL Priority Collateral that disputes the
validity or enforceability of more than 5% of the aggregate amount of the then
outstanding Accounts Receivable constituting ABL Priority Collateral.

 

5.2.9       Maintenance of Records. Such Grantor will keep and maintain at its
own cost and expense reasonably satisfactory and complete records in all
material respects of its Collateral, including a record of all payments received
and all credits granted with respect to such Collateral; provided that with
respect to the Cash Flow Priority Collateral, the satisfactory maintenance of
such records shall be determined in good faith by such Grantor or the Parent
Borrower.

 

 33 

 

 

5.2.10     Acquisition of Intellectual Property. Concurrently with the delivery
of the annual Compliance Certificate pursuant to Subsection 7.2(a) of the Cash
Flow Credit Agreement, the Borrower Representative will notify the Collateral
Agent of any acquisition by the Grantors of (i) any registration of any United
States Copyright, Patent or Trademark, in each case, material to the business of
the Parent Borrower and its Restricted Subsidiaries, taken as a whole, or (ii)
any exclusive rights under a United States Copyright License, Patent License or
Trademark License, in each case, material to the business of the Parent Borrower
and its Restricted Subsidiaries, taken as a whole, constituting Collateral, and
each applicable Grantor shall take such actions as may be reasonably requested
by the Collateral Agent (but only to the extent such actions are within such
Grantor’s control) to perfect the security interest granted to the Collateral
Agent and the other Secured Parties therein, to the extent provided herein in
respect of any United States Copyright, Patent or Trademark constituting
Collateral, by (x) the execution and delivery of an amendment or supplement to
this Agreement (or amendments to any such agreement previously executed or
delivered by such Grantor) and/or (y) the making of appropriate filings (I) of
financing statements under the Uniform Commercial Code as in effect from time to
time in any applicable jurisdiction and/or (II) in the United States Patent and
Trademark Office, or with respect to registered Copyrights and Copyright
Licenses for registered Copyrights, the United States Copyright Office.

 

5.2.11     [Reserved].

 

5.2.12     Commercial Tort Actions. All Commercial Tort Actions of each Grantor
in existence on the date of this Agreement, known to such Grantor on the date
hereof, are described in Schedule 6 hereto. Concurrently with the delivery of
the annual Compliance Certificate pursuant to Subsection 7.2(a) of the Cash Flow
Credit Agreement, the Borrower Representative will notify the Collateral Agent
of any acquisition by the Grantors of any Commercial Tort Action and describe
the details thereof, and each applicable Grantor shall take such actions as may
be reasonably requested by the Collateral Agent to grant to the Collateral Agent
a security interest in any such Commercial Tort Action and in the proceeds
thereof, all upon and subject to the terms of this Agreement.

 

5.2.13     Deposit Accounts; Etc. Such Grantor shall take, or refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no breach of Subsection 4.16 of the Credit
Agreement is caused by the failure to take such action or to refrain from taking
such action by such Grantor or any of its Subsidiaries.

 

5.2.14     Protection of Trademarks. Such Grantor shall, with respect to any
Trademarks that are material to the business of the Parent Borrower and its
Restricted Subsidiaries, taken as a whole, use commercially reasonable efforts
not to cease the use of any of such Trademarks or fail to maintain the level of
the quality of products sold and services rendered under any of such Trademarks
at a level at least substantially consistent with the quality of such products
and services as of the date hereof, and shall use commercially reasonable
efforts to take all steps reasonably necessary to ensure that licensees of such
Trademarks use such consistent standards of quality, in each case, except as
would not reasonably be expected to have a Material Adverse Effect.

 

 34 

 

 

5.2.15     Protection of Intellectual Property. Subject to and except as
permitted by the Credit Agreement, such Grantor shall use commercially
reasonable efforts not to do any act or omit to do any act whereby any of the
Intellectual Property that is material to the business of the Parent Borrower
and its Restricted Subsidiaries, taken as a whole, may lapse, expire, or become
abandoned, or unenforceable, in each case, except as would not reasonably be
expected to have a Material Adverse Effect.

 

5.2.16     Assignment of Letter-of-Credit Rights. In the case of any
Letter-of-Credit Rights of any Grantor not constituting Excluded Assets acquired
following the Closing Date and constituting ABL Priority Collateral, such
Grantor shall use its commercially reasonable efforts to promptly obtain the
consent of the issuer thereof and any nominated person thereon to the assignment
of the proceeds of the related letter of credit in accordance with Section
5-114(c) of the Code.

 

5.3          Covenants of Each Pledgor. Each Pledgor covenants and agrees with
the Collateral Agent and the other Secured Parties that, from and after the date
of this Agreement until the earlier to occur of (i) the Loans, any Reimbursement
Obligations and all other Obligations then due and owing shall have been paid in
full in cash, no Letter of Credit shall be outstanding (except for Letters of
Credit that have been cash collateralized, or otherwise provided for in a manner
reasonably satisfactory to each applicable Issuing Lender) and the Commitments
shall have terminated, (ii) as to any Pledgor (other than Holdings), a sale or
other disposition of all the Capital Stock of such Pledgor (other than to a U.S.
Borrower or a U.S. Subsidiary Guarantor), or any other transaction or occurrence
as a result of which such Pledgor ceases to be a Restricted Subsidiary of the
Parent Borrower, in each case that is permitted under the Credit Agreement,
(iii) as to any Pledgor (other than Holdings), such Pledgor being or becoming an
Excluded Subsidiary or (iv) as to Holdings, Holdings being released from its
obligations hereunder pursuant to Subsection 9.16(h):

 

 35 

 

 

5.3.1       Additional Shares. If such Pledgor shall, as a result of its
ownership of its Pledged Stock, become entitled to receive or shall receive any
stock certificate (including any stock certificate representing a stock dividend
or a distribution in connection with any reclassification, increase or reduction
of capital or any certificate issued in connection with any reorganization),
stock option or similar rights in respect of the Capital Stock of any Issuer,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any shares of the Pledged Stock, or otherwise in respect thereof, such
Pledgor shall accept the same as the agent of the Collateral Agent and the other
Secured Parties, hold the same in trust for the Collateral Agent and the other
Secured Parties and deliver the same forthwith to the Collateral Agent (who will
hold the same on behalf of the Secured Parties) or the Cash Flow Agent, any
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, in the exact form
received, duly indorsed by such Pledgor to the Collateral Agent, the Cash Flow
Agent, any applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, if
required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor, to be held by the Collateral Agent, the Cash
Flow Agent, any applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, subject
to the terms hereof, as additional collateral security for the Obligations
(subject to Subsection 3.3 and provided that in no event shall there be pledged,
nor shall any Pledgor be required to pledge, more than 65% of any series of
outstanding Capital Stock (including for these purposes any investment deemed to
be Capital Stock for United States tax purposes) of any Foreign Subsidiary
pursuant to this Agreement). If an Event of Default shall have occurred and be
continuing, any sums paid upon or in respect of the Pledged Stock upon the
liquidation or dissolution of any Issuer (except any liquidation or dissolution
of any Subsidiary of the Parent Borrower in accordance with the Credit
Agreement) shall be paid over to the Collateral Agent, the Cash Flow Agent, any
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement to be held by the
Collateral Agent, the Cash Flow Agent, any applicable Collateral Representative
or any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement subject to the terms hereof, as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Pledged Stock or any property shall be distributed
upon or with respect to the Pledged Stock pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Collateral Agent, be delivered to
the Collateral Agent, the Cash Flow Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, to be held by the Collateral Agent, the Cash
Flow Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, subject
to the terms hereof, as additional collateral security for the Obligations, in
each case except as otherwise provided by any applicable Intercreditor
Agreement. If any sums of money or property so paid or distributed in respect of
the Pledged Stock shall be received by such Pledgor, such Pledgor shall, until
such money or property is paid or delivered to the Collateral Agent, the Cash
Flow Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement hold such
money or property in trust for the Secured Parties, segregated from other funds
of such Pledgor, as additional collateral security for the Obligations.

 

5.3.2       [Reserved].

 

5.3.3       Pledged Notes.

 

(a)          Each Pledgor party hereto as of the date of this Agreement shall
deliver to the Collateral Agent or the Cash Flow Agent, in accordance with the
ABL/Cash Flow Intercreditor Agreement, all Pledged Notes then held by such
Granting Party, endorsed in blank or, at the request of the Collateral Agent,
endorsed in blank or, at the request of the Collateral Agent, endorsed to the
Collateral Agent or the Cash Flow Agent, in accordance with the ABL/Cash Flow
Intercreditor Agreement, within the time periods set forth on Schedule 7.12 to
the Credit Agreement, plus any extensions granted by the Collateral Agent or the
Cash Flow Agent, as applicable, in its sole discretion.

 

 36 

 

 

(b)          Each Pledgor which becomes a party hereto after the Closing Date
pursuant to Subsection 9.15 shall deliver to the Collateral Agent, the Cash Flow
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with each applicable Intercreditor Agreement, all
Pledged Notes then held by such Pledgor, endorsed in blank or, at the request of
the Collateral Agent, endorsed to the Collateral Agent, the Cash Flow Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with each applicable Intercreditor Agreement. Furthermore, within 10
Business Days (or such longer period as may be agreed by the Collateral Agent in
its sole discretion) after any Pledgor obtains a Pledged Note, such Pledgor
shall cause such Pledged Note to be delivered to the Collateral Agent, the Cash
Flow Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, endorsed
in blank or, at the request of the Collateral Agent, the Cash Flow Agent, any
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, endorsed to the
Collateral Agent, the Cash Flow Agent, any applicable Collateral Representative
or any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement.

 

5.3.4       Maintenance of Security Interest.

 

(a)          Such Pledgor shall use commercially reasonable efforts to defend
the security interest created by this Agreement in such Pledgor’s Pledged
Collateral against the claims and demands of all Persons whomsoever. At any time
and from time to time, upon the written request of the Collateral Agent and at
the sole expense of such Pledgor, such Pledgor will promptly and duly execute
and deliver such further instruments and documents and take such further actions
as the Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted by such Pledgor; provided that notwithstanding any other
provision of this Agreement or any other Loan Documents, neither the Parent
Borrower nor any other Pledgor will be required to (v) take any action in any
jurisdiction other than the United States of America, or required by the laws of
any such non-U.S. jurisdiction, or enter into any security agreement or pledge
agreement governed by the laws of any such non-U.S. jurisdiction, in order to
create any security interests (or other Liens) in assets located or titled
outside of the United States of America or to perfect any security interests (or
other Liens) in any Collateral, (w) deliver control agreements with respect to,
or confer perfection by “control” over, any deposit accounts, bank or securities
account or other Collateral, except (A) as required by Subsection 4.16 of the
Credit Agreement (or any corresponding provision of any Additional ABL Credit
Facility) and (B) in the case of Security Collateral that constitutes Capital
Stock or Pledged Notes in certificated form, delivering such Capital Stock or
Pledged Notes to the Collateral Agent (or another Person as required under any
Intercreditor Agreement), (x) take any action in order to perfect any security
interests in any assets specifically requiring perfection through control
(including cash, cash equivalents, deposit accounts or securities accounts)
(except (A) as required by Subsection 4.16 of the Credit Agreement (or any
corresponding provision of any Additional ABL Credit Facility) and (B) in each
case, to the extent consisting of proceeds perfected automatically or by the
filing of a financing statement under the Code or, in the case of Pledged Stock
or Pledged Notes, by being held by the Collateral Agent or an Additional Agent
as agent for the Collateral Agent), (y) deliver landlord lien waivers, estoppels
or collateral access letters or (z) file any fixture filing with respect to any
security interest in Fixtures affixed to or attached to any real property
constituting Excluded Assets.

 

 37 

 

 

(b)          The Collateral Agent may grant extensions of time for the creation
and perfection of security interests in, or obtaining or delivery of documents
or other deliverables with respect to, particular assets of any Pledgor where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.

 

SECTION 6

 

Remedial Provisions

 

6.1          Certain Matters Relating to Accounts. (a) At any time and from time
to time after the occurrence and during the continuance of an Event of Default,
subject to each applicable Intercreditor Agreement, the Collateral Agent shall
have the right to make test verifications of the Accounts Receivable
constituting Collateral in any reasonable manner and through any reasonable
medium that it reasonably considers advisable, and the relevant Grantor shall
furnish all such assistance and information as the Collateral Agent may
reasonably require in connection with such test verifications. At any time and
from time to time after the occurrence and during the continuance of an Event of
Default, subject to each applicable Intercreditor Agreement, upon the Collateral
Agent’s reasonable request and at the expense of the relevant Grantor, such
Grantor shall cause independent public accountants or others reasonably
satisfactory to the Collateral Agent to furnish to the Collateral Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, the Accounts Receivable constituting Collateral.

 

(b)          The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts Receivable constituting Collateral and the Collateral Agent
may curtail or terminate said authority at any time, without limiting the
Collateral Agent’s rights under Subsection 4.16 of the Credit Agreement, after
the occurrence and during the continuance of an Event of Default specified in
Subsection 9.1(a) of the Credit Agreement, subject to any applicable
Intercreditor Agreement. If required by the Collateral Agent at any time,
without limiting the Collateral Agent’s rights under Subsection 4.16 of the
Credit Agreement, after the occurrence and during the continuance of an Event of
Default specified in Subsection 9.1(a) of the Credit Agreement, subject to any
applicable Intercreditor Agreement, any Proceeds constituting payments or other
cash proceeds of Accounts Receivable constituting Collateral, when collected by
such Grantor (other than Holdings), (i) shall be forthwith (and, in any event,
within 2 Business Days of receipt by such Grantor) deposited in, or otherwise
transferred by such Grantor to, the Collateral Proceeds Account, subject to
withdrawal by the Collateral Agent for the account of the Secured Parties only
as provided in Subsection 6.5, and (ii) until so turned over, shall be held by
such Grantor in trust for the Collateral Agent and the other Secured Parties,
segregated from other funds of such Grantor. All Proceeds constituting
collections or other cash proceeds of Accounts Receivable constituting
Collateral while held by the Collateral Account Bank (or by any Grantor in trust
for the benefit of the Collateral Agent and the other Secured Parties) shall
continue to be collateral security for all of the Obligations and shall not
constitute payment thereof until applied as hereinafter provided. At any time
when an Event of Default specified in Subsection 9.1(a) of the Credit Agreement
has occurred and is continuing, subject to any applicable Intercreditor
Agreement, at the Collateral Agent’s election, each of the Collateral Agent and
the Administrative Agent may apply all or any part of the funds on deposit in
the Collateral Proceeds Account established by the relevant Grantor to the
payment of the Obligations of such Grantor then due and owing, such application
to be made as set forth in Subsection 6.5. So long as no Event of Default has
occurred and is continuing, the funds on deposit in the Collateral Proceeds
Account shall be remitted as provided in Subsection 6.1(d).

 

 38 

 

 

(c)          At any time and from time to time after the occurrence and during
the continuance of an Event of Default specified in Subsection 9.1(a) of the
Credit Agreement, subject to each applicable Intercreditor Agreement, at the
Collateral Agent’s request, each Grantor (other than Holdings) shall deliver to
the Collateral Agent copies or, if required by the Collateral Agent for the
enforcement thereof or foreclosure thereon, originals of all documents held by
such Grantor evidencing, and relating to, the agreements and transactions which
gave rise to such Grantor’s Accounts Receivable constituting Collateral,
including all statements relating to such Grantor’s Accounts Receivable
constituting Collateral and all orders, invoices and shipping receipts related
thereto.

 

(d)          So long as no Event of Default has occurred and is continuing,
subject to each applicable Intercreditor Agreement, the Collateral Agent shall
instruct the Collateral Account Bank to promptly remit any funds on deposit in
each Grantor’s (other than Holdings) Collateral Proceeds Account to a Blocked
Account of such Grantor or any other account designated by such Grantor. In the
event that an Event of Default has occurred and is continuing, subject to each
applicable Intercreditor Agreement, the Collateral Agent at its option may
require that each Collateral Proceeds Account of each Grantor (other than
Holdings) be established at the Collateral Agent or at another institution
reasonably acceptable to the Collateral Agent. Subject to Subsection 4.16 of the
Credit Agreement, each Grantor shall have the right, at any time and from time
to time, to withdraw such of its own funds from its own Blocked Accounts, and to
maintain such balances in its Blocked Accounts, as it shall deem to be necessary
or desirable.

 

6.2          Communications with Obligors; Grantors Remain Liable. (a) The
Collateral Agent in its own name or in the name of others, may at any time and
from time to time after the occurrence and during the continuance of an Event of
Default specified in Subsection 9.1(a) of the Credit Agreement, subject to each
applicable Intercreditor Agreement, communicate with obligors under the Accounts
Receivable constituting Collateral and parties to the Contracts (in each case,
to the extent constituting Collateral) to verify with them to the Collateral
Agent’s satisfaction the existence, amount and terms of any Accounts Receivable
or Contracts.

 

(b)          Upon the request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default specified in
Subsection 9.1(a) of the Credit Agreement, subject to each applicable
Intercreditor Agreement, each Grantor (other than Holdings) shall notify
obligors on such Grantor’s Accounts Receivable and parties to such Grantor’s
Contracts (in each case, to the extent constituting Collateral) that such
Accounts Receivable and such Contracts have been assigned to the Collateral
Agent, for the benefit of the Secured Parties, and that payments in respect
thereof shall be made directly to the Collateral Agent.

 

 39 

 

 

(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of such Grantor’s Accounts Receivable to observe
and perform all the conditions and obligations to be observed and performed by
it thereunder, all in accordance with the terms of any agreement giving rise
thereto. None of the Collateral Agent, the Administrative Agent or any other
Secured Party shall have any obligation or liability under any Accounts
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Collateral Agent or any other Secured Party
of any payment relating thereto, nor shall the Collateral Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Accounts Receivable (or any agreement
giving rise thereto) to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.

 

6.3          Pledged Stock. (a) Unless an Event of Default shall have occurred
and be continuing and the Collateral Agent shall have given notice to the
relevant Pledgor of the Collateral Agent’s intent to exercise its corresponding
rights pursuant to Subsection 6.3(b), each Pledgor shall be permitted to receive
all cash dividends and distributions paid in respect of the Pledged Stock and
all payments made in respect of the Pledged Notes, and to exercise all voting
and corporate rights with respect to the Pledged Stock.

 

(b)          Subject to each applicable Intercreditor Agreement, if an Event of
Default shall occur and be continuing and the Collateral Agent shall give
written notice of its intent to exercise such rights to the relevant Pledgor or
Pledgors (i) the Collateral Agent shall have the right to receive any and all
cash dividends, payments or other Proceeds paid in respect of the Pledged Stock
and make application thereof to the Obligations of the relevant Pledgor as
provided in the Credit Agreement consistent with Subsection 6.5, and (ii) any or
all of the Pledged Stock shall be registered in the name of the Collateral Agent
or its nominee, and the Collateral Agent or its nominee may thereafter exercise
(x) all voting, corporate and other rights pertaining to such Pledged Stock at
any meeting of shareholders of the relevant Issuer or Issuers or otherwise and
(y) any and all rights of conversion, exchange, subscription and any other
rights, privileges or options pertaining to such Pledged Stock as if it were the
absolute owner thereof (including the right to exchange at its discretion any
and all of the Pledged Stock upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate structure of any
Issuer, or upon the exercise by the relevant Pledgor or the Collateral Agent, of
any right, privilege or option pertaining to such Pledged Stock, and in
connection therewith, the right to deposit and deliver any and all of the
Pledged Stock with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Collateral Agent may
reasonably determine), all without liability to the maximum extent permitted by
applicable law (other than for its gross negligence or willful misconduct)
except to account for property actually received by it, but the Collateral Agent
shall have no duty, to any Pledgor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing, provided that the Collateral Agent shall not exercise any voting or other
consensual rights pertaining to the Pledged Stock in any way that would
constitute an exercise of the remedies described in Subsection 6.6 other than in
accordance with Subsection 6.6.

 

 40 

 

 

(c)           Each Pledgor hereby authorizes and instructs each Issuer or maker
of any Pledged Securities pledged by such Pledgor hereunder to, subject to each
applicable Intercreditor Agreement, (i) comply with any instruction received by
it from the Collateral Agent in writing with respect to Capital Stock in such
Issuer that (x) states that an Event of Default has occurred and is continuing
and (y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Pledgor, and each Pledgor agrees that
each Issuer or maker shall be fully protected in so complying, and (ii) unless
otherwise expressly permitted hereby, pay any dividends or other payments with
respect to the Pledged Securities directly to the Collateral Agent.

 

6.4           Proceeds to Be Turned Over to the Collateral Agent. In addition to
the rights of the Collateral Agent specified in Subsection 6.1 with respect to
payments of Accounts Receivable constituting Collateral, subject to each
applicable Intercreditor Agreement, if an Event of Default shall occur and be
continuing, and the Collateral Agent shall have instructed any Grantor to do so,
all Proceeds of Security Collateral received by such Grantor consisting of cash,
checks and other Cash Equivalent items shall be held by such Grantor in trust
for the Collateral Agent and the other Secured Parties hereto, the Cash Flow
Agent and the other Cash Flow Secured Parties, any Additional Agent and the
other applicable Additional Secured Parties (as defined in the applicable
Intercreditor Agreement), and the applicable Collateral Representative, in each
case to the extent applicable, in accordance with the terms of each applicable
Intercreditor Agreement, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Collateral Agent,
the Cash Flow Agent, the applicable Collateral Representative or any Additional
Agent, as applicable (or their respective agents appointed for purposes of
perfection), in accordance with the terms of the applicable Intercreditor
Agreement, in the exact form received by such Grantor (duly indorsed by such
Grantor to the Collateral Agent, the Cash Flow Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
terms of the applicable Intercreditor Agreement, if required). All Proceeds of
Security Collateral received by the Collateral Agent hereunder shall be held by
the Collateral Agent in the relevant Collateral Proceeds Account maintained
under its sole dominion and control, subject to each applicable Intercreditor
Agreement. All Proceeds of Security Collateral while held by the Collateral
Agent in such Collateral Proceeds Account (or by the relevant Grantor in trust
for the Collateral Agent and the other Secured Parties) shall continue to be
held as collateral security for all the Obligations of such Grantor and shall
not constitute payment thereof until applied as provided in Subsection 6.5 and
each applicable Intercreditor Agreement.

 

6.5          Application of Proceeds. It is agreed that if an Event of Default
shall occur and be continuing, any and all Proceeds of the relevant Granting
Party’s Security Collateral received by the Collateral Agent (whether from the
relevant Granting Party or otherwise) shall be held by the Collateral Agent for
the benefit of the Secured Parties as collateral security for the Obligations of
the relevant Granting Party (whether matured or unmatured), and/or then or at
any time thereafter may, in the sole discretion of the Collateral Agent, subject
to each applicable Intercreditor Agreement, be applied by the Collateral Agent
against the Obligations of the relevant Granting Party then due and owing in the
order of priority set forth in Subsection 10.15 of the Credit Agreement.

 

 41 

 

 

6.6          Code and Other Remedies. Subject to each applicable Intercreditor
Agreement, if an Event of Default shall occur and be continuing, the Collateral
Agent, on behalf of the Secured Parties, may exercise, in addition to all other
rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations to
the extent permitted by applicable law, all rights and remedies of a secured
party under the Code and under any other applicable law and in equity. Without
limiting the generality of the foregoing, to the extent permitted by applicable
law and subject to each applicable Intercreditor Agreement, the Collateral
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Granting Party or any other Person (all and each of
which demands, defenses, advertisements and notices are hereby waived), may in
such circumstances, forthwith collect, receive, appropriate and realize upon the
Security Collateral, or any part thereof, and/or may forthwith, subject to any
existing reserved rights or licenses, sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Security Collateral
or any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of the Collateral Agent or any other Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. To the extent permitted by law and subject to each applicable
Intercreditor Agreement, the Collateral Agent or any other Secured Party shall
have the right, upon any such sale or sales, to purchase the whole or any part
of the Security Collateral so sold, free of any right or equity of redemption in
such Granting Party, which right or equity is hereby waived and released. Each
Granting Party further agrees, at the Collateral Agent’s request (subject to
each applicable Intercreditor Agreement), to assemble the Security Collateral
and make it available to the Collateral Agent at places which the Collateral
Agent shall reasonably select, whether at such Granting Party’s premises or
elsewhere. The Collateral Agent shall apply the net proceeds of any action taken
by it pursuant to this Subsection 6.6, after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Security Collateral or in any way relating to
the Security Collateral or the rights of the Collateral Agent and the other
Secured Parties hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations of the
relevant Granting Party then due and owing, in the order of priority specified
in Subsection 6.5, and only after such application and after the payment by the
Collateral Agent of any other amount required by any provision of law, including
Section 9-615(a)(3) of the Code, need the Collateral Agent account for the
surplus, if any, to such Granting Party. To the extent permitted by applicable
law, (i) such Granting Party waives all claims, damages and demands it may
acquire against the Collateral Agent or any other Secured Party arising out of
the repossession, retention or sale of the Security Collateral, other than any
such claims, damages and demands that may arise from the gross negligence or
willful misconduct of any of the Collateral Agent or such other Secured Party,
and (ii) if any notice of a proposed sale or other disposition of Security
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

 

 42 

 

 

6.7          Registration Rights. (a) Subject to each applicable Intercreditor
Agreement, if the Collateral Agent shall determine to exercise its right to sell
any or all of the Pledged Stock pursuant to Subsection 6.6, and if in the
reasonable opinion of the Collateral Agent it is necessary or reasonably
advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Pledgor will
use its reasonable best efforts to cause the Issuer thereof to (i) execute and
deliver, and use its reasonable best efforts to cause the directors and officers
of such Issuer to execute and deliver, all such instruments and documents, and
do or cause to be done all such other acts as may be, in the reasonable opinion
of the Collateral Agent, necessary or advisable to register such Pledged Stock,
or that portion thereof to be sold, under the provisions of the Securities Act,
(ii) use its reasonable best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of not
more than one year from the date of the first public offering of such Pledged
Stock, or that portion thereof to be sold, and (iii) make all amendments thereto
and/or to the related prospectus which, in the reasonable opinion of the
Collateral Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Such Pledgor agrees to
use its reasonable best efforts to cause such Issuer to comply with the
provisions of the securities or “Blue Sky” laws of any and all states and the
District of Columbia that the Collateral Agent shall reasonably designate and to
make available to its security holders, as soon as practicable, an earnings
statement (which need not be audited) that will satisfy the provisions of
Section 11(a) of the Securities Act.

 

(b)          Such Pledgor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all such Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Such
Pledgor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, to the extent permitted by applicable law,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner. The Collateral Agent shall not be under any
obligation to delay a sale of any of the Pledged Stock for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.

 

(c)           Such Pledgor agrees to use its reasonable best efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of such Pledged Stock pursuant to this Subsection
6.7 valid and binding and in compliance with any and all other applicable
Requirements of Law. Such Pledgor further agrees that a breach of any of the
covenants contained in this Subsection 6.7 will cause irreparable injury to the
Collateral Agent and the Lenders, that the Collateral Agent and the Lenders have
no adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Subsection 6.7 shall be specifically
enforceable against such Pledgor, and to the extent permitted by applicable law,
such Pledgor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants (except for a defense that no
Event of Default has occurred or is continuing under the Credit Agreement).

 

 43 

 

 

6.8          Waiver; Deficiency. Each Granting Party shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Security
Collateral are insufficient to pay in full, the Loans, Reimbursement Obligations
constituting Obligations of such Granting Party and, to the extent then due and
owing, all other Obligations of such Granting Party and the reasonable fees and
disbursements of any attorneys employed by the Collateral Agent or any other
Secured Party to collect such deficiency.

 

SECTION 7

 

The Collateral Agent

 

7.1          Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Granting Party hereby irrevocably constitutes and appoints the Collateral Agent
and any authorized officer or agent thereof, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in the place and stead of such Granting Party and in the name of such Granting
Party or in its own name, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments that may be reasonably necessary or desirable to
accomplish the purposes of this Agreement to the extent permitted by applicable
law, provided that the Collateral Agent agrees not to exercise such power except
upon the occurrence and during the continuance of any Event of Default, and in
accordance with and subject to each applicable Intercreditor Agreement. Without
limiting the generality of the foregoing, at any time when an Event of Default
has occurred and is continuing (in each case to the extent permitted by
applicable law and subject to each applicable Intercreditor Agreement), (x) each
Pledgor hereby gives the Collateral Agent the power and right, on behalf of such
Pledgor, without notice or assent by such Pledgor, to execute, in connection
with any sale provided for in Subsection 6.6 or 6.7, any endorsements,
assessments or other instruments of conveyance or transfer with respect to such
Pledgor’s Pledged Collateral, and (y) each Grantor (other than Holdings) hereby
gives the Collateral Agent the power and right, on behalf of such Grantor,
without notice to or assent by such Grantor, to do any or all of the following:

 

(i)            in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Accounts Receivable of
such Grantor that constitutes Collateral or with respect to any other Collateral
of such Grantor and file any claim or take any other action or institute any
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Accounts Receivable of such Grantor that constitutes Collateral or with
respect to any other Collateral of such Grantor whenever payable;

 

(ii)           in the case of any Copyright, Patent, or Trademark constituting
Collateral of such Grantor, execute and deliver any and all agreements,
instruments, documents and papers as the Collateral Agent may reasonably request
to such Grantor to evidence the Collateral Agent’s and the Lenders’ security
interest in such Copyright, Patent, or Trademark and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby, and such
Grantor hereby consents to the non-exclusive royalty free use by the Collateral
Agent of any Copyright, Patent or Trademark owned by such Grantor included in
the Collateral for the purposes of disposing of any Collateral;

 

 44 

 

 

(iii)          pay or discharge taxes and Liens, other than Liens permitted
under this Agreement or the other Loan Documents, levied or placed on the
Collateral of such Grantor, effect any repairs or any insurance called for by
the terms of this Agreement and pay all or any part of the premiums therefor and
the costs thereof; and

 

(iv)          (A) direct any party liable for any payment under any of the
Collateral of such Grantor to make payment of any and all moneys due or to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct; (B) ask or demand for, collect, receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral of such Grantor; (C)
sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral of such Grantor; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral of such Grantor or any portion thereof and to enforce any
other right in respect of any Collateral of such Grantor; (E) defend any suit,
action or proceeding brought against such Grantor with respect to any Collateral
of such Grantor; (F) settle, compromise or adjust any such suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as the Collateral Agent may deem appropriate; (G)
subject to any existing reserved rights or licenses, assign any Copyright,
Patent or Trademark constituting Collateral of such Grantor (along with the
goodwill of the business to which any such Copyright, Patent or Trademark
pertains), for such term or terms, on such conditions, and in such manner, as
the Collateral Agent shall in its sole discretion determine; and (H) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral of such Grantor as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral of such Grantor and the
Collateral Agent’s and the other Secured Parties’ security interests therein and
to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

(b)          The reasonable expenses of the Collateral Agent incurred in
connection with actions undertaken as provided in this Subsection 7.1, together
with interest thereon at a rate per annum equal to the rate per annum at which
interest would then be payable on past due ABR Loans that are Revolving Credit
Loans under the Credit Agreement, from the date of payment by the Collateral
Agent to the date reimbursed by the relevant Granting Party, shall be payable by
such Granting Party to the Collateral Agent on demand.

 

 45 

 

 

(c)           Each Granting Party hereby ratifies all that said attorney shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable as to the relevant Granting Party until this Agreement is terminated
as to such Granting Party, and the security interests in the Security Collateral
of such Granting Party created hereby are released.

 

7.2          Duty of Collateral Agent. The Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Security
Collateral in its possession, under Section 9-207 of the Code or otherwise,
shall be to deal with it in the same manner as the Collateral Agent deals with
similar property for its own account. None of the Collateral Agent or any other
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Security Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Security Collateral upon the
request of any Granting Party or any other Person or, except as otherwise
provided herein, to take any other action whatsoever with regard to the Security
Collateral or any part thereof. The powers conferred on the Collateral Agent and
the other Secured Parties hereunder are solely to protect the Collateral Agent’s
and the other Secured Parties’ interests in the Security Collateral and shall
not impose any duty upon the Collateral Agent or any other Secured Party to
exercise any such powers. The Collateral Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and to the maximum extent permitted by applicable
law, neither they nor any of their officers, directors, employees or agents
shall be responsible to any Granting Party for any act or failure to act
hereunder, except as otherwise provided herein or for their own gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

7.3          Financing Statements. Pursuant to any applicable law, each Granting
Party authorizes the Collateral Agent to file or record financing statements and
other filing or recording documents or instruments with respect to such Granting
Party’s Security Collateral without the signature of such Granting Party in such
form and in such filing offices as the Collateral Agent reasonably determines
appropriate to perfect the security interests of the Collateral Agent under this
Agreement. Each Granting Party authorizes the Collateral Agent to use any
collateral description reasonably determined by the Collateral Agent, including
the collateral description “all personal property” or “all assets” or words of
similar meaning in any such financing statements, provided that any collateral
description in any financing statement or other filing or recording document or
instrument with respect to Holdings and/or Holdings’ Pledged Collateral shall be
limited to an accurate and precise description of Holdings’ Pledged Collateral.
The Collateral Agent agrees to use its commercially reasonable efforts to notify
the relevant Granting Party of any financing or continuation statement filed by
it, provided that any failure to give such notice shall not affect the validity
or effectiveness of any such filing.

 

7.4          Authority of Collateral Agent. Each Granting Party acknowledges
that the rights and responsibilities of the Collateral Agent under this
Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement or any amendment, supplement or other modification
of this Agreement shall, as between the Collateral Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Granting Parties, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Granting Party
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

 

 46 

 

 

7.5          Right of Inspection. Upon reasonable written advance notice to any
Grantor and as often as may reasonably be desired, or at any time and from time
to time after the occurrence and during the continuation of an Event of Default,
the Collateral Agent shall have reasonable access during normal business hours
to all the books, correspondence and records of such Grantor (other than
Holdings), and the Collateral Agent and its representatives may examine the
same, and to the extent reasonable take extracts therefrom and make photocopies
thereof, and such Grantor agrees to render to the Collateral Agent at such
Grantor’s reasonable cost and expense, such clerical and other assistance as may
be reasonably requested with regard thereto. The Collateral Agent and its
representatives shall also have the right, upon reasonable advance written
notice to such Grantor subject to any lease restrictions, to enter during normal
business hours into and upon any premises owned, leased or operated by such
Grantor (other than Holdings) where any of such Grantor’s Inventory or Equipment
is located for the purpose of inspecting the same, observing its use or
otherwise protecting its interests therein to the extent not inconsistent with
the provisions of the Credit Agreement and the other Loan Documents (and subject
to each applicable Intercreditor Agreement). Notwithstanding anything to the
contrary in this Subsection 7.5, no Grantor will be required to disclose or
permit the inspection or discussion of any document, information or other matter
(i) that constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Collateral Agent or any
other Secured Party (or their respective representatives) is prohibited by any
Requirement of Law or any binding agreement or (iii) that is subject to attorney
client or similar privilege or constitutes attorney work product.

 

SECTION 8

 

Non-Lender Secured Parties

 

8.1           Rights to Collateral. (a) The Non-Lender Secured Parties shall not
have any right whatsoever to do any of the following: (i) exercise any rights or
remedies with respect to the Collateral (such term, as used in this Section 8,
having the meaning assigned to it in the Credit Agreement) or to direct the
Collateral Agent to do the same, including the right to (A) enforce any Liens or
sell or otherwise foreclose on any portion of the Collateral, (B) request any
action, institute any proceedings, exercise any voting rights, give any
instructions, make any election, notify account debtors or make collections with
respect to all or any portion of the Collateral or (C) release any Granting
Party under this Agreement or release any Collateral from the Liens of any
Security Document or consent to or otherwise approve any such release;
(ii) demand, accept or obtain any Lien on any Collateral (except for Liens
arising under, and subject to the terms of, this Agreement); (iii) vote in any
Bankruptcy Case or similar proceeding in respect of Holdings, any Borrower or
any of the Parent Borrower’s other Subsidiaries (any such proceeding, for
purposes of this clause (a), a “Bankruptcy”) with respect to, or take any other
actions concerning the Collateral; (iv) receive any proceeds from any sale,
transfer or other disposition of any of the Collateral (except in accordance
with this Agreement); (v) oppose any sale, transfer or other disposition of the
Collateral; (vi) object to any debtor-in-possession financing in any Bankruptcy
which is provided by one or more Lenders among others (including on a priming
basis under Section 364(d) of the Bankruptcy Code); (vii) object to the use of
cash collateral in respect of the Collateral in any Bankruptcy; or (viii) seek,
or object to the Lenders or Agents seeking on an equal and ratable basis, any
adequate protection or relief from the automatic stay with respect to the
Collateral in any Bankruptcy.

 

 47 

 

  

(b)          Each Non-Lender Secured Party, by its acceptance of the benefits of
this Agreement and the other Security Documents, agrees that in exercising
rights and remedies with respect to the Collateral, the Collateral Agent and the
Lenders, with the consent of the Collateral Agent, may enforce the provisions of
the Security Documents and exercise remedies thereunder and under any other Loan
Documents (or refrain from enforcing rights and exercising remedies), all in
such order and in such manner as they may determine in the exercise of their
sole business judgment. Such exercise and enforcement shall include the rights
to collect, sell, dispose of or otherwise realize upon all or any part of the
Collateral, to incur expenses in connection with such collection, sale,
disposition or other realization and to exercise all the rights and remedies of
a secured lender under the Uniform Commercial Code as in effect from time to
time in any applicable jurisdiction. The Non-Lender Secured Parties by their
acceptance of the benefits of this Agreement and the other Security Documents
hereby agree not to contest or otherwise challenge any such collection, sale,
disposition or other realization of or upon all or any of the Collateral.
Whether or not a Bankruptcy Case has been commenced, the Non-Lender Secured
Parties shall be deemed to have consented to any sale or other disposition of
any property, business or assets of Holdings, any Borrower or any of the Parent
Borrower’s other Subsidiaries and the release of any or all of the Collateral
from the Liens of any Security Document in connection therewith.

 

(c)          Notwithstanding any provision of this Subsection 8.1, the
Non-Lender Secured Parties shall be entitled subject to each applicable
Intercreditor Agreement to file any necessary responsive or defensive pleadings
in opposition to any motion, claim, adversary proceeding or other pleadings (A)
in order to prevent any Person from seeking to foreclose on the Collateral or
supersede the Non-Lender Secured Parties’ claim thereto or (B) in opposition to
any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the
Non-Lender Secured Parties. Each Non-Lender Secured Party, by its acceptance of
the benefits of this Agreement, agrees to be bound by and to comply with each
applicable Intercreditor Agreement and authorizes the Collateral Agent to enter
into the Intercreditor Agreements on its behalf.

 

(d)          Each Non-Lender Secured Party, by its acceptance of the benefits of
this Agreement, agrees that the Collateral Agent and the Lenders may deal with
the Collateral, including any exchange, taking or release of Collateral, may
change or increase the amount of the Borrower Obligations and/or the Guarantor
Obligations, and may release any Granting Party from its Obligations hereunder,
all without any liability or obligation (except as may be otherwise expressly
provided herein) to the Non-Lender Secured Parties.

 

 48 

 

 

8.2          Appointment of Agent. Each Non-Lender Secured Party, by its
acceptance of the benefits of this Agreement and the other Security Documents,
shall be deemed irrevocably to make, constitute and appoint the Collateral
Agent, as agent under the Credit Agreement (and all officers, employees or
agents designated by the Collateral Agent) as such Person’s true and lawful
agent and attorney-in-fact, and in such capacity, the Collateral Agent shall
have the right, with power of substitution for the Non-Lender Secured Parties
and in each such Person’s name or otherwise, to effectuate any sale, transfer or
other disposition of the Collateral. It is understood and agreed that the
appointment of the Collateral Agent as the agent and attorney-in-fact of the
Non-Lender Secured Parties for the purposes set forth herein is coupled with an
interest and is irrevocable. Each Non-Lender Secured party, by its acceptance of
the benefits of this Agreement and the other Security Documents, agrees to be
bound by the provisions of Subsections 10.4, 10.6 and 10.8 of the Credit
Agreement as if it were a Lender. It is understood and agreed that the
Collateral Agent has appointed the Administrative Agent as its agent for
purposes of perfecting certain of the security interests created hereunder and
for otherwise carrying out certain of its obligations hereunder.

 

8.3          Waiver of Claims. To the maximum extent permitted by law, each
Non-Lender Secured Party waives any claim it might have against the Collateral
Agent or the Lenders with respect to, or arising out of, any action or failure
to act or any error of judgment, negligence, or mistake or oversight whatsoever
on the part of the Collateral Agent or the Lenders or their respective
directors, officers, employees or agents with respect to any exercise of rights
or remedies under the Loan Documents or any transaction relating to the
Collateral (including any such exercise described in Subsection 8.1(b)), except
for any such action or failure to act that constitutes willful misconduct or
gross negligence of such Person. To the maximum extent permitted by applicable
law, none of the Collateral Agent or any Lender or any of their respective
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of Holdings, any Subsidiary of Holdings, any Non-Lender Secured
Party or any other Person or to take any other action or forbear from doing so
whatsoever with regard to the Collateral or any part thereof, except for any
such action or failure to act that constitutes willful misconduct or gross
negligence of such Person.

 

8.4          Designation of Non-Lender Secured Parties. The Borrower
Representative may from time to time designate a Person as a “Bank Products
Provider,” a “Hedging Provider” or a “Management Credit Provider” hereunder by
written notice to the Collateral Agent. Upon being so designated by the Borrower
Representative, such Bank Products Provider, Hedging Provider or Management
Credit Provider (as the case may be) shall be a Non-Lender Secured Party for the
purposes of this Agreement for as long as so designated by the Borrower
Representative; provided that, at the time of the Borrower Representative’s
designation of such Non-Lender Secured Party, the obligations of the relevant
Grantor under the applicable Hedging Agreement, Bank Products Agreement or
Management Guarantee (as the case may be) have not been designated as Cash Flow
Obligations, Additional ABL Obligations or Additional Cash Flow Obligations.

 

 49 

 

 

SECTION 9

 

Miscellaneous

 

9.1          Amendments in Writing. None of the terms or provisions of this
Agreement may be amended, supplemented, waived or otherwise modified except by a
written instrument executed by each affected Granting Party and the Collateral
Agent, provided that (a) any provision of this Agreement imposing obligations on
any Granting Party may be waived by the Collateral Agent in a written instrument
executed by the Collateral Agent and (b) if separately agreed in writing between
the Borrower Representative and any Non-Lender Secured Party (and such
Non-Lender Secured Party has been designated in writing by the Borrower
Representative to the Collateral Agent for purposes of this sentence, for so
long as so designated), no such amendment, supplement, waiver or modification
shall amend, modify or waive Subsection 6.5 (or the definition of “Non-Lender
Secured Party” or “Secured Party” to the extent relating thereto) if such
amendment, supplement, waiver or modification would directly and adversely
affect a Non-Lender Secured Party without the written consent of such affected
Non-Lender Secured Party. For the avoidance of doubt, it is understood and
agreed that any amendment, restatement, supplement, waiver or other modification
of or to any Intercreditor Agreement that would have the effect, directly or
indirectly, through any reference herein to any Intercreditor Agreement or
otherwise, of amending, supplementing, waiving or otherwise modifying this
Agreement, or any term or provision hereof, or any right or obligation of any
Granting Party hereunder or in respect hereof, shall not be given such effect
except pursuant to a written instrument executed by each affected Granting Party
and the Collateral Agent in accordance with this Subsection 9.1.

 

9.2          Notices. All notices, requests and demands to or upon the
Administrative Agent, the Collateral Agent or any Granting Party hereunder shall
be effected in the manner provided for in Subsection 11.2 of the Credit
Agreement; provided that any such notice, request or demand to or upon any
Guarantor shall be addressed to such Guarantor at its notice address set forth
on Schedule 1, unless and until such Guarantor shall change such address by
notice to the Collateral Agent and the Administrative Agent given in accordance
with Subsection 11.2 of the Credit Agreement.

 

9.3          No Waiver by Course of Conduct; Cumulative Remedies. None of the
Collateral Agent or any other Secured Party shall by any act (except by a
written instrument pursuant to Subsection 9.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Collateral Agent or any other Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy that the Collateral Agent or
such other Secured Party would otherwise have on any future occasion. The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

 

 50 

 

 

9.4          Enforcement Expenses; Indemnification. (a) Each Guarantor jointly
and severally agrees to pay or reimburse each Secured Party and the Collateral
Agent for all their respective reasonable costs and expenses incurred in
collecting against such Guarantor under the guarantee contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement against such
Guarantor and the other Loan Documents to which such Guarantor is a party,
including the reasonable fees and disbursements of counsel to the Collateral
Agent and the Administrative Agent, in each case, to the extent any U.S.
Borrower would be required to do so pursuant to Subsection 11.5 of the Credit
Agreement.

 

(b)           Each Grantor jointly and severally agrees to pay, and to save the
Collateral Agent, the Administrative Agent and the other Secured Parties
harmless from, (x) any and all liabilities with respect to, or resulting from
any delay in paying, any and all stamp, excise, sales or other similar taxes
which may be payable or determined to be payable with respect to any of the
Security Collateral or in connection with any of the transactions contemplated
by this Agreement and (y) any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement (collectively, the “indemnified
liabilities”), in each case to the extent the U.S. Borrowers would be required
to do so pursuant to Subsection 11.5 of the Credit Agreement, and in any event
excluding any taxes or other indemnified liabilities arising from gross
negligence, bad faith or willful misconduct of the Collateral Agent, the
Administrative Agent or any other Secured Party as determined by a court of
competent jurisdiction in a final and nonappealable decision.

 

(c)          The agreements in this Subsection 9.4 shall survive repayment of
the Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

9.5          Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Granting Parties, the Collateral Agent and the
Secured Parties and their respective successors and assigns permitted by the
Credit Agreement.

 

9.6          Set-Off. Each Guarantor (other than Holdings) hereby irrevocably
authorizes each of the Administrative Agent and the Collateral Agent and each
other Secured Party at any time and from time to time without notice to such
Guarantor or any other Granting Party, any such notice being expressly waived by
each Granting Party, to the extent permitted by applicable law, upon the
occurrence and during the continuance of an Event of Default under Subsection
9.1(a) of the Credit Agreement so long as any amount remains unpaid after it
becomes due and payable by such Guarantor hereunder, to set-off and appropriate
and apply against any such amount any and all deposits (general or special, time
or demand, provisional or final) (other than the Collateral Proceeds Account),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Collateral Agent, the Administrative
Agent or such other Secured Party to or for the credit or the account of such
Guarantor, or any part thereof in such amounts as the Collateral Agent, the
Administrative Agent or such other Secured Party may elect. The Collateral
Agent, the Administrative Agent and each other Secured Party shall notify such
Guarantor promptly of any such set-off and the application made by the
Collateral Agent, the Administrative Agent or such other Secured Party of the
proceeds thereof; provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the Collateral
Agent, the Administrative Agent and each other Secured Party under this
Subsection 9.6 are in addition to other rights and remedies (including other
rights of set-off) which the Collateral Agent, the Administrative Agent or such
other Secured Party may have.

 

 51 

 

 

9.7          Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile and other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

9.8          Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction; provided that, with
respect to any Pledged Stock issued by a Foreign Subsidiary, all rights, powers
and remedies provided in this Agreement may be exercised only to the extent that
they do not violate any provision of any law, rule or regulation of any
Governmental Authority applicable to any such Pledged Stock or affecting the
legality, validity or enforceability of any of the provisions of this Agreement
against the Pledgor (such laws, rules or regulations, “Applicable Law”) and are
intended to be limited to the extent necessary so that they will not render this
Agreement invalid, unenforceable or not entitled to be recorded, registered or
filed under the provisions of any Applicable Law.

 

9.9          Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

9.10        Integration. This Agreement and the other Loan Documents represent
the entire agreement of the Granting Parties, the Collateral Agent and the other
Secured Parties with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Granting Parties,
the Collateral Agent or any other Secured Party relative to subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

9.11        GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS
TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

9.12        Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

 52 

 

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party to the exclusive general jurisdiction of the Supreme Court of the
State of New York for the County of New York (the “New York Supreme Court”), and
the United States District Court for the Southern District of New York (the
“Federal District Court” and, together with the New York Supreme Court, the “New
York Courts”) and appellate courts from either of them; provided that nothing in
this Agreement shall be deemed or operate to preclude (i) the Collateral Agent
from bringing suit or taking other legal action in any other jurisdiction to
realize on the Collateral or any other security for the Obligations (in which
case any party shall be entitled to assert any claim or defense, including any
claim or defense that this Subsection 9.12 would otherwise require to be
asserted in a legal action or proceeding in a New York Court), or to enforce a
judgment or other court order in favor of the Administrative Agent or the
Collateral Agent, (ii) any party from bringing any legal action or proceeding in
any jurisdiction for the recognition and enforcement of any judgment, (iii) if
all such New York Courts decline jurisdiction over any Person, or decline (or in
the case of the Federal District Court, lack) jurisdiction over any subject
matter of such action or proceeding, a legal action or proceeding may be brought
with respect thereto in another court having jurisdiction and (iv) in the event
a legal action or proceeding is brought against any party hereto or involving
any of its assets or property in another court (without any collusive assistance
by such party or any of its Subsidiaries or Affiliates), such party from
asserting a claim or defense (including any claim or defense that this
Subsection 9.12(a) would otherwise require to be asserted in a legal proceeding
in a New York Court) in any such action or proceeding;

 

(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to any party at its
address referred to in Subsection 9.2 or at such other address of which the
Collateral Agent and the Administrative Agent (in the case of any other party
hereto) and the Borrower Representative (in the case of the Collateral Agent and
the Administrative Agent) shall have been notified pursuant thereto;

 

(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and

 

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Subsection 9.12 any consequential or punitive damages.

 

 53 

 

 

9.13        Acknowledgments. Each Guarantor hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)          none of the Collateral Agent, the Administrative Agent or any other
Secured Party has any fiduciary relationship with or duty to any Guarantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Guarantors, on the one hand, and the
Collateral Agent, the Administrative Agent and the other Secured Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Guarantors and the Secured Parties.

 

9.14         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN

 

9.15        Additional Granting Parties. (a) Each new Domestic Subsidiary of the
Parent Borrower that is required to become a party to this Agreement pursuant to
Subsection 7.9(b) of the Credit Agreement shall become a Granting Party for all
purposes of this Agreement upon execution and delivery by such Domestic
Subsidiary of an Assumption Agreement substantially in the form of Annex 2
hereto. Each existing Granting Party that is required to become a Pledgor with
respect to Capital Stock of any new Subsidiary of the Parent Borrower pursuant
to Subsection 7.9(b) or (c)(x)(i) of the Credit Agreement shall become a Pledgor
with respect thereto upon execution and delivery by such Granting Party of a
Supplemental Agreement substantially in the form of Annex 3 hereto.

 

(b)          Pursuant to Subsection 7.13 of the Credit Agreement, promptly
following the effectiveness of the Atlas Merger and the Atlas Contribution, each
Atrium Guarantor Entity that is a Domestic Subsidiary and a Wholly Owned
Subsidiary (other than an Excluded Subsidiary) shall become a Granting Party for
all purposes of this Agreement upon execution and delivery by such Atrium
Guarantor Entity of an Assumption Agreement in substantially the form of Annex 2
hereto.

 

9.16        Releases. (a) At such time as the Loans, the Reimbursement
Obligations and the other Obligations (other than any Obligations owing to a
Non-Lender Secured Party) then due and owing shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding
(except for Letters of Credit that have been cash collateralized or otherwise
provided for in a manner reasonably satisfactory to the applicable Issuing
Lender), all Security Collateral shall be automatically released from the Liens
created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent, the
Administrative Agent and each Granting Party hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Security Collateral shall revert to the Granting Parties. At
the request and sole expense of any Granting Party following any such
termination, the Collateral Agent and the Administrative Agent shall deliver to
such Granting Party (subject to Subsection 7.2, without recourse and without
representation or warranty) any Security Collateral held by the Collateral Agent
hereunder, and execute, acknowledge and deliver to such Granting Party such
releases, instruments or other documents (including UCC termination statements),
and do or cause to be done all other acts, as any Granting Party shall
reasonably request to evidence such termination.

 

 54 

 

 

(b)          Upon any sale or other disposition of Security Collateral permitted
by the Credit Agreement (other than any sale or disposition to another Grantor
(other than Holdings)), the Lien pursuant to this Agreement on such sold or
disposed of Security Collateral shall be automatically released. In connection
with a sale or other disposition of all the Capital Stock of any Granting Party
(other than the Parent Borrower or Holdings and other than any sale or
disposition to another Grantor (other than Holdings)) or any other transaction
or occurrence as a result of which any Granting Party ceases to be a Restricted
Subsidiary of the Parent Borrower, or a sale or other disposition of Security
Collateral (other than a sale or disposition to another Grantor (other than
Holdings)) permitted under the Credit Agreement, the Administrative Agent and
the Collateral Agent shall, upon receipt from the Borrower Representative of a
written request for the release of such Granting Party from its Guarantee or the
release of the Security Collateral subject to such sale, disposition or other
transaction, identifying such Granting Party or the relevant Security
Collateral, together with a certification by the Borrower Representative stating
that such transaction is in compliance with the Credit Agreement and the other
Loan Documents, execute and deliver to the Borrower Representative or the
relevant Granting Party (subject to Subsection 7.2, without recourse and without
representation or warranty), at the sole cost and expense of such Granting
Party, any Security Collateral of such relevant Granting Party held by the
Collateral Agent, or the Security Collateral subject to such sale or disposition
(as applicable), and, at the sole cost and expense of such Granting Party,
execute, acknowledge and deliver to such Granting Party such releases,
instruments or other documents (including UCC termination statements), and do or
cause to be done all other acts, as the Borrower Representative or such Granting
Party shall reasonably request (x) to evidence or effect the release of such
Granting Party from its Guarantee (if any) and of the Liens created hereby (if
any) on such Granting Party’s Security Collateral or (y) to evidence the release
of the Security Collateral subject to such sale or disposition.

 

(c)          Upon any transaction or occurrence as a result of which any
Granting Party (other than the Parent Borrower or Holdings) ceases to be a
Restricted Subsidiary of the Parent Borrower that is permitted under the Credit
Agreement, or any such Granting Party being or becoming an Excluded Subsidiary
in accordance with the provisions of the Credit Agreement, the Lien pursuant to
this Agreement on all Security Collateral of such Granting Party (if any) shall
be automatically released, and the Guarantee (if any) of such Granting Party,
and all obligations of such Granting Party hereunder, shall terminate, all
without delivery of any instrument or performance of any act by any party, and
the Administrative Agent and the Collateral Agent shall, upon the request of the
Borrower Representative or such Granting Party, deliver to the Borrower
Representative or such Granting Party (subject to Subsection 7.2, without
recourse and without representation or warranty) any Security Collateral of such
Granting Party held by the Collateral Agent hereunder and the Collateral Agent
and the Administrative Agent shall execute, acknowledge and deliver to the
Borrower Representative or such Granting Party (at the sole cost and expense of
the Borrower Representative or such Granting Party) all releases, instruments or
other documents (including UCC termination statements), and do or cause to be
done all other acts, necessary or reasonably desirable for the release of such
Granting Party from its Guarantee (if any) or the Liens created hereby (if any)
on such Granting Party’s Security Collateral, as applicable, as the Borrower
Representative or such Granting Party may reasonably request.

 

 55 

 

 

(d)          Upon (i) any Security Collateral being or becoming an Excluded
Asset or, (ii) any other release of Security Collateral approved, authorized or
ratified by the Lenders pursuant to Subsection 10.8(b)(A)(iv) of the Credit
Agreement, the Lien pursuant to this Agreement on such Security Collateral shall
be automatically released. At the request and sole expense of any Granting
Party, the Collateral Agent shall deliver such Security Collateral (if held by
the Collateral Agent) to such Granting Party and the Collateral Agent and the
Administrative Agent shall execute, acknowledge and deliver to such Granting
Party such releases, instruments or other documents (including UCC termination
statements), and do or cause to be done all other acts, as such Granting Party
shall reasonably request to evidence such release.

 

(e)          Notwithstanding any other provision of this Agreement or any other
Loan Document, Holdings shall have the right to transfer all of the Capital
Stock of the Parent Borrower held by it (including, for the avoidance of doubt,
any such transfer in connection with any change in the Parent Borrower’s legal
structure to a corporation, limited liability company or other entity) to any
Parent Entity or any Subsidiary of any Parent Entity (a “Successor Holding
Company”) that (i) is a Person organized and existing under the laws of the
United States of America, any State thereof or the District of Columbia and (ii)
assumes all of the obligations of Holdings under this Agreement and the other
Loan Documents to which Holdings is a party by executing and delivering to the
Administrative Agent and the Collateral Agent a joinder substantially in the
form of Annex 4 hereto, or one or more other documents or instruments, together
with a financing statement in appropriate form for filing under the Uniform
Commercial Code of the relevant jurisdiction, in form and substance reasonably
satisfactory to the Collateral Agent, upon which (x) such Successor Holding
Company will succeed to, and be substituted for, and may exercise every right
and power of Holdings under this Agreement and the other Loan Documents, and
shall thereafter be deemed to be “Holdings” for purposes of this Agreement and
the other Loan Documents, (y) Holdings, as predecessor to any Successor Holding
Company (“Predecessor Holding Company”), shall be irrevocably and
unconditionally released from its Guarantee and all other obligations hereunder
and under the other Loan Documents, and (z) the Lien pursuant to this Agreement
on all Security Collateral of such Predecessor Holding Company, and any Lien
pursuant to any other Loan Document on any other property or assets of such
Predecessor Holding Company, shall be automatically released (it being
understood that such transfer of Capital Stock of the Parent Borrower to and
assumption of rights and obligations of Holdings by such Successor Holding
Company shall not constitute a Change of Control). At the request and the sole
expense of any Predecessor Holding Company or the Parent Borrower, the
Collateral Agent shall deliver to such Predecessor Holding Company any Security
Collateral and other property or assets of such Predecessor Holding Company held
by the Collateral Agent that is not required to be pledged under this Agreement
or any other Loan Document by such Successor Holding Company (including the
Capital Stock of the Parent Borrower) and the Collateral Agent and the
Administrative Agent shall execute, acknowledge and deliver to such Predecessor
Holding Company (subject to Subsection 7.2, without recourse and without
representation or warranty) such releases, instruments or other documents
(including UCC termination statements), and do or cause to be done all other
acts, as such Predecessor Holding Company or the Parent Borrower shall
reasonably request to evidence or effect the release of such Predecessor Holding
Company from its Guarantee and other obligations hereunder and under the other
Loan Documents, and the release of the Liens created hereby on such Predecessor
Holding Company’s Security Collateral (other than the Capital Stock of the
Parent Borrower) and by any other Loan Document on any other property or assets
of such Predecessor Holding Company.

 

 56 

 

 

(f)           So long as no Event of Default has occurred and is continuing, the
Collateral Agent and the Administrative Agent shall at the direction of any
applicable Granting Party return to such Granting Party any proceeds or other
property received by it during any Event of Default pursuant to either
Subsection 5.3.1 or 6.4 and not otherwise applied in accordance with Subsection
6.5.

 

(g)          The Collateral Agent shall have no liability whatsoever to any
other Secured Party as the result of any release of Security Collateral by it in
accordance with (or which the Collateral Agent in good faith believes to be in
accordance with) this Subsection 9.16.

 

(h)          Upon the listing of the Capital Stock of the Parent Borrower on a
nationally recognized stock exchange in the U.S. (whether through a Qualified
IPO or otherwise), the Lien pursuant to this Agreement on all of the shares of
Capital Stock of the Parent Borrower, as well as any other shares, stock
certificates, options or rights of any nature whatsoever in respect of the
capital stock of the Parent Borrower, owned by Holdings shall be automatically
released, and the Guarantee of Holdings, and all obligations of Holdings
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and the Administrative Agent and the Collateral Agent
shall, upon the request of the Parent Borrower or Holdings, deliver to the
Parent Borrower, or Holdings (subject to Subsection 7.2, without recourse and
without representation or warranty) any Pledged Stock of Holdings held by the
Collateral Agent hereunder and the Collateral Agent and the Administrative Agent
shall execute, acknowledge and deliver to the Parent Borrower or Holdings (at
the sole cost and expense of the Parent Borrower or Holdings) all releases,
instruments or other documents (including UCC termination statements), and do or
cause to be done all other acts, necessary or reasonably desirable for the
release of Holdings from its Guarantee (if any) or the Liens created hereby (if
any) on Holdings’ Pledged Stock, as applicable, as the Parent Borrower or
Holdings may reasonably request.

 

9.17        Judgment. (a) If for the purpose of obtaining judgment in any court
it is necessary to convert a sum due hereunder in one currency into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent or the
Collateral Agent could purchase the first currency with such other currency on
the Business Day preceding the day on which final judgment is given.

 

 57 

 

 

(b)          The obligations of any Guarantor in respect of this Agreement to
the Administrative Agent and the Collateral Agent, for the benefit of each
holder of Obligations, shall, notwithstanding any judgment in a currency (the
“judgment currency”) other than the currency in which the sum originally due to
such holder is denominated (the “original currency”), be discharged only to the
extent that on the Business Day following receipt by the Administrative Agent
and the Collateral Agent of any sum adjudged to be so due in the judgment
currency, the Administrative Agent and the Collateral Agent may in accordance
with normal banking procedures purchase the original currency with the judgment
currency; if the amount of the original currency so purchased is less than the
sum originally due to such holder in the original currency, such Guarantor
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent and the Collateral Agent for the benefit of
such holder, against such loss, and if the amount of the original currency so
purchased exceeds the sum originally due to the Administrative Agent and the
Collateral Agent, the Administrative Agent and the Collateral Agent agree to
remit to the Borrower Representative, such excess. This covenant shall survive
the termination of this Agreement and payment of the Obligations and all other
amounts payable hereunder.

 

9.18        Transfer Tax Acknowledgment. Each party hereto acknowledges that the
shares delivered hereunder are being transferred to and deposited with the
Collateral Agent (or other Person in accordance with any applicable
Intercreditor Agreement) as security for the Obligations and that this
Subsection 9.18 is intended to be the certificate of exemption from New York
stock transfer taxes for the purposes of complying with Section 270.5(b) of the
Tax Law of the State of New York.

 

[Remainder of page left blank intentionally; Signature pages to follow.]

 

 58 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

  borrowers:       PISCES MIDCO, INC.       By: /s/ Theresa A. Gore     Name:
Theresa A. Gore     Title: Vice President and Secretary

 

[Signature Page to Pisces ABL U.S. Guarantee and Collateral Agreement]

 

 

 

 

  GUARANTORS:       PISCES HOLDINGS, INC.         By: /s/ Theresa A. Gore    
Name: Theresa A. Gore     Title: Vice President and Secretary           PLY GEM
INDUSTRIES, INC.,       By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title:
Executive Vice President, Chief Financial Officer and Secretary         ALENCO
BUILDING PRODUCTS MANAGEMENT, L.L.C.       By: /s/ Shawn K. Poe     Name: Shawn
K. Poe     Title: Vice President, Secretary and Treasurer           ALENCO
EXTRUSION GA, L.L.C.       By: /s/ Shawn K. Poe     Name: Shawn K. Poe    
Title: Vice President, Secretary and Treasurer           ALENCO EXTRUSION
MANAGEMENT, L.L.C.       By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title:
Vice President, Secretary and Treasurer

 

[Signature Page to Pisces ABL U.S. Guarantee and Collateral Agreement]

 

 

 

 

  ALENCO HOLDING CORPORATION       By: /s/ Shawn K. Poe     Name: Shawn K. Poe  
  Title: Vice President, Secretary and Treasurer

 

[Signature Page to Pisces ABL U.S. Guarantee and Collateral Agreement]

 

 

 

 

  ALENCO INTERESTS, L.L.C.         By: /s/ Shawn K. Poe     Name: Shawn K. Poe  
  Title: Vice President, Secretary and Treasurer

 

  ALENCO TRANS, INC.       By: /s/ Shawn K. Poe     Name: Shawn K. Poe    
Title: Vice President, Secretary and Treasurer           ALENCO WINDOW GA,
L.L.C.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice
President, Secretary and Treasurer           ALUMINUM SCRAP RECYCLE, L.L.C.    
      By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President,
Secretary and Treasurer           AWC ARIZONA, INC.       By: /s/ Shawn K. Poe  
  Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer

 

[Signature Page to Pisces ABL U.S. Guarantee and Collateral Agreement]

 

 

 

 

  AWC HOLDING COMPANY       By: /s/ Shawn K. Poe     Name: Shawn K. Poe    
Title: Vice President, Secretary and Treasurer           FOUNDATION LABS BY PLY
GEM, LLC         By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice
President, Secretary and Treasurer           GLAZING INDUSTRIES MANAGEMENT,
L.L.C.         By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice
President, Secretary and Treasurer           GREAT LAKES WINDOW, INC.        
By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President, Secretary
and Treasurer

 

[Signature Page to Pisces ABL U.S. Guarantee and Collateral Agreement]

 

 

 

 

  KROY BUILDING PRODUCTS, INC.       By: /s/ Shawn K. Poe     Name: Shawn K. Poe
    Title: Vice President, Secretary and Treasurer           MASTIC HOME
EXTERIORS, INC.       By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title:
Vice President, Secretary and Treasurer           MW MANUFACTURERS INC.      
By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President, Secretary
and Treasurer           MWM HOLDING, INC.       By: /s/ Shawn K. Poe     Name:
Shawn K. Poe     Title: Vice President, Secretary and Treasurer           NAPCO,
INC.       By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice
President, Secretary and Treasurer

 

[Signature Page to Pisces ABL U.S. Guarantee and Collateral Agreement]

 

 

 

 

  NEW ALENCO EXTRUSION, LTD.           By: Alenco Extrusion Management, L.L.C.,
its general partner         By: /s/ Shawn K. Poe     Name: Shawn K. Poe    
Title: Vice President, Secretary and Treasurer           NEW ALENCO WINDOW, LTD.
          By: Alenco Building Products Management, L.L.C., its general partner  
      By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President,
Secretary and Treasurer           NEW GLAZING INDUSTRIES, LTD.       By: Glazing
Industries Management, L.L.C., its general partner           By: /s/ Shawn K.
Poe     Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer  
        PLY GEM HOLDINGS, INC.       By: /s/ Shawn K. Poe     Name: Shawn K. Poe
    Title: Executive Vice President, Chief Financial Officer, Secretary and
Treasurer

 

[Signature Page to Pisces ABL U.S. Guarantee and Collateral Agreement]

 

 

 



 

  PLY GEM PACIFIC WINDOWS CORPORATION       By: /s/ Shawn K. Poe     Name: Shawn
K. Poe     Title: Vice President, Secretary and Treasurer           PLY GEM
SPECIALTY PRODUCTS, LLC       By: /s/ Shawn K. Poe     Name: Shawn K. Poe    
Title: Vice President, Secretary and Treasurer

 

  SIMEX, INC.       By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice
President, Secretary and Treasurer           SIMONTON BUILDING PRODUCTS LLC    
  By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President,
Secretary and Treasurer           SIMONTON INDUSTRIES, INC.           By: /s/
Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President, Secretary and
Treasurer

 

[Signature Page to Pisces ABL U.S. Guarantee and Collateral Agreement]

 

 

 

 

  SIMONTON WINDOWS & DOORS, INC.       By: /s/ Shawn K. Poe     Name: Shawn K.
Poe     Title: Vice President, Secretary and Treasurer           SIMONTON
WINDOWS, INC.       By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice
President, Secretary and Treasurer           VARIFORM, INC.       By: /s/ Shawn
K. Poe     Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer

 

[Signature Page to Pisces ABL U.S. Guarantee and Collateral Agreement]

 

 

 

 

  Acknowledged and Agreed to as of the date hereof by:         UBS AG, STAMFORD
BRANCH,     as Collateral Agent and Administrative Agent         By: /s/ Houssem
Daly     Name: Houssem Daly     Title: Associate Director Banking Products
Services, US         By: /s/ Kenneth Chin     Name: Kenneth Chin     Title:
Director Banking Products Services, US

 

[Signature Page to Pisces ABL U.S. Guarantee and Collateral Agreement]

 

 

 

 

ANNEX 1

 

ACKNOWLEDGEMENT AND CONSENT*

 

The undersigned hereby acknowledges receipt of a copy of the ABL U.S. Guarantee
and Collateral Agreement, dated as of April 12, 2018 (the “Agreement”;
capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Agreement or the Credit Agreement referred to therein,
as the case may be), made by and among PISCES MIDCO, INC. and the other Granting
Parties party thereto in favor of UBS AG, STAMFORD BRANCH, as Collateral Agent
and Administrative Agent. The undersigned agrees for the benefit of the
Collateral Agent, the Administrative Agent and the Lenders as follows:

 

The undersigned will be bound by the terms of the Agreement applicable to it as
an Issuer (as defined in the Agreement) and will comply with such terms insofar
as such terms are applicable to the undersigned as an Issuer.

 

The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in Subsection 5.3.1 of the Agreement.

 

The terms of Subsections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Subsection 6.3(c) or 6.7 of the Agreement.

 

  [NAME OF ISSUER]       By: ______________________________    
Name:  [__________________]     Title:    [_______________]         Address for
Notices:       [__________________]

 

* This consent is necessary only with respect to any Issuer that is not also a
Granting Party.

 

 

 

 

ANNEX 2

 

ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of [_______ __], 20[_], made by
[______________________________], a [______________] corporation ([each an]
[the] “Additional Granting Party”), in favor of UBS AG, STAMFORD BRANCH, as
collateral agent (in such capacity, the “Collateral Agent”) and as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions from time to time parties to the Credit
Agreement referred to below and the other Secured Parties (as defined in the
Guarantee and Collateral Agreement referred to below). All capitalized terms not
defined herein shall have the meaning ascribed to them in the Guarantee and
Collateral Agreement, or if not defined therein, in the Credit Agreement.

 

WITNESSETH:

 

WHEREAS, PISCES MIDCO, INC., a Delaware corporation (together with its
successors and assigns, the “Parent Borrower”), the Canadian Borrowers (as
defined therein) from time to time party thereto, the U.S. Subsidiary Borrowers
(as defined therein) from time to time party thereto, the several banks and
other financial institutions from time to time party thereto (the “Lenders”),
the Administrative Agent, the Collateral Agent and the other parties party
thereto are parties to an ABL Credit Agreement, dated as of April 12, 2018 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Parent Borrower, Holdings,
and certain of the Parent Borrower’s Domestic Subsidiaries are, or are to
become, parties to the ABL U.S. Guarantee and Collateral Agreement, dated as of
April 12, 2018 (as amended, supplemented, waived or otherwise modified from time
to time, the “Guarantee and Collateral Agreement”), in favor of the
Administrative Agent and the Collateral Agent, for the benefit of the Secured
Parties;

 

WHEREAS, [the] [each] Additional Granting Party is a member of an affiliated
group of companies that includes the Parent Borrower and each other Granting
Party; the proceeds of the extensions of credit under the Credit Agreement will
be used in part to enable the Parent Borrower to make valuable transfers to one
or more of the other Granting Parties (including such Additional Granting Party)
in connection with the operation of their respective businesses; and the Parent
Borrower and the other Granting Parties (including such Additional Granting
Party) are engaged in related businesses, and each such Granting Party
(including [each] such Additional Granting Party) will derive substantial direct
and indirect benefit from the making of the extensions of credit under the
Credit Agreement;

 

WHEREAS, the Credit Agreement requires [the] [each] Additional Granting Party to
become a party to the Guarantee and Collateral Agreement; and

 

WHEREAS, [the] [each] Additional Granting Party has agreed to execute and
deliver this Assumption Agreement in order to become a party to the Guarantee
and Collateral Agreement;

 

 

 

 

Annex 2

Page 2

 

NOW, THEREFORE, IT IS AGREED:

 

1.            Guarantee and Collateral Agreement. By executing and delivering
this Assumption Agreement, [the] [each] Additional Granting Party, as provided
in Subsection 9.15 of the Guarantee and Collateral Agreement, hereby becomes a
party to the Guarantee and Collateral Agreement as a Granting Party thereunder
with the same force and effect as if originally named therein as a [Guarantor]
[, Grantor and Pledgor] [and Grantor] [and Pledgor]1 and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a [Guarantor] [, Grantor and Pledgor] [and Grantor] [and
Pledgor]2 thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in Schedules [____________] to the Guarantee
and Collateral Agreement, and such Schedules are hereby amended and modified to
include such information. [The][Each] Additional Granting Party hereby
represents and warrants that each of the representations and warranties of such
Additional Granting Party, in its capacities as a Guarantor [, Grantor and
Pledgor] [and Grantor] [and Pledgor],3 contained in Section 4 of the Guarantee
and Collateral Agreement is true and correct in all material respects on and as
the date hereof (after giving effect to this Assumption Agreement) as if made on
and as of such date. Each Additional Granting Party hereby grants, as and to the
same extent as provided in the Guarantee and Collateral Agreement, to the
Collateral Agent, for the benefit of the Secured Parties, a continuing security
interest in the [Collateral (as such term is defined in Subsection 3.1 of the
Guarantee and Collateral Agreement) of such Additional Granting Party] [and]
[the Pledged Collateral (as such term is defined in the Guarantee and Collateral
Agreement) of such Additional Granting Party, except as provided in Subsection
3.3 of the Guarantee and Collateral Agreement].

 

2.            GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING
HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR
RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

  

 



1Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

2Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

3Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

 

 

 

 

Annex 2

Page 3

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

  [ADDITIONAL GRANTING PARTY]       By:       Name:     Title:        
Acknowledged and Agreed to as of the date hereof by:         UBS AG, STAMFORD
BRANCH,     as Collateral Agent and Administrative Agent         By:       Name:
    Title:         By:       Name:     Title:

 

 

 

 

ANNEX 3

 

SUPPLEMENTAL AGREEMENT

 

SUPPLEMENTAL AGREEMENT, dated as of [_________ __], 20[_], made by
[______________________________], a [______________] corporation (the
“Additional Pledgor”), in favor of UBS AG, STAMFORD BRANCH, as collateral agent
(in such capacity, the “Collateral Agent”) and as administrative agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions from time to time parties to the Credit Agreement referred to below
and the other Secured Parties (as defined in the Guarantee and Collateral
Agreement referred to below). All capitalized terms not defined herein shall
have the meaning ascribed to them in the Guarantee and Collateral Agreement, or
if not defined therein, in the Credit Agreement.

 

WITNESSETH:

 

WHEREAS, PISCES MIDCO, INC., a Delaware corporation (together with its
successors and assigns, the “Parent Borrower”), the Canadian Borrowers (as
defined therein) from time to time party thereto, the U.S. Subsidiary Borrowers
(as defined therein) from time to time party thereto, the several banks and
other financial institutions from time to time party thereto (the “Lenders”),
the Administrative Agent, the Collateral Agent and the other parties party
thereto are parties to an ABL Credit Agreement, dated as of April 12, 2018 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Parent Borrower, Holdings,
and certain of the Parent Borrower’s Domestic Subsidiaries are, or are to
become, parties to the ABL U.S. Guarantee and Collateral Agreement, dated as of
April 12, 2018 (as amended, supplemented, waived or otherwise modified from time
to time, the “Guarantee and Collateral Agreement”), in favor of the
Administrative Agent and the Collateral Agent, for the benefit of the Secured
Parties;

 

WHEREAS, the Credit Agreement requires the Additional Pledgor to become a
Pledgor under the Guarantee and Collateral Agreement with respect to Capital
Stock of certain new Subsidiaries of the Additional Pledgor; and

 

WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become such a Pledgor under the Guarantee and
Collateral Agreement;

 

 

 

 

Annex 3

Page 2

 

NOW, THEREFORE, IT IS AGREED:

 

1.            Guarantee and Collateral Agreement. By executing and delivering
this Supplemental Agreement, the Additional Pledgor, as provided in Subsection
9.15 of the Guarantee and Collateral Agreement, hereby becomes a Pledgor under
the Guarantee and Collateral Agreement with respect to the shares of Capital
Stock of the Subsidiary of the Additional Pledgor listed in Annex 1 hereto and
will be bound by all terms, conditions and duties applicable to a Pledgor under
the Guarantee and Collateral Agreement, as a Pledgor thereunder. The information
set forth in Annex 1 hereto is hereby added to the information set forth in
Schedule 2 to the Guarantee and Collateral Agreement, and such Schedule 2 is
hereby amended and modified to include such information. The Additional Pledgor
hereby represents and warrants that each of the representations and warranties
of such Additional Pledgor, in its capacity as a Pledgor, contained in
Subsection 4.3 of the Guarantee and Collateral Agreement is true and correct in
all material respects on and as the date hereof (after giving effect to this
Supplemental Agreement) as if made on and as of such date. The Additional
Pledgor hereby undertakes each of the covenants, in its capacity as a Pledgor,
contained in Subsection 5.3 of the Guarantee and Collateral Agreement. The
Additional Pledgor hereby grants, as and to the same extent as provided in the
Guarantee and Collateral Agreement, to the Collateral Agent, for the benefit of
the Secured Parties, a continuing security interest in all of the Pledged
Collateral of such Additional Pledgor now owned or at any time hereafter
acquired by such Pledgor, and any Proceeds thereof, except as provided in
Subsection 3.3 of the Guarantee and Collateral Agreement. The Additional Pledgor
represents and warrants to the Collateral Agent and the other Secured Parties
that this Supplemental Agreement has been duly authorized, executed and
delivered by it and constitutes its legal, valid, and binding obligation,
enforceable against it in accordance with its terms.

 

2.            GOVERNING LAW. THIS SUPPLEMENTAL AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING
HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR
RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

 

 

 

 

Annex 3

Page 3

 

IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement to be
duly executed and delivered as of the date first above written.

 



  [ADDITIONAL PLEDGOR]       By:       Name:     Title:         Acknowledged and
Agreed to as of the date hereof by:       UBS AG, STAMFORD BRANCH,     as
Collateral Agent and Administrative Agent         By:       Name:     Title:    
    By:       Name:     Title:

 

 

 

 

ANNEX 4

 

JOINDER and release

 

JOINDER AND RELEASE, dated as of [_________ __], [____] (this “Joinder”) by and
among [ ] (“Assignor”), [________] (“Assignee”) and UBS AG, STAMFORD BRANCH, as
collateral agent (in such capacity, the “Collateral Agent”) and as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions (the “Lenders”) from time to time parties
to the Credit Agreement referred to below and for the other Secured Parties (as
defined below). All capitalized terms not defined herein shall have the meaning
ascribed to them in the Guarantee and Collateral Agreement referred to below.

 

WITNESSETH:

 

WHEREAS, PISCES MIDCO, INC., a Delaware corporation (together with its
successors and assigns, the “Parent Borrower”), [●], the several banks and other
financial institutions from time to time party thereto (the “Lenders”), the
Administrative Agent, the Collateral Agent and the other parties party thereto
are parties to an ABL Credit Agreement, dated as of April 12, 2018 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, in connection with the Credit Agreement, Assignor (as the owner of
Capital Stock of the Parent Borrower) entered into the ABL U.S. Guarantee and
Collateral Agreement, dated as of April 12, 2018 (the “Guarantee and Collateral
Agreement”) by and among Assignor, Holdings, the Parent Borrower, [●], certain
of the Parent Borrower’s [other] Domestic Subsidiaries, the Administrative Agent
and the Collateral Agent, pursuant to which, among other things, Assignor agreed
to jointly and severally, unconditionally and irrevocably, guarantee all of the
obligations of the Parent Borrower under the Credit Agreement and grant security
interests in and pledge the Pledged Collateral, in favor of the Collateral
Agent, for the benefit of the Secured Parties;

 

WHEREAS, Assignee is acquiring from Assignor all of the Capital Stock of the
Parent Borrower owned by Assignor;

 

WHEREAS, in connection therewith, Subsection 9.16(e) of the Guarantee and
Collateral Agreement requires Assignee to assume all of the obligations of
Assignor under the Guarantee and Collateral Agreement and the other Loan
Documents to which Assignor is a party; and

 

WHEREAS, upon the assumption of Assignor’s obligations by Assignee, the Assignor
shall be automatically released from its obligations under the Guarantee and
Collateral Agreement and any other instrument or document furnished pursuant
thereto, and pursuant to Subsection 9.16(e) of the Guarantee and Collateral
Agreement the Administrative Agent and the Collateral Agent shall, among other
things, take such actions as may be reasonably requested to evidence such
release.

 

 

 

 

Annex 4

Page 2

 

NOW, THEREFORE, IT IS AGREED:

 

1.By executing and delivering this Joinder, Assignee hereby expressly assumes
all of the obligations of Assignor under the Guarantee and Collateral Agreement
and each other Loan Document to which Assignor is a party and agrees that it
will be bound by the provisions of the Guarantee and Collateral Agreement and
such other Loan Documents. Pursuant to Subsection 9.16(e) of the Guarantee and
Collateral Agreement, Assignee hereby succeeds to, and is substituted for, and
shall exercise every right and power of, Assignor under the Guarantee and
Collateral Agreement and the other Loan Documents to which Assignor is a party,
and shall thereafter be deemed to be “Holdings” for purposes of the Guarantee
and Collateral Agreement and the other Loan Documents and a “Guarantor”,
“Granting Party” and “Pledgor” for purposes of the Guarantee and Collateral
Agreement as if originally named therein and the Assignor is hereby expressly,
irrevocably and unconditionally discharged from all debts, obligations,
covenants and agreements under the Guarantee and Collateral Agreement and the
other Loan Documents to which it is a party. The information set forth in Annex
1-A hereto is hereby added to the information set forth in Schedules
[____________] to the Guarantee and Collateral Agreement, and such Schedules are
hereby amended and modified to include such information.

 

2.The Administrative Agent and the Collateral Agent hereby confirm and
acknowledge the release of Assignor from its Guarantee and all other obligations
under the Guarantee and Collateral Agreement and all other obligations
thereunder and under the other Loan Documents.

 

3.The Collateral Agent hereby confirms and acknowledges that the Lien pursuant
to the Guarantee and Collateral Agreement on all Security Collateral of
Assignor, and any Lien pursuant to any other Loan Document on the property or
assets of Assignor, has been automatically released.

 

4.Assignee hereby represents and warrants that each of the representations and
warranties made by Assignee, in its capacity as a Guarantor, Grantor and
Pledgor, in each case solely with respect to the representations and warranties
made by Holdings, contained in Section 4 of the Guarantee and Collateral
Agreement is true and correct in all material respects on and as the date hereof
(after giving effect to this Joinder Agreement) as if made on and as of such
date. Assignee hereby grants, as and to the same extent as provided in the
Guarantee and Collateral Agreement, to the Collateral Agent, for the benefit of
the Secured Parties, a continuing security interest in the Pledged Collateral
(as such term is defined in the Guarantee and Collateral Agreement) of Assignee,
except as provided in Subsection 3.3 of the Guarantee and Collateral Agreement
and with the limitations as applicable to Holdings.

 

 

 

 

Annex 4

Page 3

 

5.GOVERNING LAW. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly executed
and delivered as of the date first above written.

 

  [ASSIGNOR]       By:       Name:     Title:         [ASSIGNEE]         By:    
  Name:     Title:

 

  Acknowledged and Agreed to as of the date hereof by:           UBS AG,
STAMFORD BRANCH,     as Collateral Agent and Administrative Agent         By:  
    Name:     Title:         By:       Name:     Title:

 

 

 

 

Schedule 1 to

ABL U.S. Guarantee and Collateral Agreement

 

Schedule 1

Notice Addresses of Granting Parties

 



Pisces Holdings, Inc.

Pisces Midco, Inc.

Alenco Building Products Management, L.L.C.

Alenco Extrusion GA, L.L.C.

Alenco Extrusion Management, L.L.C.

Alenco Holding Corporation

Alenco Interests, L.L.C.

Alenco Trans, Inc.

Alenco Window GA, L.L.C.

Aluminum Scrap Recycle, L.L.C.

AWC Arizona, Inc.

AWC Holding Company

Foundation Labs by Ply Gem, LLC

Glazing Industries Management, L.L.C.

Great Lakes Window, Inc.

Kroy Building Products, Inc.

Mastic Home Exteriors, Inc.

MW Manufacturers Inc.

MWM Holding, Inc.

Napco, Inc.

New Alenco Extrusion, Ltd.

New Alenco Window, Ltd.

New Glazing Industries, Ltd.

Ply Gem Holdings, Inc.

Ply Gem Industries, Inc.

Ply Gem Pacific Windows Corporation

Ply Gem Specialty Products, LLC

SimEx, Inc.

Simonton Building Products LLC

Simonton Industries, Inc.

Simonton Windows & Doors, Inc.

Simonton Windows, Inc.

Variform, Inc.

c/o Pisces Midco, Inc.

5020 Weston Parkway, Suite 400,

Cary, North Carolina 27513

Attn: General Counsel

 

With copies to:

Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attn: Jeffrey E. Ross

 

 1 

 

 

Schedule 2 to

ABL U.S. Guarantee and Collateral Agreement

 

Schedule 2

Pledged Securities

 

1. Pledged Stock

 

Subsidiary Shareholder Percentage Ownership
Interest Pledged Certificate
No(s). Pisces Midco, Inc. Pisces Holdings, Inc. 100% N/A Alenco Building
Products Management, L.L.C. Alenco Holding Corporation 100% N/A Alenco Extrusion
GA, L.L.C. New Alenco Extrusion, Ltd. 100% N/A Alenco Extrusion Management,
L.L.C. Alenco Holding Corporation 100% N/A Alenco Holding Corporation AWC
Holding Company 100% 312 Alenco Interests, L.L.C. Alenco Holding Corporation
100% N/A Alenco Trans, Inc. Alenco Holding Corporation 100% 3 Alenco Window GA,
L.L.C. New Alenco Window, Ltd. 100% N/A Aluminum Scrap Recycle, L.L.C. New
Alenco Extrusion, Ltd. 100% N/A AWC Arizona, Inc. Alenco Holding Corporation
100% 1 AWC Holding Company Ply Gem Industries, Inc. 100% A-35 Foundation Labs by
Ply Gem, LLC Ply Gem Industries, Inc. 100% N/A Glazing Industries Management,
L.L.C. Alenco Holding Corporation 100% N/A Great Lakes Window, Inc. Ply Gem
Industries, Inc. 100% 3 Kroy Building Products, Inc. Ply Gem Industries, Inc.
100% 002 Mastic Home Exteriors, Inc. Ply Gem Industries, Inc. 100% 50 MW
Manufacturers Inc. MWM Holding, Inc. 100% 1 MWM Holding, Inc. Ply Gem
Industries, Inc. 100% C1 Napco, Inc. Ply Gem Industries, Inc. 100% 3 New Alenco
Extrusion, Ltd. Alenco Interests, L.L.C. 95% N/A Alenco Extrusion Management,
L.L.C. 5% N/A New Alenco Window, Ltd. Alenco Interests, L.L.C. 95% N/A Alenco
Building Products Management, L.L.C. 5% N/A

 

 

 2 

 

 

Schedule 2 to

ABL U.S. Guarantee and Collateral Agreement

 



Subsidiary Shareholder Percentage Ownership
Interest Pledged Certificate
No(s). New Glazing Industries, Ltd. Alenco Interests, L.L.C. 95% N/A Glazing
Industries Management, L.L.C. 5% N/A Ply Gem Holdings, Inc. Pisces Midco, Inc.
100% N/A Ply Gem Industries, Inc. Ply Gem Holdings, Inc. 100% 4 Ply Gem Pacific
Windows Corporation Ply Gem Industries, Inc. 100% C-2 Ply Gem Specialty
Products, LLC Ply Gem Industries, Inc. 100% N/A SimEx, Inc. Simonton Windows &
Doors, Inc. 100% 4 Simonton Building Products LLC Simonton Windows & Doors, Inc.
100% N/A Simonton Industries, Inc. Simonton Building Products LLC 100% 3
Simonton Windows & Doors, Inc. Ply Gem Industries, Inc. 100% 5 Simonton Windows,
Inc. Simonton Building Products LLC 100% 4 Variform, Inc. Ply Gem Industries,
Inc. 100% 25 Gienow Canada, Inc. Ply Gem Industries, Inc. 65% C-1 Mitten Inc.
Ply Gem Industries, Inc. 65% C-2 North Star Manufacturing (London) Ltd. Pisces
Midco, Inc. 65% C-1 Brock Doors & Windows Ltd. Pisces Midco, Inc. 65% C-1

 

 3 

 

 

Schedule 3 to

ABL U.S. Guarantee and Collateral Agreement

 

Schedule 3

Perfection Matters

 

1. Existing Security Interests

 

  Debtor/Defendant Search
Jurisdiction Scope
of
Search Type
of
Filing
Found Secured
Party/Plaintiff Collateral
Type Original
File Date Original File # Amdt. File
Date Amdt. File # 6. Foundation Labs by Ply Gem, LLC DE SOS UCC Debtor Search
UCC 1 Toyota Industries Commercial Finance, Inc. / Southeast Industrial
Equipment, Inc. Equipment 9/26/2016 20165899610 N/A N/A 7. Kroy Building
Products, Inc. DE SOS UCC Debtor Search UCC 1 NMHG Financial Services, Inc.
Equipment 4/7/2009 20091099388 11/07/2013 / 11/07/2013 / 08/22/2016 20134383205
/ 20134383213 / 20165106263 8. Kroy Building Products, Inc. DE SOS UCC Debtor
Search UCC 1 Harbour Capital Leasing, Inc. Equipment 12/20/2016 20167902826 N/A
N/A 9. Kroy Building Products, Inc. DE SOS UCC Debtor Search UCC 1 ADCO
Technology Solutions, LLC Equipment 9/15/2017 20176152919 N/A N/A 10. Mastic
Home Exteriors, Inc. OH SOS UCC Debtor Search UCC 1 General Electric Capital
Corporation Equipment 2/27/2009 OH00133018401 10/2/2013 / 10/1/2013 / 10/1/2013
20132750309 / 20132740326 / 20132740238 11. Mastic Home Exteriors, Inc. OH SOS
UCC Debtor Search UCC 1 NMHG Financial Services, Inc. Equipment 8/16/2011
OH00152275468 3/10/2016 20160700776 12. Mastic Home Exteriors, Inc. OH SOS UCC
Debtor Search UCC 1 Wells Fargo Bank, N.A. Equipment 7/26/2012 OH00160133266 N/A
N/A 13. Mastic Home Exteriors, Inc. OH SOS UCC Debtor Search UCC 1 Toyota Motor
Credit Corporation Equipment 9/7/2012 OH00161053732 N/A N/A

 

 4 

 

 

Schedule 3 to

ABL U.S. Guarantee and Collateral Agreement

 

  Debtor/Defendant Search
Jurisdiction Scope
of
Search Type
of
Filing
Found Secured
Party/Plaintiff Collateral
Type Original
File Date Original File # Amdt. File
Date Amdt. File # 14. Mastic Home Exteriors, Inc. OH SOS UCC Debtor Search UCC 1
General Electric Credit Corporation of Tennessee Equipment 12/5/2012
OH00163177160 N/A N/A 15. Mastic Home Exteriors, Inc. OH SOS UCC Debtor Search
UCC 1 Raymond Leasing Corporation Equipment 12/20/2012 OH00163573160 12/20/2017
SR71047 16. Mastic Home Exteriors, Inc. OH SOS UCC Debtor Search UCC 1 Wells
Fargo Equipment Finance, Inc. Equipment 5/30/2013 OH00167605496 2/13/2018 /
2/12/2018 / 2/12/2018 SR95874 / SR95753 / SR95742 17. Mastic Home Exteriors,
Inc. OH SOS UCC Debtor Search UCC 1 Toyora Motor Credit Corporation / Shoppa's
Mid America, LLC Equipment 7/18/2013 OH00168903631 N/A N/A 18. Mastic Home
Exteriors, Inc. OH SOS UCC Debtor Search UCC 1 Toyota Motor Credit Corporation
Equipment 7/8/2014 OH00177643751 N/A N/A 19. Mastic Home Exteriors, Inc. OH SOS
UCC Debtor Search UCC 1 Harbor Capital Leasing, LLC Equipment 2/13/2015
OH00183028351 12/20/2016 / 6/17/2016 / 6/2/2016 / 9/4/2015 20163570032 /
20161760028 / 20161600068 / 20152470452 20. Mastic Home Exteriors, Inc. OH SOS
UCC Debtor Search UCC 1 General Electric Credit Corporation of Tennessee
Equipment 2/12/2015 OH00183029141 N/A N/A 21. Mastic Home Exteriors, Inc. OH SOS
UCC Debtor Search UCC 1 General Electric Credit Corporation of Tennessee
Equipment 4/24/2015 OH00184966603 N/A N/A 22. Mastic Home Exteriors, Inc. OH SOS
UCC Debtor Search UCC 1 CF Equipment Leases, LLC Equipment 12/17/2015
OH00195770328 N/A N/A 23. Mastic Home Exteriors, Inc. OH SOS UCC Debtor Search
UCC 1 M2 Lease Funds LLC Equipment 4/3/2017 OH00209618060 N/A N/A

 

 5 

 

 

Schedule 3 to

ABL U.S. Guarantee and Collateral Agreement

 

  Debtor/Defendant Search
Jurisdiction Scope
of
Search Type
of
Filing
Found Secured
Party/Plaintiff Collateral
Type Original
File Date Original File # Amdt. File
Date Amdt. File # 24. MW Manufacturers Inc. DE SOS UCC Debtor Search UCC 1 CCA
Financial LLC / Xenith Bank / Wells Fargo Bank Equipment 7/8/2003 31718991
01/14/2008 / 3/29/2010 / 5/02/2012 / 6/10/2013 20080154086 / 20101063001 /
20121706037 / 20132211093 25. MW Manufacturers Inc. DE SOS UCC Debtor Search UCC
1 Bluelinx Services, Inc. Equipment 3/7/2011 20110828817 1/6/2016 20160100295
26. MW Manufacturers Inc. DE SOS UCC Debtor Search UCC 1 CIT Bank, N.A.
Equipment 4/4/2014 20172205299 N/A N/A 27. Napco, Inc. DE SOS UCC Debtor Search
UCC 1 NMHG Financial Services, Inc. Equipment 1/13/2004 40090151 7/24/2008 /
8/29/2013 / 8/29/2013 20082541504 / 20133384592 / 20133384600 28. Ply Gem
Industries, Inc. DE SOS UCC Debtor Search UCC 1 Toyota Motor Credit Corporation
Equipment 1/12/2011 20110129380 10/28/2015 20154970975 29. Ply Gem Industries,
Inc. DE SOS UCC Debtor Search UCC 1 Orion Asset Management, LLC Equipment
4/24/2013 20131572784 N/A N/A 30. Ply Gem Industries, Inc. DE SOS UCC Debtor
Search UCC 1 Toyota Motor Credit Corporation / Shoppa's Mid America, LLC
Equipment 5/6/2013 20131892299 N/A N/A 31. Ply Gem Industries, Inc. DE SOS UCC
Debtor Search UCC 1 Toyota Motor Credit Corporation / Shoppa's Mid America, LLC
Equipment 5/24/2013 20132109206 N/A N/A 32. Ply Gem Industries, Inc. DE SOS UCC
Debtor Search UCC 1 Toyota Motor Credit Corporation / Shoppa's Mid America, LLC
Equipment 6/13/2013 20132405133 N/A N/A 33. Ply Gem Industries, Inc. DE SOS UCC
Debtor Search UCC 1 Thompson Tractor Co., Inc. Equipment 8/6/2014 20143136249
N/A N/A

 

 6 

 

 

Schedule 3 to

ABL U.S. Guarantee and Collateral Agreement

 

  Debtor/Defendant Search
Jurisdiction Scope
of
Search Type
of
Filing
Found Secured
Party/Plaintiff Collateral
Type Original
File Date Original File #

Amdt. File

Date

Amdt. File # 34. Ply Gem Industries, Inc. DE SOS UCC Debtor Search UCC 1 Toyota
Motor Credit Corporation Equipment 10/27/2014 20144311973 N/A N/A 35. Ply Gem
Industries, Inc. DE SOS UCC Debtor Search UCC 1 NMHG Financial Services, Inc.
Equipment 4/14/2015 20151579753 N/A N/A 36. Ply Gem Industries, Inc. DE SOS UCC
Debtor Search UCC 1 Magid Glove and Safety Mfg. Co. LLC Equipment 7/27/2015
20153245379 N/A N/A 37. Ply Gem Industries, Inc. DE SOS UCC Debtor Search UCC 1
Toyota Motor Credit Corporation Equipment 8/7/20158 20153436945 N/A N/A 38. Ply
Gem Industries, Inc. DE SOS UCC Debtor Search UCC 1 ADCO Technology Solutions,
LLC / Huntington Technology Finance, Inc. / First Heritage Bank / BankFinancial,
National Association Equipment 10/20/2015 20154797865 12/07/2015 / 12/11/2015 /
4/8/2016 / 1/30/2017 / 6/8/2017 / 12/12/2017 20155860746 / 20155969786 /
201620298489 / 20170658176 / 20173781744 / 20154797865 39. Ply Gem Industries,
Inc. DE SOS UCC Debtor Search UCC 1 Toyota Industries Commercial Finance, Inc.
Equipment 4/4/2017 20172200217 N/A N/A 40. Ply Gem Industries, Inc. DE SOS UCC
Debtor Search UCC 1 Toyota Industries Commercial Finance, Inc. Equipment
1/19/2018 20180438552 N/A N/A 41. Ply Gem Holdings, Inc. DE SOS UCC Debtor
Search UCC 1 Sierra Pacific Industries Lumber 3/18/2015 20151149151 N/A N/A 42.
Ply Gem Pacific Windows Corporation DE SOS UCC Debtor Search UCC 1 Wells Fargo
Equipment Finance, Inc. Equipment 8/20/2012 20123211721 4/6/2017 / 4/7/2017
20172262993 / 20172276076

 





 7 

 

 

Schedule 3 to

ABL U.S. Guarantee and Collateral Agreement

 

  Debtor/Defendant Search
Jurisdiction Scope
of
Search Type
of
Filing
Found Secured
Party/Plaintiff Collateral
Type Original
File Date Original File # Amdt. File
Date Amdt. File # 43. Ply Gem Specialty Products, LLC DE SOS UCC Debtor Search
UCC 1 M2 Lease Funds LLC Equipment 2/22/2017 20171204228 3/1/2017 20171377982
44. Ply Gem Specialty Products, LLC DE SOS UCC Debtor Search UCC 1 CIT Bank,
N.A. Equipment 2/8/2018 20180920930 N/A N/A 45. SimEx, Inc. WV SOS UCC Debtor
Search UCC 1 Wells Fargo Equipment Finance, Inc. Equipment 8/1/2012 201238599417
2/3/2017 n/a 46. SimEx, Inc. WV SOS UCC Debtor Search UCC 1 Wells Fargo
Equipment Finance, Inc. Equipment 1/9/2013 201338654530 N/A N/A 47. SimEx, Inc.
WV SOS UCC Debtor Search UCC 1 Wells Fargo Equipment Finance, Inc. Equipment
1/9/2013 201338654542 N/A N/A 48. Simonton Building Products LLC DE SOS UCC
Debtor Search UCC 1 TOYOTA INDUSTRIES COMMERCIAL FINANCE, INC. Equipment
6/20/2017 20174044928 N/A N/A 49. Simonton Industries, Inc. CA SOS UCC Debtor
Search UCC 1 Wells Fargo Equipment Finance, Inc. Equipment 7/24/2012
12-7321929288 1/26/2017 17-75681347 50. Variform, Inc. MO SOS UCC Debtor Search
UCC 1 Dell Financial Services Equipment 2/3/2003 20030011455B 8/22/2007 /
8/25/2008 / 12/3/2012 / 2/5/2013 / 1/19/2018

20070095375K /

20080093225B /

1212031568473 /

1302051835425 /

20030011455B

51. Variform, Inc. MO SOS UCC Debtor Search UCC 1 Wells Fargo Equipment Finance,
Inc. Equipment 11/14/2012 1211281555911 8/8/2017 / 8/9/2017

1708089197011 /

1708099199572

52. Variform, Inc. MO SOS UCC Debtor Search UCC 1 Wells Fargo Equipment Finance,
Inc. Equipment 2/4/2013 1302041833580

7/15/2013  /

11/28/2017 /

11/28/2017

1307182560652 /
1711289670630 /
1711289671389

 

 8 

 

 

Schedule 3 to

ABL U.S. Guarantee and Collateral Agreement

 

  Debtor/Defendant Search
Jurisdiction Scope
of
Search Type
of
Filing
Found Secured
Party/Plaintiff Collateral
Type Original
File Date Original File # Amdt. File
Date Amdt. File # 53. Variform, Inc. MO SOS UCC Debtor Search UCC 1 Carlson
Systems LLC Equipment 3/4/2013 1303041940458 N/A N/A 54. Variform, Inc. MO SOS
UCC Debtor Search UCC 1 General Electric Credit Corporation of Tennessee
Equipment 5/13/2013 1305132260521 N/A N/A 55. Variform, Inc. MO SOS UCC Debtor
Search UCC 1 Wells Fargo Bank, N.A. Equipment 1/14/2014 1401153293276 N/A N/A
56. Variform, Inc. MO SOS UCC Debtor Search UCC 1 General Electric Credit
Corporation of Tennessee Equipment 8/13/2014 1408134236045 2/4/2015 / 2/11/2015
1502064976947 / 1502185018670 57. Variform, Inc. MO SOS UCC Debtor Search UCC 1
General Electric Capital Corporation Equipment 2/9/2015 1502165004449 N/A N/A
58. Variform, Inc. MO SOS UCC Debtor Search UCC 1 ADCO Technology Solutions, LLC
/ First Heritage Bank / First Heritage Bank / First Heritage Bank Equipment
1/28/2016 1601286569053 2/23/2016 / 5/25/2016 / 5/25/2016 / 6/15/2017
1602246693757 / 1605267144705 / 1605267145161 / 1706158962882   59. Variform,
Inc. MO SOS UCC Debtor Search UCC 1 Harbor Capital Leasing, Inc. Equipment
12/20/2016 1612208097708 7/27/2017 / 7/27/2017 1707319154139 / 1707319154189 60.
Variform, Inc. MO SOS UCC Debtor Search UCC 1 CIT BANK, N.A. Equipment
12/29/2016 1612298153584 1/11/2017 1701128207816

 

2. Closing Date UCC Filings

 



  Name of Entity Jurisdiction of
Organization Filing Office Document Filed 1. Pisces Holdings, Inc. Delaware
Secretary of State UCC-1 – Financing Statement 2. Pisces Midco, Inc. Delaware
Secretary of State UCC-1 – Financing Statement



 

 9 

 

 

Schedule 3 to

ABL U.S. Guarantee and Collateral Agreement

 

  Name of Entity Jurisdiction of
Organization Filing Office Document Filed 3. Alenco Building Products
Management, L.L.C. Delaware Secretary of State UCC-1 – Financing Statement 4.
Alenco Extrusion GA, L.L.C. Delaware Secretary of State UCC-1 – Financing
Statement 5. Alenco Extrusion Management, L.L.C. Delaware Secretary of State
UCC-1 – Financing Statement 6. Alenco Holding Corporation Delaware Secretary of
State UCC-1 – Financing Statement 7. Alenco Interests, L.L.C. Delaware Secretary
of State UCC-1 – Financing Statement 8. Alenco Trans, Inc. Delaware Secretary of
State UCC-1 – Financing Statement 9. Alenco Window GA, L.L.C. Delaware Secretary
of State UCC-1 – Financing Statement 10. Aluminum Scrap Recycle, L.L.C. Delaware
Secretary of State UCC-1 – Financing Statement 11. AWC Arizona, Inc. Delaware
Secretary of State UCC-1 – Financing Statement 12. AWC Holding Company Delaware
Secretary of State UCC-1 – Financing Statement 13. Foundation Labs by Ply Gem,
LLC Delaware Secretary of State UCC-1 – Financing Statement 14. Glazing
Industries Management, L.L.C. Delaware Secretary of State UCC-1 – Financing
Statement 15. Great Lakes Window, Inc. Ohio Secretary of State UCC-1 – Financing
Statement 16. Kroy Building Products, Inc. Delaware Secretary of State UCC-1 –
Financing Statement 17. Mastic Home Exteriors, Inc. Ohio Secretary of State
UCC-1 – Financing Statement 18. MW Manufacturers Inc. Delaware Secretary of
State UCC-1 – Financing Statement 19. MWM Holding, Inc. Delaware Secretary of
State UCC-1 – Financing Statement 20. Napco, Inc. Delaware Secretary of State
UCC-1 – Financing Statement 21. New Alenco Extrusion, Ltd. Texas Secretary of
State UCC-1 – Financing Statement 22. New Alenco Window, Ltd. Texas Secretary of
State UCC-1 – Financing Statement 23. New Glazing Industries, Ltd. Texas
Secretary of State UCC-1 – Financing Statement 24. Ply Gem Holdings, Inc.
Delaware Secretary of State UCC-1 – Financing Statement 25. Ply Gem Industries,
Inc. Delaware Secretary of State UCC-1 – Financing Statement 26. Ply Gem Pacific
Windows Corporation Delaware Secretary of State UCC-1 – Financing Statement 27.
Ply Gem Specialty Products, LLC Delaware Secretary of State UCC-1 – Financing
Statement 28. SimEx, Inc. West Virginia Secretary of State UCC-1 – Financing
Statement 29. Simonton Building Products LLC Delaware Secretary of State UCC-1 –
Financing Statement 30. Simonton Industries, Inc. California Secretary of State
UCC-1 – Financing Statement



 

 10 

 

 

Schedule 3 to

ABL U.S. Guarantee and Collateral Agreement

 

  Name of Entity Jurisdiction of
Organization Filing Office Document Filed 31. Simonton Windows & Doors, Inc.
Delaware Secretary of State UCC-1 – Financing Statement 32. Simonton Windows,
Inc. West Virginia Secretary of State UCC-1 – Financing Statement 33. Variform,
Inc. Missouri Secretary of State UCC-1 – Financing Statement

 

3. Closing Date IP Filings

 

A. Filings with the U.S. Patent and Trademark Office

 

ABL Notice and Confirmation of Grant of Security Interest in Patents, dated as
of the Closing Date, from Great Lakes Window, Inc., Mastic Home Exteriors, Inc.,
Kroy Building Products, Inc., Napco, Inc., Ply Gem Industries, Inc., Ply Gem
Pacific Windows Corporation, Simonton Building Products LLC and Variform, Inc.

 

ABL Notice and Confirmation of Grant of Security Interest in Trademarks, dated
as of the Closing Date, from Great Lakes Window, Inc., Kroy Building Products,
Inc., Mastic Home Exteriors, Inc., MW Manufacturers, Inc., Napco, Inc., Ply Gem
Industries, Inc., Ply Gem Pacific Windows Corporation, Ply Gem Specialty
Products, LLC, Simonton Windows & Doors, Inc., Simonton Building Products LLC
and Variform, Inc.

 

B. Filings with the U.S. Copyright Office

 

ABL Grant of Security Interest in Copyrights, dated as of the Closing Date, from
Great Lakes Window, Inc., Mastic Home Exteriors, Inc., Ply Gem Industries, Inc.,
Simonton Windows, Inc. and Variform, Inc.

 

 11 

 

 

Schedule 4A to

ABL U.S. Guarantee and Collateral Agreement

 

Schedule 4A

Financing Statements

 

 12 

 

 

Schedule 4B to

ABL U.S. Guarantee and Collateral Agreement

 

Schedule 4B

Jurisdiction of Organization

 

  Name of Entity Jurisdiction of
Organization 1. Pisces Holdings, Inc. Delaware 2. Pisces Midco, Inc. Delaware 3.
Alenco Building Products Management, L.L.C. Delaware 4. Alenco Extrusion GA,
L.L.C. Delaware 5. Alenco Extrusion Management, L.L.C. Delaware 6. Alenco
Holding Corporation Delaware 7. Alenco Interests, L.L.C. Delaware 8. Alenco
Trans, Inc. Delaware 9. Alenco Window GA, L.L.C. Delaware 10. Aluminum Scrap
Recycle, L.L.C. Delaware 11. AWC Arizona, Inc. Delaware 12. AWC Holding Company
Delaware 13. Foundation Labs by Ply Gem, LLC Delaware 14. Glazing Industries
Management, L.L.C. Delaware 15. Great Lakes Window, Inc. Ohio 16. Kroy Building
Products, Inc. Delaware 17. Mastic Home Exteriors, Inc. Ohio 18. MW
Manufacturers Inc. Delaware 19. MWM Holding, Inc. Delaware 20. Napco, Inc.
Delaware 21. New Alenco Extrusion, Ltd. Texas 22. New Alenco Window, Ltd. Texas
23. New Glazing Industries, Ltd. Texas 24. Ply Gem Holdings, Inc. Delaware 25.
Ply Gem Industries, Inc. Delaware 26. Ply Gem Pacific Windows Corporation
Delaware 27. Ply Gem Specialty Products, LLC Delaware 28. SimEx, Inc. West
Virginia 29. Simonton Building Products LLC Delaware 30. Simonton Industries,
Inc. California 31. Simonton Windows & Doors, Inc. Delaware 32. Simonton
Windows, Inc. West Virginia 33. Variform, Inc. Missouri

 

 

 13 

 

 

Schedule 5 to

ABL U.S. Guarantee and Collateral Agreement

 

Schedule 5

Intellectual Property

 

Patents, Copyrights, and Trademarks

 

1.Patents



 

Owner (Application No.)
/ Patent No. Title Filing Date Issue Date Alcoa Home Exteriors, Inc. (n/k/a
Mastic Home Exteriors, Inc.) 6,786,008 Eaves trough with a gutter shield
9/30/2002 9/7/2004 Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors,
Inc.) 7,143,549 Gutter guard 8/6/2003 12/5/2006 Alcoa Home Exteriors, Inc.
(n/k/a Mastic Home Exteriors, Inc.) 6,427,388 Gutter shield 5/11/2001 8/6/2002
Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) 6,944,992 Gutter
shield 2/17/2004 9/20/2005 Alcoa Home Exteriors, Inc. (n/k/a Mastic Home
Exteriors, Inc.) 7,739,847 Wind Resistant Siding Panel 04/28/2004 06/22/2010
Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) 6,421,975 Molded
Plastic Siding Panel 01/19/2001 07/23/2002 Mastic Home Exteriors, Inc. 7,901,757
Molded Plastic Panel 11/14/2006 03/08/2011 Great Lakes Window Inc.

5,400,473

(Expired)

Foldaway window crank handle with a a handle retention spring

8/27/1993

 

3/28/1995

 

Kroy Building Products, Inc. 6,948,704 Bracket Assembly for Connecting Rails of
Various Configurations to a Support Structure 02/05/2003 09/27/2005 Kroy
Building Products, Inc.

7,007,363

(Expired)

Method for Attaching a Fence Rail to a Support 04/14/2004 03/07/2006 Kroy
Building Products, Inc. 6,993,843 Rail Bracket Mounting System with Locking Pin
04/05/2004 02/07/2006 Kroy Building Products, Inc. 7,048,259 Rail Bracket
Mounting System with Locking Pin 06/06/2002 05/23/2006 Kroy Building Products,
Inc. D487158 Fence Rail 03/05/2002 02/24/2004 Kroy Building Products, Inc.
D487160 Interior and Exterior Surface of a Fence Panel 05/28/2003 02/24/2004
Kroy Building Products, Inc. D490543 Interior and Exterior Surface of a Fence
Rail 01/21/2002 05/25/2004

 

 14 

 

 

Schedule 5 to

ABL U.S. Guarantee and Collateral Agreement

 

Owner (Application No.)
/ Patent No. Title Filing Date Issue Date Kroy Building Products, Inc. D503000
Fence Panel 12/09/2002 03/15/2005 Kroy Building Products, Inc. D565747 Fence
Panel 03/15/2005 04/01/2008 Napco, Inc. 6,360,890 Apparatus for holding and
displaying a plurality of objects 8/29/2000 3/26/2002 Ply Gem Industries, Inc.
8,266,851 Mullion System 02/03/2009 09/18/2012 Ply Gem Industries, Inc.
8,839,593 Pre-Cast Blocks for Use in Column Construction 02/17/2011 09/23/2014
Ply Gem Industries, Inc. 8,677,709 Composite Exterior Siding Panel With
Interlock 12/23/2011 03/25/2014 Ply Gem Industries, Inc. 9,021,767 Apparatus And
Kit For Stone Veneer Panel Installation 12/18/2013 05/05/2015 Ply Gem
Industries, Inc. 9,194,173 System And Method For Installing Trim With A Hidden
Fastener System 01/13/2014 11/24/2015 Ply Gem Industries, Inc. 9,103,127 System
For Installing Corner Trim With A Hidden Fastener 01/23/2014 08/11/2015 Ply Gem
Industries, Inc. D719,648 Gutter Guard 11/21/2013 12/16/2014 Ply Gem Industries,
Inc. 9,493,970 Tilt Latch For Window 12/27/2013 11/15/2016 Ply Gem Industries,
Inc. 9,038,698 Quick Release Screen Clips 12/18/2013 05/26/2015 Ply Gem
Industries, Inc. 9,038,333 Common Window Frame 05/08/2014 05/26/2015 Ply Gem
Industries, Inc. 9,624,713 Connection System For Meeting Rail Of Window
12/27/2013 04/18/2017 Ply Gem Industries, Inc. (14/226,495) Lightweight Polymer
Concrete Composition 03/26/2014   Ply Gem Industries, Inc. 9,068,362 Sliding
Panel With Interlock 06/17/2014 06/30/2015 Ply Gem Industries, Inc. D768,314
Textured Siding Panel 05/09/2015 10/04/2016 Ply Gem Industries, Inc. D768,883
Textured Siding Panel 05/09/2015 10/11/2016 Ply Gem Industries, Inc. 8,875,456
Pressure Stabilization Device 03/14/2013 11/04/2014 Ply Gem Industries, Inc.
7,887,317 System For Separating A Cast Product From A Mold 12/07/2006 02/15/2011
Ply Gem Industries, Inc. 9,249,579 Kit For Stone Veneer Panel Installation
05/02/2015 02/02/2016 Ply Gem Industries, Inc. (14/691,166) Heat Build-Up And
Color Fade Resistant Vinyl Extrudate 04/20/2015   Ply Gem Industries, Inc.
9,362,729 Weatherproof Outdoor Electrical Box 06/18/2015 06/07/2016 Ply Gem
Industries, Inc. 9,290,929 System For Installing Corner Trim With A Hidden
Fastener 06/03/2015 03/22/2016

 



 15 

 

 

Schedule 5 to

ABL U.S. Guarantee and Collateral Agreement

 

Owner (Application No.)
/ Patent No. Title Filing Date Issue Date Ply Gem Industries, Inc. 9,428,921
Method For Installing Trim System With A Hidden Fastener 11/18/2015 08/30/2016
Ply Gem Industries, Inc. 9,608,421 Weatherproof Outdoor Electrical Box
06/06/2016 03/28/2017 Ply Gem Industries, Inc.

(62/381,651)

(Expired)

Apparatus And System For Continuous Vacuum Forming Of Extruded Polymer Sheets
08/31/2016   Ply Gem Industries, Inc. 9,834,957 Tilt Latch for Window 10/14/2016
12/05/2017 Ply Gem Industries, Inc. (15/454,719) Lightweight Polymer Concrete
Composition 03/09/2017   Ply Gem Industries, Inc. (15/690,499) Apparatus And
System For Continuous Vacuum Forming Of Extruded Polymer Sheets 08/30/2017   Ply
Gem Pacific Windows Corporation D537,543 1 inch x 4 inch flat trim exterior
casing for vinyl window having wood-like appearance 10/28/2005 2/27/2007 Ply Gem
Pacific Windows Corporation D537,962 Brick mold exterior casing for vinyl window
having wood-like appearance 10/28/2005 3/6/2007 Ply Gem Pacific Windows
Corporation 6,625,941 Detachable Lineal for Doors and Windows 2/14/2001
9/30/2003 Ply Gem Pacific Windows Corporation D487,937 Double hung flush fin
replacement frame sill for a window 3/31/2003 3/30/2004 Ply Gem Pacific Windows
Corporation D487,934 Double hung new construction J-channel frame sill for a
window 3/31/2003 3/30/2004 Ply Gem Pacific Windows Corporation D487,935 Double
hung replacement frame sill for a window 3/31/2003 3/30/2004 Ply Gem Pacific
Windows Corporation D487,936 H-mullion for a window 3/31/2003 3/30/2004 Ply Gem
Pacific Windows Corporation 6,047,507 Lineal corner block 6/19/1998 4/11/2000
Ply Gem Pacific Windows Corporation D535,407 Patio door panel interlock sash
extrusion 12/6/2005 1/16/2007 Ply Gem Pacific Windows Corporation D537,173 Patio
door panel sash extrusion with weatherstripping 12/6/2005 2/20/2007 Ply Gem
Pacific Windows Corporation D553,967 Patio door panel upper left hand corner
bracket connector 12/6/2005 10/30/2007 Ply Gem Pacific Windows Corporation
D553,484 Patio door panel upper left hand corner bracket connector 12/6/2005
10/23/2007 Ply Gem Pacific Windows Corporation D495,808 Picture window flush fin
replacement frame sill 3/31/2003 9/7/2004 Ply Gem Pacific Windows Corporation
D487,933 Picture window new construction J-channel frame sill 3/31/2003
3/30/2004

 



 16 

 

 

Schedule 5 to

ABL U.S. Guarantee and Collateral Agreement

 



Owner (Application No.)
/ Patent No. Title Filing Date Issue Date Ply Gem Pacific Windows Corporation
D490,913 Picture window replacement frame sill 3/31/2003 6/1/2004 Ply Gem
Pacific Windows Corporation D490,912 Sash with interlock for a window 3/31/2003
6/1/2004 Ply Gem Pacific Windows Corporation D503,812 Sash with liftrail for a
window 3/31/2003 4/5/2005 Ply Gem Pacific Windows Corporation D537,542 Sill nose
for vinyl window having wood-like appearance 10/28/2005 2/27/2007 Ply Gem
Pacific Windows Corporation

6,151,832

(Expired)

Window balance cam housing 2/19/1999 11/28/2000 Ply Gem Pacific Windows
Corporation D565,199 Window joining system 10/12/2005 3/25/2008 Ply Gem Pacific
Windows Corporation 6662512 Two-piece mullion reinforcement 2/6/2002 12/16/2003
Ply Gem Pacific Windows Corporation 4917416
(Expired) Window latching device 9/21/1988 4/17/1990 Ply Gem Pacific Windows
Corporation 5575116
(Expired) Window vent stop 6/6/1995 11/19/1996 Ply Gem Pacific Windows
Corporation 5618067
(Expired) Tilt latch device 6/7/1995 4/8/1997 Richwood Building Products, Inc.
(merged into Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.))

5,924,255

 

Shutter assembly 01/16/1998 07/20/1999 Richwood Building Products, Inc. (merged
into Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.)) 5526619
(Expired)

Trim assembly for finishing a fixture on a building exterior

 

12/1/1994 6/18/1996 Simonton Building Products LLC 9,302,425 Method And
Apparatus For Edge Sealing Of Foam Boards 06/21/2013 04/05/2016 Simonton
Building Products LLC 9,388,608 Window Locking Arrangements 07/31/2013
07/12/2016 Simonton Building Products, Inc. (merged into Simonton Building
Products LLC) 6,044,611 Window Trim Clip 03/25/1998 04/04/2000 Simonton Building
Products, Inc. (merged into Simonton Building Products LLC) 6,128,871 Pivotable
Muntin Bar Clip 05/19/1998 10/10/2000



 

 17 

 

 

Schedule 5 to

ABL U.S. Guarantee and Collateral Agreement

 

Owner (Application No.)
/ Patent No. Title Filing Date Issue Date Simonton Building Products, Inc.
(merged into Simonton Building Products LLC) 7,246,423 System And Method For
In-Line Production Of Insulated Glass Units For Custom Windows 12/17/2003
07/24/2007 Simonton Building Products, Inc. (merged into Simonton Building
Products LLC) 7,415,797 Impact Resistant Tilt Window Assembly 04/30/2004
08/26/2008 Simonton Building Products, Inc. (merged into Simonton Building
Products LLC) 7,363,747 High Structural Load Window Sash Latch 01/05/2005
04/29/2008 Variform, Inc. 6,065,260 Siding Panel With Interlock 04/01/1998
05/23/2000 Variform, Inc. 6,341,463 Siding Panel 10/18/1999 01/29/2002 Variform,
Inc. 6,341,464 Siding Panel With Interlock 03/03/2000 01/29/2002 Variform, Inc.
6,523,391 Vertical Height Impact Testing Apparatus 06/08/2001 02/25/2003
Variform, Inc. 7,608,210 Adjusting Component Features 09/15/2005 10/27/2009
Variform, Inc. 6,979,189 Apparatus and Method for Adjusting Component Features
07/16/2003 12/27/2005 Variform, Inc.

5,053,176

(Expired)

Method and apparatus for creating controlled color patterns in formed vinyl
sheet article 11/1/1989 10/1/1991 Variform, Inc.

5,232,751

(Expired)

Vinyl sheet article presenting striated color patterns and method of making the
same 6/10/1991 8/3/1993 Variform, Inc.

6,604,897

(Expired)

Vinyl siding transport rack and method of construction 9/7/2001 8/12/2003
Variform, Inc.

7,424,795

(Expired)

Method for extruding and product of the method 7/16/2003 9/16/2008 Variform,
Inc.

4,400,919

(Expired)

Mobile home skirting system 4/17/1981 4400919 Variform, Inc.

4,549,378

(Expired)

Mobile home skirting system 6/13/1983 4549378 Variform, Inc.

4,843,793

(Expired)

Mobile home skirting system 3/21/1988 4843793

 



 18 

 

 

Schedule 5 to

ABL U.S. Guarantee and Collateral Agreement

 

2.Trademark Registrations and Applications

 

Owner Trademark (Application
No.) /
Registration No. Filing Date Registration
Date Great Lakes Window, Inc. A BEAUTIFUL WELCOME HOME 2,882,064 7/28/2000
9/7/2004 Great Lakes Window, Inc. DESIGN (lighthouse) 2,915,263 6/19/2003
12/28/2004 Great Lakes Window, Inc. EASY-CLEAN 1,874,924 3/22/1991 1/17/1995
Great Lakes Window, Inc. EUROGLIDE 3,038,260 5/21/2004 1/3/2006 Great Lakes
Window, Inc. FIBERBEAM (and design) 2,752,268 5/22/2002 8/19/2003 Great Lakes
Window, Inc. GRANDVIEW 3,238,008 9/29/2004 5/1/2007 Great Lakes Window, Inc.
GREAT LAKES 1,374,796 6/11/1985 12/10/1985 Great Lakes Window, Inc. GREAT LAKES
WINDOW BY PLY GEM (Design) 5,153,642 7/8/2015 3/7/2017 Great Lakes Window, Inc.
HI R+PLUS 3,042,234 7/23/2003 1/10/2006 Great Lakes Window, Inc. INFINI-TRIM
2,752,313 6/21/2002 8/19/2003 Great Lakes Window, Inc. MAXUUS 2,934,657
6/15/2004 3/22/2005 Great Lakes Window, Inc. R-CORE 1,715,792 1/24/1992
9/15/1992 Great Lakes Window, Inc. REGAL 3,217,986 5/24/2006 3/13/2007 Great
Lakes Window, Inc. SAFE HAVEN 3,068,753 1/26/2004 3/14/2006 Great Lakes Window,
Inc. SEABROOKE 3,110,445 11/5/2004 6/27/2006 Great Lakes Window, Inc. UNIFRAME
1,865,795 11/19/1993 12/6/1994 Kroy Building Products, Inc. CEDAR GROVE
5,101,632 9/30/2015 12/13/2016 Kroy Building Products, Inc. FAIRFAX 5,101,631
9/30/2015 12/13/2016 Kroy Building Products, Inc. K 3,545,159 8/26/2005
12/9/2008 Kroy Building Products, Inc. K KROY (and design) 3,326,603 8/26/2005
10/30/2007 Kroy Building Products, Inc. KROY 2,896,575 3/28/2002 10/26/2004 Kroy
Building Products, Inc. KROY 3,353,583 8/19/2005 12/11/2007 Mastic Home
Exteriors, Inc. A+ 1,761,320 7/2/1992 8/13/1968 Mastic Home Exteriors, Inc.
ALCOA MASTER CONTRACTOR 2,044,874 6/19/1995 2/29/2000 Mastic Home Exteriors,
Inc. ALUMALURE 684,633 1/2/1959 7/9/2013 Mastic Home Exteriors, Inc. ALUMA-PERF
3,090,919 4/29/2003 5/8/2007 Mastic Home Exteriors, Inc. BARKWOOD 1,743,155
2/8/1991 5/8/2007 Mastic Home Exteriors, Inc. BRENTWOOD 1,685,342 5/24/1991
9/17/2002 Mastic Home Exteriors, Inc. CARVEDWOOD 2,093,897 10/11/1996 4/17/2007
Mastic Home Exteriors, Inc. CARVEDWOOD44 3,710,000 8/11/2008 4/11/1989 Mastic
Home Exteriors, Inc. CEDAR DIMENSIONS 4,413,155 7/24/2012 4/4/2000 Mastic Home
Exteriors, Inc. CEDAR DISCOVERY 2,644,492 8/3/2000 5/31/2005

 



 19 

 

 

Schedule 5 to

ABL U.S. Guarantee and Collateral Agreement

 

Owner Trademark (Application
No.) /
Registration No. Filing Date Registration
Date Mastic Home Exteriors, Inc. CELLWOOD 973,219 8/9/1972 3/4/2003 Mastic Home
Exteriors, Inc. CELLWOOD 2,647,276 1/26/2001 5/6/2003 Mastic Home Exteriors,
Inc. CHARLESTON BEADED 3,928,637 7/20/2010 10/11/2011 Mastic Home Exteriors,
Inc. DIMENSIONS 2,789,875 9/6/2002 2/13/1996 Mastic Home Exteriors, Inc. DURANYL
854,477 1/5/1968 4/8/2008 Mastic Home Exteriors, Inc. DUTCH OAK 2,323,674
12/2/1998 12/15/2009 Mastic Home Exteriors, Inc. ECLIPSE 4,365,328 9/22/2011
9/7/2010 Mastic Home Exteriors, Inc. ENDURANCE 3,239,710 7/11/2006 3/11/1997
Mastic Home Exteriors, Inc. ENVOY 3,239,708 7/11/2006 7/8/1997 Mastic Home
Exteriors, Inc. EVOLUTIONS 3,230,376 1/26/2001 N/A Mastic Home Exteriors, Inc.
EVOLUTIONS 2,622,327 8/3/2000 4/13/1999 Mastic Home Exteriors, Inc. E-Z BLOCK
1,534,322 4/18/1988 12/2/2014 Mastic Home Exteriors, Inc. GRAND SIERRA 2,339,218
5/18/1998 11/22/1994 Mastic Home Exteriors, Inc. HOUSEWORKX 2,957,871 2/8/2002
9/24/2002 Mastic Home Exteriors, Inc. J-BLOCK 1,535,320 4/18/1988 4/11/1995
Mastic Home Exteriors, Inc. KNOWLEDGE WORKX 2,694,163 11/30/2001 1/5/1993 Mastic
Home Exteriors, Inc. LEAF RELIEF 2,911,772 5/6/2003 11/16/1999 Mastic Home
Exteriors, Inc. LEAF RELIEF SNAP TIGHT 4,039,439 7/6/2010 12/27/1994 Mastic Home
Exteriors, Inc. LIBERTY ELITE 1,956,838 4/25/1994 8/1/1995 Mastic Home
Exteriors, Inc. MASTIC 3,409,224 8/8/2006 12/5/2017 Mastic Home Exteriors, Inc.
MASTIC HOME EXTERIORS 3,726,303 7/29/2008 3/7/2006 Mastic Home Exteriors, Inc.
MASTIC HOME EXTERIORS. THIS IS THE EXTERIOR SOLUTION 3,845,751 7/29/2008
11/6/2012 Mastic Home Exteriors, Inc. MASTIC QUALITY CONTRACTOR 2,044,947
7/19/1995 10/22/2002 Mastic Home Exteriors, Inc. MILL CREEK 2,078,125 3/13/1996
2/8/2000 Mastic Home Exteriors, Inc. PERFORMANCE METALS 2,239,926 8/22/1997
8/22/2017

 

 20 

 

 

Schedule 5 to

ABL U.S. Guarantee and Collateral Agreement

 

Owner Trademark (Application
No.) /
Registration No. Filing Date Registration
Date Mastic Home Exteriors, Inc. PreView 4,650,044 8/8/2013 11/15/2011 Mastic
Home Exteriors, Inc. PRO-BEAD 1,863,730 11/9/1993 4/9/1996 Mastic Home
Exteriors, Inc. PROGRESSIONS 2,626,666 1/26/2001 4/25/2000 Mastic Home
Exteriors, Inc. PRO-SELECT 1,889,291 9/9/1993 3/15/2011 Mastic Home Exteriors,
Inc. PRO-TECH 1,744,553 5/26/1992 5/25/2004 Mastic Home Exteriors, Inc. QUEST
2,293,582 3/19/1998 1/19/1960 Mastic Home Exteriors, Inc. RICHWOOD 1,869,612
1/3/1994 7/26/2005 Mastic Home Exteriors, Inc. RICHWOOD 1,908,481 7/5/1994
8/13/1968 Mastic Home Exteriors, Inc. SOLARDEFENSE REFLECTIVE TECHNOLOGY
5,351,510 8/5/2016 2/29/2000 Mastic Home Exteriors, Inc. STRUCTURE 3,065,054
2/6/2004 7/9/2013 Mastic Home Exteriors, Inc. STRUCTURE HOME INSULATION SYSTEM
4,238,818 8/11/2011 5/8/2007 Mastic Home Exteriors, Inc. T2 LOK 2,638,643
3/26/2001 5/8/2007 Mastic Home Exteriors, Inc. T3 LOK 2,316,344 12/21/1998
9/17/2002 Mastic Home Exteriors, Inc. T-LOK 0,809,118 7/26/1965 4/17/2007 Mastic
Home Exteriors, Inc. T-LOK 5,272,410 5/31/2016 4/11/1989 Mastic Home Exteriors,
Inc. TORNADO-TOUGH, DOUBLE-THICK NAIL HEM 4,055,116 10/12/2010 4/4/2000 Mastic
Home Exteriors, Inc. TRADE MARK CG 1,966,088 9/3/1993 5/31/2005 Mastic Home
Exteriors, Inc. TRI-LINEAR RIGIDITY 2,346,212 12/21/1998 4/18/1989 Mastic Home
Exteriors, Inc. TRIM SHEET 3,932,094 11/10/2009 3/4/2003 Mastic Home Exteriors,
Inc. ULTRA TS 2,846,571 8/26/2002 5/6/2003 Mastic Home Exteriors, Inc.
VENT-A-RIDGE 691,682 6/24/1959 10/11/2011 Mastic Home Exteriors, Inc. VENTURA
2,979,287 9/25/2003 2/13/1996 MW Manufacturers Inc. A GREAT REFLECTION ON YOU
MIRA (and Design) 3,617,068 1/29/2008 5/5/2009 MW Manufacturers Inc. JEFFERSON
1,865,281 5/1/1990 11/29/1994 MW Manufacturers Inc. JEFFERSON (and Design)
1,865,280 5/1/1990 11/29/1994 MW Manufacturers Inc. MIRA 3,617,062 1/28/2008
5/5/2009

 

 21 

 

 

Schedule 5 to

ABL U.S. Guarantee and Collateral Agreement

 

Owner Trademark (Application
No.) /
Registration No. Filing Date Registration
Date MW Manufacturers Inc. V-WOOD 2,018,918 8/1/1995 11/26/1996 Napco, Inc.
AMERICAN 76 BEADED 2,947,787 3/13/2000 6/5/2001 Napco, Inc. AMERICAN ACCENTS
3,102,942 10/20/2003 5/10/2005 Napco, Inc. AMERICAN COMFORT 1,895,104 10/15/2003
6/13/2006 Napco, Inc. AMERICAN ESSENCE 3,929,543 3/21/1994 5/23/1995 Napco, Inc.
AMERICAN HERALD 2,457,106 10/2/2009 3/8/2011 Napco, Inc. AMERICAN HERALD
2,169,432 5/12/1997 6/30/1998 Napco, Inc. AMERICAN SPLENDOR 2,464,580 10/22/1999
6/26/2001 Napco, Inc. AMERICAN SPLENDOR XL 2,997,354 3/18/2004 9/20/2005 Napco,
Inc. ANCHOR LOCK 2,940,998 10/13/2003 4/12/2005 Napco, Inc. CEDAR SELECT
2,693,580 6/28/2002 3/4/2003 Napco, Inc. DURABUILT 3,093,080 6/2/2005 5/16/2006
Napco, Inc. ELUSIVENT 2,895,797 10/20/2003 10/19/2004 Napco, Inc. MONTICELLO
1,137,575 3/31/1978 7/8/1980 Napco, Inc. NAPCO 912,193 4/22/1970 6/8/1971 Napco,
Inc. NAPCO 1,687,554 4/22/1991 5/19/1992 Napco, Inc. POWER LOCK 3,071,793
10/15/2003 3/21/2006 Napco, Inc. RIGIDMASTER 2,893,609 10/30/2003 10/12/2004
Napco, Inc. RIGITUCK 2,468,449 10/20/1999 7/10/2001 Napco, Inc. SUNNYBROOK
1,868,312 6/7/1993 12/20/1994 Napco, Inc. TRIAD PLUS 4,354,559 7/28/2011
7/18/2013 Napco, Inc. WHAT THE BEST HOMES ARE WEARING 2,605,289 10/20/1999
10/2/2001 Napco, Inc. WHAT THE BEST HOMES ARE WEARING 2,495,084 10/20/1999
8/6/2002 Napco, Inc. XACT-FIT 2,635,868 5/17/1999 10/15/2002 Ply Gem Industries,
Inc. BUILDING PRODUCTS. BUILDING SUCCESS 3,904,661 1/15/2008 1/11/2011 Ply Gem
Industries, Inc. BUILDREADY 5,291,934 2/15/2016 9/19/2017 Ply Gem Industries,
Inc. DESIGNED EXTERIOR 4,481,496 5/11/2011 2/11/2014 Ply Gem Industries, Inc.
DESIGNREADY

(86/907,714)

5,408,065

2/15/2016 02/20/2018 Ply Gem Industries, Inc. DURATA 4,623,953 2/20/2014
10/21/2014 Ply Gem Industries, Inc. FULLVUE 5,152,492 12/31/2015 2/28/2017 Ply
Gem Industries, Inc. HOME FOR GOOD 5,138,740 12/2/2015 2/7/2017 Ply Gem
Industries, Inc. LEAF LOGIC 4,644,069 2/20/2014 11/25/2014 Ply Gem Industries,
Inc. LEAF SMART 4,644,070 2/20/2014 11/25/2014 Ply Gem Industries, Inc. P
(stylized) 3,789,543 6/4/2009 5/18/2010 Ply Gem Industries, Inc. PLY GEM
3,798,543 6/4/2009 6/8/2010 Ply Gem Industries, Inc. PLY PAK 4,728,051 11/9/2012
4/28/2015 Ply Gem Industries, Inc. REPLACING WOOD FOR GOOD 4,506,659 11/2/2012
4/1/2014 Ply Gem Industries, Inc. TRUE STACK 4,280,593 11/2/2011 1/22/2013

 

 22 

 

 

Schedule 5 to

ABL U.S. Guarantee and Collateral Agreement

 

Owner Trademark (Application
No.) /
Registration No. Filing Date Registration
Date Ply Gem Pacific Windows Corporation ACCU-QUOTE 2,821,765 7/10/2002 3/9/2004
Ply Gem Pacific Windows Corporation ARCHITECTURAL SHAPES 1,995,364 8/14/1995
8/20/1996 Ply Gem Pacific Windows Corporation BRYN MAWR 2,054,058 8/14/1995
4/22/1997 Ply Gem Pacific Windows Corporation NEW CASTLE 1,985,727 8/14/1995
7/9/1996 Ply Gem Pacific Windows Corporation SOMERTON 1,988,595 8/14/1995
7/23/1996 Ply Gem Pacific Windows Corporation THERMAFLECT 2,030,412 3/4/1992
1/14/1997 Ply Gem Specialty Products, LLC CANYON STONE 5,357,939 11/3/2016
12/19/2017 Simonton Building Products LLC ASURE 4,343,441 2/2/2012 5/28/2013
Simonton Building Products LLC DECORUM 3,958,490 6/22/2009 5/10/2011 Simonton
Building Products LLC HERO GLASS 4,422,850 7/26/2012 10/22/2013 Simonton
Building Products LLC LAP-LOK 1,927,856 9/26/1994 10/17/1995 Simonton Building
Products LLC LOCKAPPEAL TECHNOLOGY 4,419,504 6/21/2012 10/15/2013 Simonton
Building Products LLC LUMERA 4,466,779 1/20/2011 1/14/2014 Simonton Building
Products LLC LUMINESS 2,149,156 2/24/1997 4/7/1998 Simonton Building Products
LLC PROFINISH (stylized) 2,100,126 12/15/1995 9/23/1997 Simonton Building
Products LLC PRONETWORK 4,246,761 5/3/2011 11/20/2012 Simonton Building Products
LLC PROSOLAR 3,424,073 9/28/2004 5/6/2008 Simonton Building Products LLC
REFLECTIONS 2,254,265 7/17/1997 6/15/1999 Simonton Building Products LLC
RESONANCE 3,938,511 6/22/2009 3/29/2011 Simonton Building Products LLC S
(stylized) 2,150,570 2/13/1997 4/14/1998 Simonton Building Products LLC
SAFEPOINT 4,463,391 4/16/2012 1/7/2014 Simonton Building Products LLC SEE MORE.
GET MORE. 4,343,620 2/28/2012 5/28/2013 Simonton Building Products LLC SENSOR
GLASS 2,659,787 4/1/1998 12/10/2002 Simonton Building Products LLC SIMONTON
4,149,337 9/2/2011 5/29/2012 Simonton Building Products LLC SIMONTON IMPRESSIONS
2,432,198 3/11/1999 2/27/2001 Simonton Building Products LLC SIMONTON PRONETWORK
4,246,762 5/3/2011 11/20/2012

 

 23 

 

 

Schedule 5 to

ABL U.S. Guarantee and Collateral Agreement

 

Owner Trademark (Application
No.) /
Registration No. Filing Date Registration
Date Simonton Building Products LLC SIMONTON SILL 1,967,872 9/26/1994 4/16/1996
Simonton Building Products LLC SIMONTON STORMBREAKER PLUS 3,114,115 6/20/2005
7/11/2006 Simonton Building Products LLC SIMONTON WINDOWS 2,089,142 7/23/1996
8/19/1997 Simonton Building Products LLC SIMONTON WINDOWS 1,959,849 9/26/1994
3/5/1996 Simonton Building Products LLC SPECTRACLEAR 3,739,599 6/16/2009
1/19/2010 Simonton Building Products LLC STORMBREAKER 2,754,029 11/5/2001
8/19/2003 Simonton Building Products LLC STORMBREAKER PLUS 3,276,934 9/25/2006
7/24/2007 Simonton Building Products LLC STORMBREAKER PLUS 3,267,369 6/14/2005
8/7/2007 Simonton Building Products LLC VANTAGEPOINTE 4,218,499 12/7/2010
10/2/2012 Simonton Building Products LLC WE MAKE LASTING IMPRESSIONS 2,421,676
7/15/1997 1/16/2001 Simonton Windows & Doors, Inc. INOVO 5,032,975 7/2/2015
8/30/2016 Variform, Inc. ACCU-LOCK 2,446,720 4/14/1998 4/24/2001 Variform, Inc.
ASHTON HEIGHTS 2,893,542 10/20/2003 10/12/2004 Variform, Inc. CAMDEN POINTE
2,460,437 10/20/1999 6/12/2001 Variform, Inc. CONTRACTOR'S CHOICE 2,151,221
1/16/1996 4/14/1998 Variform, Inc. HERITAGE CEDAR 3,805,712 6/1/2009 6/22/2010
Variform, Inc. NORTH RIDGE 4,238,864 8/22/2011 11/6/2012 Variform, Inc.
NOTTINGHAM 2,889,330 10/15/2003 10/15/2003 Variform, Inc. PERMAHUE 2,935,109
3/18/2004 3/22/2005 Variform, Inc. PRO GUARD 2,521,484 4/28/1998 12/25/2001
Variform, Inc. SCENIC SCAPES 2,849,573 11/14/2002 6/1/2004 Variform, Inc. TIMBER
OAK 1,595,408 10/23/1989 5/8/1990 Variform, Inc. TRIPLE BOW 4,094,506 11/10/2010
1/31/2012 Variform, Inc. TRIVENT 3,823,802 6/1/2009 7/27/2010 Variform, Inc.
TRUEWALL TRUE TO YOU. TRUE TO YOUR CRAFT. BY PLY GEM 4,179,984 8/13/2010
7/24/2012 Variform, Inc. UPRIGHT 3,920,434 5/4/2009 2/15/2011 Variform, Inc.
VARIBEST 1,060,712 5/17/1976 3/8/1977 Variform, Inc. VARIFORM 1,614,886
1/11/1990 9/25/1990 Variform, Inc. VARIFORM 2,959,378 4/15/2003 6/7/2005
Variform, Inc. VARIGRAIN PREFERRED 2,312,507 4/14/1998 1/25/2000 Variform, Inc.
VARITEK 2,418,431 6/22/1999 1/2/2001 Variform, Inc. VICTORIA HARBOR 2,504,634
2/22/2001 11/6/2001 Variform, Inc. VORTEX EXTREME 4,094,507 11/10/2010 1/31/2012
Variform, Inc. WEATHER WARRIOR 4,109,802 11/10/2010 3/6/2012

 

 24 

 

 

Schedule 5 to

ABL U.S. Guarantee and Collateral Agreement

 

3.Copyright Registrations

 

Owner or Proposed
Transferee Title Registration/
Application No. Date of
Creation Great Lakes Window, Inc. The Premier patio door TX2193311 11/01/1987
Mastic Home Exteriors, Inc. Coil Box TX0006199054 06/24/2005 Ply Gem Industries,
Inc. Ply-Gem pre-finished solid wood planking TX0002123375 07/14/1987 Ply Gem
Industries, Inc. Ply-Gem revolving planking display VAu000194847 11/07/1990 Ply
Gem Industries, Inc. Ply-Gem idea center VAu000195386 11/07/1990 Ply Gem
Industries, Inc. Ply-Gem idea center: unit A VAu000195387 11/07/1990 Simonton
Windows Simonton College of Windows and Doors TX0006248318 10/17/2005 Variform,
Inc. INVRMIO TXu000902412 04/14/1999

 

Material Registered Patent, Copyright, and Trademark Licenses

 

4.Material Patent Licenses

 

Type of Agreement Party #1 Party #2 Date of Agreement License Agreement PPG
Industries Ohio, Inc. Ply Gem Industries, Inc. March 18, 2008 License and Supply
Agreement and Equipment Lease Progressive Home Exteriors, Inc. Alcoa Home
Exteriors, Inc. n/k/a Mastic Home Exteriors, Inc. May 14, 2010



 

5.Material Trademark Licenses

 

Type of Agreement Party #1 Party #2 Date of Agreement Private Label Trademark
License Agreement Georgia Pacific Corporation Variform, Inc. May 7, 2004



 

6.Material Copyright Licenses

 

Type of Agreement Party #1 Party #2 Date of Agreement Master License Agreement
WTS Paradigm LLC Ply Gem Industries, Inc. August 5, 2015 Software Agreement IBM
Variform, Inc. November 3, 2017 Enterprise Software Agreement Microsoft Ply Gem
Industries, Inc. June 26, 2016



 

 25 

 

 

Schedule 5 to

ABL U.S. Guarantee and Collateral Agreement

 

Type of Agreement Party #1 Party #2 Date of Agreement End User License Agreement
CrEme Alenco Holding Corporation February 13, 2012 Software Agreement X Tuple
Ply Gem Specialty Products, LLC June 28, 2012 Program Product License Friedman
Corporation Great Lakes Window, Inc & Ply Gem Pacific Window Corporation
December 26, 2000 Software License Agreement GED Integrated Solutions, Inc. MW
Manufacturers Inc., New Alenco Windows, Ltd., Great Lakes Window, Inc. Ply Gem
Pacific Windows Corporation September 30, 2016 Software License Agreement RJS
Software Systems, Inc. MW Manufacturers Inc., New Alenco Windows, Ltd., Great
Lakes Window, Inc. Ply Gem Pacific Windows Corporation NA Software Support
Agreement PMC Software Inc. Simonton Windows, Inc. July 1, 2017 Software Service
Agreement VMwar Simonton Windows, Inc. September 18, 2017 Master Software
Agreement Oracle/JDE Ply Gem Industries, Inc. August 28, 2015 Software Services
Agreement Kronos Ply Gem Siding Group March 1, 2017 End User Software License
Wonderware Ply Gem Siding Group February 16, 2017 Software License Agreement
EPICS MW Manufacturers Inc., New Alenco Windows, Ltd., Great Lakes Window, Inc.
Ply Gem Pacific Windows Corporation NA

 

 

The Grantors are also party to standard agreements for software and information
technology used in the ordinary course of business.

 

 26 

 

 

Schedule 6 to

ABL U.S. Guarantee and Collateral Agreement

 

Schedule 6

Commercial Tort Claims

 

None.

 

 27 

 

 

Schedule 7 to

ABL U.S. Guarantee and Collateral Agreement

 

Schedule 7

Letter-of-Credit Rights

 

None.

 

 28 

